Exhibit 10.1

 

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK *) SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 

NOTE PURCHASE AGREEMENT

 

BY AND BETWEEN

 

ACUSPHERE, INC.

 

AND

 

CEPHALON, INC.

 

 

DATED:   OCTOBER 24, 2008

 

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

1

1.1

Definitions

1

 

 

 

ARTICLE 2

PURCHASE AND SALE OF THE NOTE

10

2.1

Purchase and Sale of the Note

10

2.2

Closing

10

2.3

Use of Proceeds

10

2.4

Purchaser Deliveries

10

2.5

Company Deliveries

11

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

12

3.1

Corporate Existence and Power

12

3.2

Subsidiaries

12

3.3

Corporate Authorization; No Contravention

13

3.4

Governmental Authorization; Third Party Consents

14

3.5

Binding Effect

14

3.6

Capitalization of the Company and its Subsidiaries

14

3.7

SEC Documents; Sarbanes-Oxley Compliance

15

3.8

Absence of Certain Developments

16

3.9

No Undisclosed Liabilities

17

3.10

Compliance with Laws

17

3.11

Litigation

18

3.12

Material Contracts

18

3.13

Environmental

19

3.14

Taxes

21

3.15

Title to Property and Assets; Leases

21

3.16

Compliance with ERISA

23

3.17

Labor Relations; Employees

24

3.18

Regulatory Matters

25

3.19

Insurance

26

3.20

Intellectual Property

26

3.21

Affiliate Transactions

28

3.22

Investment Company Act

28

3.23

Board Approval

28

3.24

Conversion Shares

29

3.25

No Brokers or Finders

29

3.26

Disclosure

29

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

29

4.1

Existence and Power

29

4.2

Authorization; No Contravention

30

 

i

--------------------------------------------------------------------------------


 

4.3

Governmental Authorization; Third Party Consents

30

4.4

Binding Effect

30

4.5

Purchase for Own Account, Etc

30

4.6

No Brokers or Finders

31

4.7

Litigation

31

 

 

 

ARTICLE 5

COVENANTS OF THE COMPANY

31

5.1

Conduct of Business

31

5.2

No Solicitation

34

5.3

Regulatory Approval; Litigation

36

5.4

Access; Information Rights

37

5.5

Notice to Stockholders

39

 

 

 

ARTICLE 6

OTHER AGREEMENTS

39

6.1

Preemptive Rights

39

6.2

Registration Rights

40

6.3

Rule 144

40

6.4

Availability of Common Stock

40

6.5

No Rights Plan

40

6.6

Legends

40

6.7

Board of Directors

40

6.8

Takeover Statutes

41

6.9

Amendments to the Certificate of Incorporation

41

6.10

Imagify Product

42

 

 

 

ARTICLE 7

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE

43

7.1

Conditions to Closing

43

 

 

 

ARTICLE 8

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO CLOSE

44

8.1

Conditions to Closing

44

 

 

 

ARTICLE 9

TERMINATION OF AGREEMENT

45

9.1

Termination

45

9.2

Survival

46

 

 

 

ARTICLE 10

INDEMNIFICATION

46

10.1

Indemnification

46

10.2

Terms of Indemnification

47

 

 

 

ARTICLE 11

MISCELLANEOUS

47

11.1

Survival

47

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

ii

--------------------------------------------------------------------------------


 

11.2

Fees and Expenses

47

11.3

Notices

48

11.4

Successors and Assigns

49

11.5

Amendment and Waiver

49

11.6

Counterparts

50

11.7

Headings

50

11.8

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

50

11.9

Severability

50

11.10

Entire Agreement

50

11.11

Further Assurances

51

11.12

Public Announcements

51

11.13

Specific Performance

51

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

 

Note

Exhibit B

 

Security Agreement

Exhibit C

 

Registration Rights Agreement

Exhibit D

 

Celecoxib Agreement

Exhibit E

 

Assignment Agreement

Exhibit F

 

Imagify License

Exhibit G

 

Opinion of Goodwin Procter LLP

 

iv

--------------------------------------------------------------------------------


 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT, dated as of October 24, 2008 (this “Agreement”), by and
between Cephalon, Inc., a Delaware corporation (the “Purchaser”), and
Acusphere, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, an 8% Senior Convertible Note in the aggregate
principal amount of Fifteen Million Dollars ($15,000,000) in the form of
Exhibit A (the “Note”), subject to and in accordance with the terms and
conditions of this Agreement;

 

WHEREAS, shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) shall be issuable upon the conversion of, and as interest
payments on, the Note;

 

WHEREAS, as a condition to the consummation of the Closing of this Agreement,
the Purchaser and the Company have agreed to enter into a Pledge and Security
Agreement in the form of Exhibit B (the “Security Agreement”);

 

WHEREAS, as a condition to the consummation of the Closing of this Agreement,
the Purchaser and the Company have agreed to enter into a Registration Rights
Agreement in the form of Exhibit C (the “Registration Rights Agreement”); and

 

WHEREAS, as a condition to the consummation of the Closing of this Agreement,
the Purchaser and the Company have agreed to enter into a License Agreement in
the form of Exhibit D (the “Celecoxib License Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE 1


 


DEFINITIONS


 


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS THE CONTEXT
REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET
FORTH BELOW:


 

“Acquisition Agreement” has the meaning assigned to such term in Section 5.2.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

“Acquisition Proposal” has the meaning assigned to such term in Section 5.2.

 

“Action” means any action, causes of action, suit, claim, complaint, Order,
inquiry, hearing, demand, litigation or legal, administrative or arbitral
proceeding.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and, for purposes of Section 3.21 only, with
respect to any individual, the spouse, parent, sibling, child, step-child,
grandchild, niece or nephew of such individual or the spouse thereof and any
trust for the benefit of such Stockholder or any of the foregoing.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
whether through the ownership of Voting Securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Assignment Agreement” means the Assignment Agreement by and between the Company
and the Purchaser in the form of Exhibit E.

 

“associate” has the meaning assigned in Rule 12b-2 promulgated by the Commission
under the Exchange Act.

 

“beneficially own” with respect to any securities means having “beneficial
ownership” of such securities as determined pursuant to Rule 13d-3 under the
Exchange Act, as in effect on the date hereof.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee thereof.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions in New York City are authorized or obligated by
law or executive order to remain closed.

 

“Bylaws” means the bylaws of the Company, as the same may have been amended.

 

“Celecoxib License Agreement” has the meaning assigned to such term in the
recitals.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §§ 9601 et seq.

 

“Certificate Amendment” has the meaning assigned to such term in Section 6.9.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as the same may have been amended.

 

“Claims” means losses, claims, damages, costs expenses, awards, liabilities,
joint or several, deficiencies or other charges.

 

“Closing” has the meaning assigned to such term in Section 2.2.

 

“Closing Date” has the meaning assigned to such term in Section 2.2.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Common Stock” has the meaning assigned to such term in the recitals.

 

“Company” has the meaning assigned to such term in the preamble.

 

“Company Agreements” has the meaning assigned to such term in Section 3.12(b).

 

“Company Benefit Plans” means all employee benefit plans providing benefits to
any current or former employee or director of the Company or any of its
Subsidiaries or any beneficiary or dependent thereof that are sponsored or
maintained by the Company or any of its Subsidiaries or ERISA Affiliates or to
which the Company or any of its Subsidiaries or ERISA Affiliates contributes or
is obligated to contribute or with respect to which the Company could have any
liability, including without limitation all employee welfare benefit plans
within the meaning of Section 3(1) of ERISA, all employee pension benefit plans
within the meaning of Section 3(2) of ERISA, all Company Plans and all other
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
restricted stock, severance, termination pay and fringe benefit plans.

 

“Company Disclosure Letter” means the Company Disclosure Letter delivered by the
Company to the Purchaser on the date hereof.

 

“Company Options” has the meaning assigned to such term in Section 3.6.

 

“Company Plans” has the meaning assigned to such term in Section 3.6.

 

“Company Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by the Company or any of its Subsidiaries.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

3

--------------------------------------------------------------------------------


 

“Company Stockholder Notice” has the meaning assigned to such term in
Section 5.5.

 

“Confidentiality Agreement” means the confidentiality agreement dated October 9,
2008, between the Purchaser and the Company.

 

“Contaminant” means any waste, pollutant, hazardous or toxic substance or waste,
petroleum, petroleum-based substance or waste, special waste, or any constituent
of any such substance or waste.

 

“Contract” means any commitment, contract, purchase order, lease, license,
sublicense, note, instrument or other agreement, undertaking or arrangement of
any nature, whether written or oral.

 

“Conversion Shares” the shares of Common Stock issuable upon conversion of the
Note.

 

“Convertible Securities” has the meaning assigned to such term in Section 6.1.

 

“Copyrights” means United States and non-U.S. copyrights and mask works (as
defined in 17 U.S.C. §901), whether registered or unregistered, and pending
applications to register the same.

 

“DGCL” means the Delaware General Corporation Law.

 

“Environmental Encumbrance” means a Lien in favor of any Governmental Authority
for (i) any liability under any Environmental Law, or (ii) damages arising from,
or costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

 

“Environmental Law” means all Requirements of Laws derived from or relating to
all non-U.S., federal, state and local laws or regulations relating to or
addressing the environment, health or safety, including CERCLA, OSHA and RCRA
and any state equivalent thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder from time to time.

 

“ERISA Affiliate” means each entity which is a member of a “controlled group of
corporations,” under “common control” or an “affiliated service group” with the
Company or its Subsidiaries within the meaning of Sections 414(b), (c) or (m) of
the Code, or required to be aggregated with the Company or its Subsidiaries
under Section 414(o) of the Code, or is under “common control” with the Company
or its Subsidiaries, within the meaning of Section 4001(a)(14) of ERISA.

 

“Event of Default” has the meaning assigned to such term in the Note.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

4

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder by the Commission from time to
time.

 

“FDA” means the United States Food and Drug Administration.

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“Governance Notice” has the meaning assigned to such term in Section 6.9.

 

“Governmental Authority” means any court, tribunal, arbitrator, arbitrational
panel or authority, agency, commission, official or other instrumentality of the
United States or any other country, or any supra-national organization, state,
county, city or other political subdivision or any self-regulatory organization.

 

“Holding Period” has the meaning assigned to such term in Section 5.4.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” has the meaning assigned to such term in Section 3.12(a)(vi).

 

“Intellectual Property” means Copyrights, Patent Rights, Trademarks and Trade
Secrets.

 

“Imagify License” means the License Agreement by and between the Company and the
Purchaser in the form of Exhibit F to be entered into under certain
circumstances described in the Note and herein.

 

“Imagify Product” means Imagify (perflubutane polymer microspheres for delivery
in an injectable suspension, formerly known as AI-700), a cardiovascular drug
and ultrasound imaging agent in development by the Company for the detection of
coronary artery disease as in existence on the date hereof and all improvements
thereto, including all Intellectual Property relating thereto or embodied
therein necessary to make, have made, sell, use or import such product.

 

“Imagify Restriction Period” has the meaning assigned to such term in
Section 6.10(a).

 

“Knowledge of the Company” means the actual knowledge of any executive officer
of the Company or any of its Subsidiaries, after reasonable inquiry of those
persons employed by the Company or its Subsidiaries charged with administrative
or operational responsibility for such matter.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), voting or other restriction, preemptive
right or other security interest of any kind or nature whatsoever.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

5

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any material adverse change in or affecting the
business, properties, assets, liabilities, operations, results of operations
(financial or otherwise), condition, or prospects of the Company and its
Subsidiaries taken as a whole or the ability of the Company or any of its
Subsidiaries to consummate the transactions contemplated by the Transaction
Agreements.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“NASDAQ” means The Nasdaq Stock Market, Inc.

 

“NASDAQ Announcement” has the meaning assigned to such term in Section 5.5.

 

“NASDAQ Voting Exception Provisions” means Rule 4350(i)(2) of the NASDAQ
Marketplace Rules.

 

“Note” has the meaning assigned to such term in the recitals.

 

“Order” means any writ, judgment, decree, injunction, award or similar order of
any Governmental Authority, including any award in an arbitration proceeding (in
each case, whether preliminary or final).

 

“Patent Rights” means United States and non-U.S. patents, provisional patent
applications, patent applications, continuations, continuations-in-part,
divisions, reissues, patent disclosures, industrial designs, inventions (whether
or not patentable or reduced to practice) and improvements thereto.

 

“Permits” has the meaning assigned to such term in Section 3.10(b).

 

“Permitted Equity Offering” means the issuance of shares of Common Stock or
Company Options to investors (other than any Person whose principal business
activity is the development, marketing and sale of pharmaceuticals) in
connection with capital raising transactions that are consummated after the
Closing Date and prior to the conversion of the Note.

 

“Permitted Liens” means (i) Liens for Taxes and other governmental charges and
assessments yet due or delinquent or being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP; (ii) any statutory Lien arising in the ordinary course of
business by operation of law with respect to a liability that is not yet due or
delinquent other than any Lien imposed by ERISA; (iii) any Lien created by
operation of law, such as materialmen’s liens, mechanics’ liens and other
similar liens, arising in the ordinary course of business with respect to a
liability that is not yet due or delinquent and for which adequate reserves have
been established in accordance with GAAP; and (iv) Liens (A) upon or in any
equipment acquired or held by the Company or any of its Subsidiaries to secure
the purchase price of such equipment or indebtedness incurred solely for the
purpose of

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

6

--------------------------------------------------------------------------------


 

financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company’s business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default, (viii) Liens securing the Company’s
obligations under the Notes, (ix) Liens arising out of pledges or deposits under
workmen’s compensation laws, unemployment insurance, old age pensions, or other
social security benefits other than any Lien imposed by ERISA, (x) Liens
incurred or deposits made in the ordinary course of business to secure surety
bonds provided that such Liens shall extend only to cash collateral for such
surety bonds and (xi) Liens listed on Schedule 1.1(b) of the Company Disclosure
Letter.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, company, limited
liability company, trust, unincorporated association, Governmental Authority, or
any other entity of whatever nature.

 

“Preferred Stock” has the meaning assigned to such term in Section 3.6.

 

“Products” means the products of the Company described on Schedule 1.1(a) of the
Company Disclosure Letter.

 

“Purchase Price” has the meaning assigned to such term in Section 2.1.

 

“Purchaser” has the meaning assigned to such term in the preamble.

 

“Purchaser Percentage Interest” means the percentage of the total voting power
of the Company, determined on the basis of the number of Voting Securities
actually outstanding, that is controlled directly or indirectly by the
Purchaser, including as beneficially owned.

 

“Qualifying Ownership Interest” means shares of Common Stock that constitute 25%
or more of the Voting Securities.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.

 

“Real Property Lease” has the meaning assigned to such term in
Section 3.12(a)(vii).

 

“Registration Rights Agreement” has the meaning assigned to such term in the
recitals.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

7

--------------------------------------------------------------------------------


 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Seller Property,
including the movement of Contaminants through or in the air, soil, surface
water, groundwater or Seller Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threatened Release or minimize the further Release
of Contaminants or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Requirement of Law” means any law, statute, code, treaty, Order, ordinance,
rule, regulation or other requirement promulgated or enacted by any Governmental
Authority.

 

“Response Proposal” has the meaning assigned to such term in Section 5.2.

 

“Restricted Period” has the meaning assigned to such term in Section 5.1(b).

 

“Rule 144” means Rule 144 promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission.

 

“SEC Reports” means each registration statement, report, proxy statement or
information statement (other than preliminary materials) or other documents
filed by the Company or any of its Subsidiaries with the Commission pursuant to
the Securities Act or the Exchange Act or the rules and regulations thereunder,
each in the form (including exhibits and any amendments) filed with the
Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder by the Commission from time to time.

 

“Security Agreement” has the meaning assigned to such term in the recitals.

 

“Software” means computer software programs and software systems, including
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages and related documentation and materials, whether in source code,
object code or human readable form.

 

“Subsidiary” of any specified Person means any other Person more than 50% of the
outstanding voting securities of which is owned or controlled, directly or
indirectly, by such specified Person or by one or more other Subsidiaries of
such specified Person, or by such specified Person and one or more other
Subsidiaries of such specified Person.  For the purposes of this definition,
“voting securities” means securities which ordinarily have voting power for the
election of directors (or other Persons having similar functions), whether at
all times or only so

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

8

--------------------------------------------------------------------------------


 

long as no senior class of securities has such voting power by reason of any
contingency, or other ownership interests ordinarily constituting a majority
voting interest.

 

“Superior Acquisition Proposal” has the meaning assigned to such term in
Section 5.2.

 

“Tax” or “Taxes” means any taxes, assessment, duties, fees, levies, imposts,
deductions, or withholdings, including income, gross receipts, ad valorem, value
added, excise, real or personal property, asset, sales, use, license, payroll,
transaction, capital, net worth and franchise taxes, estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes, or other governmental charges of any nature
whatsoever, imposed by any taxing authority of any government or country or
political subdivision of any country, and any liabilities with respect thereto,
including any penalties, additions to tax, fines or interest thereon and
includes any liability for Taxes of another Person by Contract, as a transferee
or successor, under Treasury Regulation Section 1.1502-6 or analogous state,
local or foreign Requirement of Law provision or otherwise.

 

“Tax Return” means any return, report or similar statement requires to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Trade Secrets” means trade secrets and confidential ideas, know-how, concepts,
methods, processes, formulae, technology, algorithms, models, reports, data,
customer lists, supplier lists, mailing lists, business plans and other
proprietary information, all of which derive value, monetary or otherwise, from
being maintained in confidence.

 

“Trademarks” means United States, state and non-U.S. trademarks, service marks,
trade names, Internet domain names, designs, logos, slogans and general
intangibles of like nature, whether registered or unregistered, and pending
registrations and applications to register the foregoing.

 

“Transaction Agreements” means this Agreement, the Note, the Security Agreement,
the Registration Rights Agreement, the Celecoxib License Agreement and the
Assignment Agreement.

 

“Voting Securities” mean any class or classes of stock of the Company pursuant
to which the holders thereof have the general power under ordinary circumstances
to vote with respect to the election of the Board of Directors, irrespective of
whether or not, at the time, stock of any other class or classes shall have, or
might have, voting power by reason of the happening of any contingency.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

9

--------------------------------------------------------------------------------


 


ARTICLE 2


 


PURCHASE AND SALE OF THE NOTE


 


2.1                                 PURCHASE AND SALE OF THE NOTE.  SUBJECT TO
THE TERMS SET FORTH HEREIN, THE COMPANY SHALL ISSUE AND SELL TO THE PURCHASER
AND THE PURCHASER SHALL PURCHASE FROM THE COMPANY THE NOTE, FOR AN AGGREGATE
PURCHASE PRICE OF $15,000,000 (THE “PURCHASE PRICE”).


 


2.2                                 CLOSING.  THE ISSUANCE, SALE AND PURCHASE OF
THE NOTE SHALL TAKE PLACE AT A CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES
OF SIDLEY AUSTIN LLP, ONE SOUTH DEARBORN, CHICAGO, ILLINOIS, AT 10:00 A.M.,
LOCAL TIME, ON THE CLOSING DATE.  THE CLOSING SHALL OCCUR ON THE FIRST BUSINESS
DAY AFTER THE CONDITIONS SET FORTH IN SECTIONS 7.1 AND 8.1 (OTHER THAN THOSE TO
BE SATISFIED ON THE CLOSING DATE, WHICH SHALL BE SATISFIED OR WAIVED ON SUCH
DATE) HAVE BEEN SATISFIED OR WAIVED BY THE PARTY ENTITLED TO WAIVE SUCH
CONDITIONS OR SUCH LATER DATE AND TIME AS THE PARTIES MAY AGREE IN WRITING (THE
“CLOSING DATE”), (A) THE PURCHASER SHALL (I) DELIVER TO THE COMPANY BY WIRE
TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN
WRITING BY THE COMPANY TO THE PURCHASER AT LEAST TWO (2) BUSINESS DAYS PRIOR TO
THE CLOSING DATE, FUNDS IN AN AMOUNT EQUAL TO THE PURCHASE PRICE (WHICH FUNDS
WILL BE USED BY THE COMPANY IN ACCORDANCE WITH SECTION 2.3) AND (II) MAKE OR
CAUSE TO BE MADE THE DELIVERIES SET FORTH IN SECTION 2.4 AND (B) THE COMPANY
SHALL (I) ISSUE AND DELIVER TO THE PURCHASER THE FULLY EXECUTED NOTE AND
(II) MAKE OR CAUSE TO BE MADE THE DELIVERIES SET FORTH IN SECTION 2.5.


 


2.3                                 USE OF PROCEEDS.  ALL OF THE PROCEEDS
RECEIVED FROM THE PURCHASER PURSUANT TO SECTION 2.2 HEREOF SHALL BE USED BY THE
COMPANY SOLELY FOR GENERAL WORKING CAPITAL PURPOSES, CAPITAL EXPENDITURES,
REPAYMENT OF DEBT AND IN THE OPERATION OF THE COMPANY’S BUSINESS.


 


2.4                                 PURCHASER DELIVERIES.  SUBJECT TO
FULFILLMENT OR WAIVER OF THE CONDITIONS SET FORTH IN ARTICLE 7, AT THE CLOSING
PURCHASER SHALL DELIVER TO THE COMPANY ALL OF THE FOLLOWING:


 

(A)                                  A CERTIFICATE OF GOOD STANDING OF THE
PURCHASER, ISSUED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF DELAWARE.

 

(B)                                 THE CERTIFICATE CONTEMPLATED BY
SECTION 8.1(A), DULY EXECUTED BY AN AUTHORIZED REPRESENTATIVE OF THE PURCHASER.

 

(C)                                  THE ASSIGNMENT AGREEMENT, DULY EXECUTED BY
AN AUTHORIZED OFFICER OF THE PURCHASER.

 

(D)                                 THE CELECOXIB LICENSE AGREEMENT, DULY
EXECUTED BY AN AUTHORIZED OFFICER OF THE PURCHASER.

 

(E)                                  THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY AN AUTHORIZED OFFICER OF THE PURCHASER.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

10

--------------------------------------------------------------------------------


 

(F)                                    THE SECURITY AGREEMENT, DULY EXECUTED BY
AN AUTHORIZED OFFICER OF THE PURCHASER.

 

(G)                                 SUCH OTHER DOCUMENTS, INSTRUMENTS, APPROVALS
OR OPINIONS RELATING TO THE TRANSACTION CONTEMPLATED BY THE TRANSACTION
AGREEMENTS AS THE COMPANY MAY REASONABLY REQUEST.

 


2.5                                 COMPANY DELIVERIES.  SUBJECT TO FULFILLMENT
OR WAIVER OF THE CONDITIONS SET FORTH IN ARTICLE 8, AT THE CLOSING THE COMPANY
SHALL DELIVER TO THE PURCHASER ALL OF THE FOLLOWING:


 

(A)                                  A COPY OF THE CERTIFICATE OF INCORPORATION,
AS AMENDED, CERTIFIED AS OF A RECENT DATE BY THE SECRETARY OF STATE OF DELAWARE.

 

(B)                                 A CERTIFICATE OF GOOD STANDING OF THE
COMPANY, ISSUED AS OF A RECENT DATE BY EACH OF THE SECRETARY OF STATE OF
DELAWARE AND THE SECRETARY OF STATE OF THE COMMONWEALTH OF MASSACHUSETTS.

 

(C)                                  CERTIFICATE OF THE SECRETARY OF THE
COMPANY, DATED AS OF THE CLOSING DATE, IN A FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO PURCHASER, AS TO: (I) NO AMENDMENTS TO THE CERTIFICATE OF
INCORPORATION SINCE A SPECIFIED DATE; (II) THE BYLAWS; (III) THE RESOLUTIONS OF
THE BOARD OF DIRECTORS, OR COMMITTEE THEREOF, AUTHORIZING THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE OTHER TRANSACTION AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED THEREBY; AND (IV) INCUMBENCY AND SIGNATURES OF THE
OFFICERS OF THE COMPANY EXECUTING THIS AGREEMENT AND ANY TRANSACTION AGREEMENT.

 

(D)                                 THE CERTIFICATE CONTEMPLATED BY
SECTION 7.1(A), DULY EXECUTED BY AN EXECUTIVE OFFICER OF THE COMPANY.

 

(E)                                  THE LEGAL OPINION OF GOODWIN PROCTER LLP,
COUNSEL TO THE COMPANY, DATED THE CLOSING DATE, ADDRESSED TO THE PURCHASER, IN
THE FORM OF EXHIBIT G.

 

(F)                                    THE NOTE, DULY EXECUTED BY AN AUTHORIZED
OFFICER OF THE COMPANY.

 

(G)                                 THE ASSIGNMENT AGREEMENT, DULY EXECUTED BY
AN AUTHORIZED OFFICER OF THE COMPANY.

 

(H)                                 THE CELECOXIB LICENSE AGREEMENT, DULY
EXECUTED BY AN AUTHORIZED OFFICER OF THE COMPANY.

 

(I)                                     THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY AN AUTHORIZED OFFICER OF THE COMPANY.

 

(J)                                     THE SECURITY AGREEMENT, DULY EXECUTED BY
AN AUTHORIZED OFFICER OF THE COMPANY.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

11

--------------------------------------------------------------------------------


 

(K)                                  ALL CONSENTS, WAIVERS OR APPROVALS OBTAIN
BY THE COMPANY WITH RESPECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION AGREEMENTS.

 

(L)                                     SUCH OTHER DOCUMENTS, INSTRUMENTS,
APPROVALS OR OPINIONS RELATING TO THE TRANSACTION CONTEMPLATED BY THE
TRANSACTION AGREEMENTS AS THE PURCHASER MAY REASONABLY REQUEST.

 


ARTICLE 3

 


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to the Purchaser as follows:

 


3.1                                 CORPORATE EXISTENCE AND POWER.  THE COMPANY
(A) IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE; (B) HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN AND OPERATE ITS PROPERTIES, TO LEASE THE PROPERTIES IT OPERATES
AS LESSEE AND TO CARRY ON ITS BUSINESS AS CURRENTLY CONDUCTED AND CURRENTLY
CONTEMPLATED TO BE CONDUCTED; (C) HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT,
THE NOTE AND EACH OF THE OTHER TRANSACTION AGREEMENTS; (D) HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ISSUE THE NOTE AND THE SHARES OF COMMON STOCK
ISSUABLE UPON THE CONVERSION OF THE NOTE (THE “CONVERSION SHARES”), IN THE
MANNER AND FOR THE PURPOSE CONTEMPLATED BY THIS AGREEMENT, THE NOTE AND EACH OF
THE OTHER TRANSACTION AGREEMENTS; AND (E) HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER ALL OTHER
AGREEMENTS AND INSTRUMENTS EXECUTED AND DELIVERED BY IT PURSUANT TO OR IN
CONNECTION WITH THIS AGREEMENT, THE NOTE AND EACH OF THE OTHER TRANSACTION
AGREEMENTS.  THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION IN, AND IS IN GOOD STANDING UNDER THE LAWS OF, EACH JURISDICTION IN
WHICH THE CONDUCT OF ITS BUSINESS OR THE NATURE OF THE PROPERTY OWNED REQUIRES
SUCH QUALIFICATION EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, INDIVIDUALLY OR IN THE AGGREGATE, HAS NOT HAD AND WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.2                                 SUBSIDIARIES.  EXCEPT AS SET FORTH ON
SCHEDULE 3.2 OF THE COMPANY DISCLOSURE LETTER, THE COMPANY HAS NO SUBSIDIARIES
AND NO INTEREST OR INVESTMENTS IN ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, TRUST OR OTHER ENTITY OR ORGANIZATION.  EACH SUBSIDIARY
LISTED ON SCHEDULE 3.2 OF THE COMPANY DISCLOSURE LETTER HAS BEEN DULY ORGANIZED,
IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF
ITS ORGANIZATION, HAS ALL REQUISITE CORPORATE (OR, IN THE CASE OF AN ENTITY
OTHER THAN A CORPORATION, OTHER) POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES, TO LEASE THE PROPERTIES IT OPERATES AS LESSEE AND TO CARRY ON ITS
BUSINESS AS CURRENTLY CONDUCTED AND CURRENTLY CONTEMPLATED TO BE CONDUCTED, AND
IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH THE CONDUCT OF ITS BUSINESS OR THE NATURE OF ITS
PROPERTIES REQUIRES SUCH QUALIFICATION EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING, INDIVIDUALLY OR IN THE AGGREGATE, HAS NOT HAD AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS
SET FORTH ON

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

12

--------------------------------------------------------------------------------


 


SCHEDULE 3.2 OF THE COMPANY DISCLOSURE LETTER, ALL OF THE ISSUED AND OUTSTANDING
STOCK (OR EQUIVALENT INTERESTS) OF EACH SUBSIDIARY SET FORTH ON SCHEDULE 3.2 OF
THE COMPANY DISCLOSURE LETTER HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED, IS
FULLY PAID AND NONASSESSABLE AND IS OWNED BY THE COMPANY FREE AND CLEAR OF ANY
LIENS AND THERE ARE NO RIGHTS, OPTIONS OR WARRANTS OUTSTANDING OR OTHER
AGREEMENTS TO ACQUIRE SHARES OF STOCK (OR EQUIVALENT INTERESTS) OF SUCH
SUBSIDIARY.  SCHEDULE 3.2 OF THE COMPANY DISCLOSURE LETTER SETS FORTH THE
CAPITALIZATION OF EACH OF THE SUBSIDIARIES, INCLUDING THE AMOUNT AND KIND OF
EQUITY INTERESTS HELD BY THE COMPANY IN THE SUBSIDIARY.


 


3.3                                 CORPORATE AUTHORIZATION; NO CONTRAVENTION. 
THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS AGREEMENT, THE
NOTE AND EACH OF THE OTHER TRANSACTION AGREEMENTS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY AND DELIVERY OF THE CONVERSION SHARES (WHEN
ISSUED), (A) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION OF THE
COMPANY; (B) DO NOT CONTRAVENE THE TERMS OF THE CERTIFICATE OF INCORPORATION OR
BYLAWS OR THE OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ITS SUBSIDIARIES;
(C) DO NOT ENTITLE ANY PERSON TO EXERCISE ANY STATUTORY OR CONTRACTUAL
PREEMPTIVE RIGHTS TO PURCHASE SHARES OF CAPITAL STOCK OR ANY EQUITY INTEREST IN
THE COMPANY; AND (D) EXCEPT AS SET FORTH IN SCHEDULE 3.3 OF THE COMPANY
DISCLOSURE LETTER, DO NOT, AND WILL NOT, VIOLATE OR RESULT IN ANY BREACH OR
CONTRAVENTION OF, A DEFAULT UNDER, OR AN ACCELERATION OF ANY OBLIGATION UNDER OR
THE CREATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF ANY LIEN UNDER,
RESULT IN THE TERMINATION OR LOSS OF ANY RIGHT OR THE IMPOSITION OF ANY PENALTY
UNDER, ANY CONTRACT OF THE COMPANY OR ITS SUBSIDIARIES OR BY WHICH THEIR
RESPECTIVE ASSETS OR PROPERTIES ARE BOUND OR ANY REQUIREMENT OF LAW OR ORDER
APPLICABLE TO THE COMPANY OR ITS SUBSIDIARIES OR BY WHICH THEIR RESPECTIVE
ASSETS OR PROPERTIES ARE BOUND.  THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE TRANSACTION AGREEMENTS HAVE BEEN APPROVED BY THE AUDIT COMMITTEE OF THE
COMPANY IN COMPLIANCE WITH THE NASDAQ VOTING EXCEPTION PROVISIONS AND THE
COMPANY HAS RECEIVED AN WRITTEN EXCEPTION FROM NASDAQ WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TRANSACTION AGREEMENTS,
INCLUDING THE ISSUANCE OF THE NOTE, IN ACCORDANCE WITH THE NASDAQ VOTING
EXCEPTION PROVISIONS.  THIS AGREEMENT CONSTITUTES AND THE NOTE AND EACH OF THE
OTHER TRANSACTION AGREEMENTS WHEN EXECUTED BY THE COMPANY WILL CONSTITUTE, VALID
AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER OR SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND THE GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.  NO EVENT HAS OCCURRED
AND NO CONDITION EXISTS WHICH (UPON NOTICE OR THE PASSAGE OF TIME OR BOTH) WOULD
CONSTITUTE, OR GIVE RISE TO: (I) ANY BREACH, VIOLATION, DEFAULT, CHANGE OF
CONTROL OR RIGHT TO CAUSE THE COMPANY TO REPURCHASE OR REDEEM UNDER, (II) ANY
LIEN ON THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER, (III) ANY
TERMINATION RIGHT OF ANY PARTY, OR ANY LOSS OF ANY RIGHT OR IMPOSITION OF ANY
PENALTY, UNDER OR (IV) ANY CHANGE OR ACCELERATION IN THE RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER, THE CERTIFICATE OF INCORPORATION OR BYLAWS OR THE
ORGANIZATIONAL DOCUMENTS OF THE COMPANY’S SUBSIDIARIES.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

13

--------------------------------------------------------------------------------


 


3.4                                 GOVERNMENTAL AUTHORIZATION; THIRD PARTY
CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3.4 OF THE COMPANY DISCLOSURE LETTER
AND, WITH RESPECT TO THE CONVERSION OF THE NOTE, EXCEPT AS REQUIRED UNDER THE
HSR ACT, NO APPROVAL, CONSENT, QUALIFICATION, ORDER, EXEMPTION, AUTHORIZATION OR
OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY, OR
ANY OTHER PERSON IN RESPECT OF ANY REQUIREMENT OF LAW, ORDER, CONTRACT OR
OTHERWISE, AND NO LAPSE OF A WAITING PERIOD UNDER A REQUIREMENT OF LAW, IS
NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE, SALE AND DELIVERY OF THE NOTE) BY
THE COMPANY, OR ENFORCEMENT AGAINST THE COMPANY, OF THIS AGREEMENT, THE NOTE AND
EACH OF THE OTHER TRANSACTION AGREEMENTS OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


3.5                                 BINDING EFFECT.  THE COMPANY HAS FULL POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THIS AGREEMENT, THE NOTE AND EACH
OF THE OTHER TRANSACTION AGREEMENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT, THE NOTE AND EACH OF THE OTHER TRANSACTION AGREEMENTS BY SELLER
HAVE BEEN DULY AUTHORIZED AND APPROVED BY THE BOARD OF DIRECTORS AND DO NOT
REQUIRE ANY FURTHER AUTHORIZATION OR CONSENT OF THE COMPANY OR ITS
STOCKHOLDERS.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY THE COMPANY AND IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE NOTE AND EACH OF THE OTHER
TRANSACTION AGREEMENTS HAS BEEN DULY AUTHORIZED BY THE COMPANY AND UPON
EXECUTION AND DELIVERY BY THE COMPANY WILL BE A LEGAL, VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


3.6                                 CAPITALIZATION OF THE COMPANY AND ITS
SUBSIDIARIES.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF
(A) 98,500,000 SHARES OF COMMON STOCK (AND IMMEDIATELY FOLLOWING THE FILING OF
AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION PURSUANT TO SECTION 7.1(G),
250,000,000 SHARES OF COMMON STOCK) AND (B) 5,000,000 SHARES OF PREFERRED STOCK,
PAR VALUE $0.01, OF THE COMPANY (THE “PREFERRED STOCK”) OF WHICH 1,000,000
SHARES OF PREFERRED STOCK ARE DESIGNATED AS 6.5% CONVERTIBLE EXCHANGEABLE
PREFERRED STOCK.  AS OF THE DATE HEREOF, (I) 310,000 SHARES OF CONVERTIBLE
EXCHANGEABLE PREFERRED STOCK ARE ISSUED AND OUTSTANDING, (II) 49,488,907 SHARES
OF COMMON STOCK ARE ISSUED AND OUTSTANDING, (III) 15,321,645 SHARES OF COMMON
STOCK ARE RESERVED FOR OR SUBJECT TO ISSUANCE UPON THE EXERCISE OF OUTSTANDING
COMPANY OPTIONS (AS DEFINED BELOW) AND (IV) 2,470,426 SHARES OF COMMON STOCK ARE
RESERVED FOR OR SUBJECT TO ISSUANCE UPON THE CONVERSION OF PREFERRED STOCK. 
SCHEDULE 3.6 OF THE COMPANY DISCLOSURE LETTER SETS FORTH A TRUE AND CORRECT LIST
OF ALL OUTSTANDING RIGHTS, OPTIONS OR WARRANTS TO PURCHASE SHARES OF ANY CLASS
OR SERIES OF CAPITAL STOCK OF THE COMPANY (COLLECTIVELY, “COMPANY OPTIONS”) AND
A TRUE AND CORRECT LIST OF EACH OF THE COMPANY’S STOCK OPTION, INCENTIVE,
PURCHASE OR OTHER PLANS PURSUANT TO WHICH OPTIONS OR WARRANTS TO PURCHASE STOCK
OF THE COMPANY MAY BE ISSUED (COLLECTIVELY, THE “COMPANY PLANS”).  EXCEPT
(A) FOR SHARES OF COMMON STOCK ISSUED PURSUANT TO THE EXERCISE OF OUTSTANDING
COMPANY OPTIONS, (B) FOR SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THE
PREFERRED STOCK AND (C) FOR SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THE NOTE, ON THE CLOSING DATE THERE ARE NO SHARES OF COMMON STOCK OR ANY OTHER
EQUITY SECURITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES ISSUABLE UPON
CONVERSION OR

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

14

--------------------------------------------------------------------------------


 


EXCHANGE OF ANY SECURITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOR ANY
RIGHTS, OPTIONS OR WARRANTS OUTSTANDING OR OTHER AGREEMENTS TO ACQUIRE SHARES OF
STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES NOR IS THE COMPANY OR ANY OF ITS
SUBSIDIARIES BE CONTRACTUALLY OBLIGATED TO ISSUE ANY SHARES OF STOCK OR TO
PURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY OF ITS OUTSTANDING SHARES OF STOCK. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS CREATED ANY “PHANTOM STOCK,”
STOCK APPRECIATION RIGHTS OR OTHER SIMILAR RIGHTS THE VALUE OF WHICH IS RELATED
TO OR BASED UPON THE PRICE OR VALUE OF THE COMMON STOCK.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS OUTSTANDING DEBT OR DEBT INSTRUMENTS PROVIDING
FOR VOTING RIGHTS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE
HOLDERS THEREOF.  NO STOCKHOLDER OF THE COMPANY OR OTHER PERSON IS ENTITLED TO
ANY PREEMPTIVE OR SIMILAR RIGHTS TO SUBSCRIBE FOR SHARES OF STOCK OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES.  ALL OF THE ISSUED AND OUTSTANDING SHARES OF COMMON
STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND NONASSESSABLE. 
EXCEPT AS SET FORTH ON SCHEDULE 3.6 OF THE COMPANY DISCLOSURE LETTER, NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS GRANTED TO ANY PERSON THE RIGHT TO
DEMAND OR REQUEST THAT THE COMPANY OR SUCH SUBSIDIARY EFFECT A REGISTRATION
UNDER THE SECURITIES ACT OF ANY SECURITIES HELD BY SUCH PERSON OR TO INCLUDE ANY
SECURITIES OF SUCH PERSON IN ANY SUCH REGISTRATION BY THE COMPANY OR SUCH
SUBSIDIARY.


 


3.7                                 SEC DOCUMENTS; SARBANES-OXLEY COMPLIANCE. 
(A)  THE COMPANY HAS MADE AVAILABLE TO THE PURCHASER THE SEC REPORTS FILED WITH
THE COMMISSION FROM JANUARY 1, 2006 TO THE DATE HEREOF.  THE COMPANY AND EACH OF
ITS SUBSIDIARIES HAVE TIMELY FILED EACH REGISTRATION STATEMENT, REPORT, PROXY
STATEMENT OR INFORMATION STATEMENT (OTHER THAN PRELIMINARY MATERIALS) OR OTHER
DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE COMMISSION PURSUANT TO THE
SECURITIES ACT OR THE EXCHANGE ACT OR THE RULES AND REGULATIONS THEREUNDER SINCE
JANUARY 1, 2005.  AS OF THEIR RESPECTIVE DATES, THE SEC REPORTS (I) WERE
PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE APPLICABLE REQUIREMENTS
OF THE SECURITIES ACT, THE EXCHANGE ACT, AND THE RULES AND REGULATIONS
THEREUNDER AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE THEN APPLICABLE
ACCOUNTING REQUIREMENTS, (II) DID NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY
TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT FOR THOSE STATEMENTS, IF ANY, AS
HAVE BEEN MODIFIED BY SUBSEQUENT FILINGS WITH THE COMMISSION PRIOR TO THE DATE
HEREOF AND (III) COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002.  THE FINANCIAL STATEMENTS AND
OTHER FINANCIAL INFORMATION INCLUDED IN EACH OF THE SEC REPORTS FAIRLY PRESENT,
IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES AS OF, AND FOR THE PERIODS
PRESENTED IN, THE APPLICABLE SEC REPORTS.  EACH OF THE CONSOLIDATED BALANCE
SHEETS OF THE COMPANY AND ITS SUBSIDIARIES INCLUDED IN OR INCORPORATED BY
REFERENCE INTO THE SEC REPORTS (INCLUDING THE RELATED NOTES AND SCHEDULES)
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF THE COMPANY
AND ITS SUBSIDIARIES AS OF ITS DATE AND EACH OF THE CONSOLIDATED STATEMENTS OF
OPERATIONS, CASH FLOWS AND SHAREHOLDERS’ EQUITY OF THE COMPANY AND ITS
SUBSIDIARIES INCLUDED IN OR INCORPORATED BY REFERENCE INTO THE SEC REPORTS
(INCLUDING ANY RELATED NOTES AND SCHEDULES) PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE PERIODS SET FORTH, IN EACH CASE IN CONFORMITY

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 


WITH GAAP CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED, EXCEPT AS MAY BE
NOTED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO THOSE EXCEPTIONS AS MAY
BE PERMITTED BY FORM 10-Q OF THE COMMISSION AND TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 

(B)                                 THE MANAGEMENT OF THE COMPANY HAS
(I) DESIGNED DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY, INCLUDING ITS CONSOLIDATED SUBSIDIARIES, IS
MADE KNOWN TO THE MANAGEMENT OF THE COMPANY BY OTHERS WITHIN THOSE ENTITIES AND
(II) HAS DISCLOSED, BASED ON ITS MOST RECENT EVALUATION, TO THE COMPANY’S
OUTSIDE AUDITORS AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS (A) ANY
SIGNIFICANT DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL CONTROLS WHICH
COULD ADVERSELY AFFECT THE COMPANY’S ABILITY TO RECORD, PROCESS, SUMMARIZE AND
REPORT FINANCIAL DATA AND HAVE IDENTIFIED FOR THE COMPANY’S OUTSIDE AUDITORS ANY
MATERIAL WEAKNESSES IN INTERNAL CONTROLS AND (B) ANY FRAUD, WHETHER OR NOT
MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A SIGNIFICANT
ROLE IN THE COMPANY’S INTERNAL CONTROLS.  A SUMMARY OF ANY OF THOSE DISCLOSURES
MADE BY MANAGEMENT TO THE COMPANY’S AUDITORS AND AUDIT COMMITTEE HAS BEEN
FURNISHED TO THE PURCHASER.  THE COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAINS
A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (W) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (X) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (Y) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (Z) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.

 

(C)                                  SINCE JANUARY 1, 2005, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR,
OFFICER, EMPLOYEE, AUDITOR, ACCOUNTANT OR REPRESENTATIVE OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES HAS RECEIVED OR OTHERWISE HAD OR OBTAINED KNOWLEDGE OF ANY
COMPLAINT, ALLEGATION, ASSERTION OR CLAIM, WHETHER WRITTEN OR ORAL, REGARDING
THE ACCOUNTING OR AUDITING PRACTICES, PROCEDURES, METHODOLOGIES OR METHODS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE INTERNAL ACCOUNTING
CONTROLS, INCLUDING ANY COMPLAINT, ALLEGATION, ASSERTION OR CLAIM THAT THE
COMPANY OR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN QUESTIONABLE ACCOUNTING OR
AUDITING PRACTICES.

 


3.8                                 ABSENCE OF CERTAIN DEVELOPMENTS.  SINCE THE
DATE OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN
THE SEC REPORTS, EXCEPT AS DESCRIBED IN THE SEC REPORTS FILED WITH THE
COMMISSION PRIOR TO THE DATE HEREOF, OR AS CONTEMPLATED BY THE TRANSACTION
AGREEMENTS, EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS OPERATED IN THE
ORDINARY COURSE AND THERE HAS NOT BEEN:


 

(A)                                  ANY EVENT, CHANGE, EFFECT, CIRCUMSTANCE OR
DEVELOPMENT THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 

(B)                                 ANY CHANGE TO, OR RESOLUTIONS ADOPTED TO
EFFECT ANY CHANGE TO, THE CERTIFICATE OF INCORPORATION OR BY-LAWS;

 

(C)                                  ANY INCURRENCE OF ANY LIEN (EXCEPT
PERMITTED LIENS) ON ANY MATERIAL ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(D)                                 ANY MATERIAL LOSS, DAMAGE OR DESTRUCTION TO,
OR ANY MATERIAL INTERRUPTION IN THE USE OF, ANY MATERIAL ASSETS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES;

 

(E)                                  ANY ACQUISITION, SALE OR TRANSFER
(INCLUDING BY LICENSE) OF ANY MATERIAL ASSET BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(F)                                    ANY DECLARATION, SETTING ASIDE OR PAYMENT
OF ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN CASH, STOCK OR PROPERTY) WITH
RESPECT TO ANY CAPITAL STOCK OF THE COMPANY OR ANY REPURCHASE FOR VALUE BY THE
COMPANY OF ANY CAPITAL STOCK OF THE COMPANY;

 

(G)                                 ANY SPLIT, COMBINATION OR RECLASSIFICATION
OF ANY CAPITAL STOCK OF THE COMPANY OR ANY ISSUANCE OR THE AUTHORIZATION OF ANY
ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF OR IN SUBSTITUTION
FOR SHARES OF CAPITAL STOCK OF THE COMPANY;

 

(H)                                 ANY CHANGE IN ACCOUNTING METHODS, PRINCIPLES
OR PRACTICES BY THE COMPANY OR ANY OF ITS SUBSIDIARIES MATERIALLY AFFECTING THE
CONSOLIDATED ASSETS, LIABILITIES OR RESULTS OF OPERATIONS OF THE COMPANY, EXCEPT
INSOFAR AS MAY HAVE BEEN REQUIRED BY A CHANGE IN GAAP; OR

 

(I)                                     ANY CHANGE IN MATERIAL ELECTIONS WITH
RESPECT TO TAXES BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR SETTLEMENT OR
COMPROMISE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF ANY MATERIAL TAX
LIABILITY OR REFUND.

 


3.9                                 NO UNDISCLOSED LIABILITIES.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITIES OR OBLIGATIONS OF ANY
NATURE, WHETHER OR NOT ACCRUED, CONTINGENT OR OTHERWISE, EXCEPT (A) LIABILITIES
OR OBLIGATIONS DISCLOSED OR RESERVED AGAINST IN THE SEC REPORTS FILED WITH THE
COMMISSION PRIOR TO THE DATE HEREOF AND (B) LIABILITIES OR OBLIGATIONS WHICH
AROSE AFTER THE LAST DATE OF ANY SUCH SEC REPORT, IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


 


3.10                           COMPLIANCE WITH LAWS.  (A)  EXCEPT AS SET FORTH
IN THE SEC REPORTS FILED WITH THE COMMISSION PRIOR TO THE DATE HEREOF OR AS SET
FORTH ON SCHEDULE 3.10(A) OF THE COMPANY DISCLOSURE LETTER, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES, IS, OR SINCE JANUARY 1, 2005, HAS BEEN, IN
VIOLATION OF ANY REQUIREMENT OF LAW IN ANY MATERIAL RESPECT, OR ANY ORDER,
APPLICABLE THERETO.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

17

--------------------------------------------------------------------------------


 

(B)                                 THE COMPANY AND ITS SUBSIDIARIES AS
APPLICABLE, HAVE OBTAINED OR MADE, AS THE CASE MAY BE, ALL PERMITS, LICENSES,
AUTHORIZATIONS, ORDERS AND APPROVALS, AND ALL FILINGS, APPLICATIONS AND
REGISTRATIONS WITH, ALL GOVERNMENTAL AUTHORITIES (“PERMITS”), THAT ARE REQUIRED
TO CONDUCT THE BUSINESSES OF THE COMPANY AND ITS SUBSIDIARIES IN THE MANNER AND
TO THE FULL EXTENT AS CURRENTLY CONDUCTED OR CURRENTLY CONTEMPLATED TO BE
CONDUCTED EXCEPT WHERE SUCH FAILURE TO OBTAIN OR MAKE, INDIVIDUALLY OR IN THE
AGGREGATE, HAS NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NONE OF SUCH PERMITS IS SUBJECT TO ANY RESTRICTION OR CONDITION
THAT LIMITS OR WOULD REASONABLY BE EXPECTED TO LIMIT IN ANY MATERIAL WAY THE
FULL OPERATION OF THE BUSINESS OF THE COMPANY OR ITS SUBSIDIARIES AS CURRENTLY
CONDUCTED OR CURRENTLY CONTEMPLATED TO BE CONDUCTED.  EACH OF THE PERMITS HAS
BEEN DULY OBTAINED, IS VALID AND IN FULL FORCE AND EFFECT, AND IS NOT SUBJECT TO
ANY PENDING OR THREATENED PROCEEDING TO LIMIT, CONDITION, SUSPEND, CANCEL,
SUSPEND, OR DECLARE SUCH PERMIT INVALID.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT IN ANY MATERIAL RESPECT WITH RESPECT TO ANY OF THE
PERMITS, AND TO THE KNOWLEDGE OF THE COMPANY, NO EVENT HAS OCCURRED WHICH
CONSTITUTES, OR WITH DUE NOTICE OR LAPSE OF TIME OR BOTH MAY CONSTITUTE, A
DEFAULT BY THE COMPANY OR ANY SUCH SUBSIDIARY UNDER ANY PERMIT.

 


3.11                           LITIGATION.  EXCEPT AS SET FORTH ON SCHEDULE 3.11
OF THE COMPANY DISCLOSURE LETTER, THERE IS NO ACTION OR, TO THE KNOWLEDGE OF THE
COMPANY, OTHER LEGAL, ADMINISTRATIVE OR OTHER GOVERNMENTAL INVESTIGATION OR
INQUIRY PENDING OR CLAIMS ASSERTED (OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
THREAT THEREOF) RELATING TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR RELATING
TO THIS AGREEMENT, THE NOTE, ANY OF THE OTHER TRANSACTION AGREEMENTS OR THE
COMPANY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR AGAINST ANY
OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY IN CONNECTION WITH SUCH PERSON’S
RELATIONSHIP WITH OR ACTIONS TAKEN ON BEHALF OF THE COMPANY.  EXCEPT AS SET
FORTH ON SCHEDULE 3.11 OF THE COMPANY DISCLOSURE LETTER, THE COMPANY IS NOT
SUBJECT TO ANY ORDER.


 


3.12                           MATERIAL CONTRACTS.  (A)  EXCEPT AS SET FORTH IN
SCHEDULE 3.12(A) OF THE COMPANY DISCLOSURE LETTER NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY:


 

(I)                                     ANY CONTRACT FOR THE PURCHASE OR SALE OF
REAL PROPERTY;

 

(II)                                  ANY CONTRACT FOR THE PURCHASE OF SERVICES,
MATERIALS, SUPPLIES OR EQUIPMENT WHICH INVOLVED THE PAYMENT OF MORE THAN
$250,000 IN 2007, WHICH THE COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE
PAYMENT OF MORE THAN $250,000 IN 2008 OR WHICH EXTENDS BEYOND DECEMBER 31, 2009;

 

(III)                               ANY CONTRACT FOR THE SALE OF GOODS OR
SERVICES WHICH INVOLVED THE PAYMENT OF MORE THAN $250,000 IN 2007, WHICH THE
COMPANY REASONABLY ANTICIPATES WILL INVOLVE THE PAYMENT OF MORE THAN $250,000 IN
2008 OR WHICH EXTENDS BEYOND DECEMBER 31, 2009;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

18

--------------------------------------------------------------------------------


 

(IV)                              ANY GUARANTEE OF THE OBLIGATIONS OF CUSTOMERS,
SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES OR OTHERS;

 

(V)                                 ANY CONTRACT WHICH LIMITS OR RESTRICTS WHERE
THE COMPANY OR ANY OF ITS SUBSIDIARIES MAY CONDUCT ITS CURRENT BUSINESS OR THE
TYPE OR LINE OF BUSINESS IN WHICH THE COMPANY OR ITS SUBSIDIARIES MAY ENGAGE;

 

(VI)                              ANY CONTRACT WHICH PROVIDES FOR, OR RELATES
TO, THE INCURRENCE OF INDEBTEDNESS FOR BORROWED MONEY (INCLUDING ANY INTEREST
RATE OR CURRENCY SWAP, CAP, COLLAR, HEDGE OR INSURANCE AGREEMENTS, OR OPTIONS OR
FORWARDS ON SUCH AGREEMENTS, OR OTHER SIMILAR AGREEMENTS FOR THE PURPOSE OF
MANAGING THE INTEREST RATE AND/OR NON-U.S. EXCHANGE RISK ASSOCIATED WITH ITS
FINANCING) (“INDEBTEDNESS”);

 

(VII)                           ANY CONTRACT FOR THE LEASING (AS LESSOR OR
LESSEE) OF ANY REAL PROPERTY (“REAL PROPERTY LEASES”);

 

(VIII)                        ANY CONTRACT FOR THE LEASING (AS LESSOR OR LESSEE)
OF ANY PERSONAL PROPERTY WITH AN ANNUAL RENTAL AMOUNT IN EXCESS OF $250,000; OR

 

(IX)                                ANY OTHER CONTRACT THAT IS A “MATERIAL
CONTRACT” (AS SUCH TERM IS DEFINED IN ITEM 601(B)(10) OF REGULATION S-K UNDER
THE SECURITIES ACT.

 

(B)                                 EXCEPT AS SET FORTH IN SCHEDULE 3.12(B) OF
THE COMPANY DISCLOSURE LETTER, EACH OF THE CONTRACTS LISTED IN SCHEDULES
3.12(A), 3.16 AND 3.20(C) OF THE COMPANY DISCLOSURE LETTER (COLLECTIVELY, THE
“COMPANY AGREEMENTS”) CONSTITUTES A VALID AND BINDING OBLIGATION OF THE PARTIES
THERETO AND IS IN FULL FORCE AND EFFECT AND (EXCEPT AS SET FORTH IN SCHEDULE 3.4
OF THE COMPANY DISCLOSURE LETTER) WILL CONTINUE IN FULL FORCE AND EFFECT AFTER
THE CLOSING DATE WITHOUT BREACHING THE TERMS THEREOF OR RESULTING IN THE
FORFEITURE OR IMPAIRMENT OF ANY RIGHTS THEREUNDER AND WITHOUT THE CONSENT,
APPROVAL OR ACT OF, OR THE MAKING OF ANY FILING WITH, ANY OTHER PERSON.  EACH OF
THE COMPANY AND ITS SUBSIDIARIES HAS FULFILLED AND PERFORMED ITS OBLIGATIONS
UNDER EACH OF THE COMPANY AGREEMENTS, AND IS NOT IN, OR ALLEGED TO BE IN, BREACH
OR DEFAULT UNDER, NOR IS THERE OR IS THERE ALLEGED TO BE ANY BASIS FOR
TERMINATION OF, ANY OF THE COMPANY AGREEMENTS AND NO OTHER PARTY TO ANY OF THE
COMPANY AGREEMENTS HAS BREACHED OR DEFAULTED THEREUNDER, AND NO EVENT HAS
OCCURRED AND NO CONDITION OR STATE OF FACTS EXISTS WHICH, WITH THE PASSAGE OF
TIME OR THE GIVING OF NOTICE OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT OR BREACH
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY ANY SUCH OTHER PARTY.  COMPLETE
AND CORRECT COPIES OF EACH OF THE COMPANY AGREEMENTS HAVE HERETOFORE BEEN
DELIVERED OR MADE AVAILABLE TO THE PURCHASE BY THE COMPANY.

 


3.13                           ENVIRONMENTAL.  (A)  EXCEPT AS SET FORTH IN
SCHEDULE 3.13 OF THE COMPANY DISCLOSURE LETTER:


 

(I)                                     THE OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL
LAWS;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

19

--------------------------------------------------------------------------------


 

(II)                                  THE COMPANY AND ITS SUBSIDIARIES HAVE
OBTAINED ALL ENVIRONMENTAL, HEALTH AND SAFETY PERMITS NECESSARY FOR THEIR
OPERATION, AND ALL SUCH PERMITS ARE IN GOOD STANDING AND THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL TERMS AND
CONDITIONS OF SUCH PERMITS;

 

(III)                               NONE OF THE COMPANY AND ITS SUBSIDIARIES NOR
ANY OF THEIR PAST OR PRESENT OPERATIONS OR PROPERTIES IS SUBJECT TO ANY ON-GOING
INVESTIGATION BY, ORDER FROM OR AGREEMENT WITH ANY PERSON RESPECTING (A) ANY
ENVIRONMENTAL LAW, (B) ANY REMEDIAL ACTION OR (C) ANY CLAIM ARISING FROM THE
RELEASE OR THREATENED RELEASE OF A CONTAMINANT INTO THE ENVIRONMENT;

 

(IV)                              THE COMPANY AND ITS SUBSIDIARIES ARE NOT
SUBJECT TO ANY ORDER ALLEGING OR ADDRESSING A VIOLATION OR LIABILITY UNDER ANY
ENVIRONMENTAL LAW;

 

(V)                                 THE COMPANY AND ITS SUBSIDIARIES HAVE NOT:

 

(A) REPORTED A RELEASE OF A HAZARDOUS SUBSTANCE PURSUANT TO SECTION 103(A) OF
CERCLA, OR ANY STATE EQUIVALENT;

 

(B) FILED A NOTICE PURSUANT TO SECTION 103(C) OF CERCLA;

 

(C) FILED NOTICE PURSUANT TO SECTION 3010 OF RCRA INDICATING THE GENERATION OF
ANY HAZARDOUS WASTE, AS THAT TERM IS DEFINED UNDER 40 CFR PART 261 OR ANY STATE
EQUIVALENT; OR

 

(D) FILED ANY NOTICE UNDER ANY APPLICABLE ENVIRONMENTAL LAW REPORTING A
SUBSTANTIAL VIOLATION OF ANY APPLICABLE ENVIRONMENTAL LAW;

 

(VI)                              THERE IS NOT NOW, NOR TO THE KNOWLEDGE OF THE
COMPANY, HAS THERE EVER BEEN, ON OR IN ANY COMPANY PROPERTY:

 

(A) ANY TREATMENT, RECYCLING, STORAGE OR DISPOSAL OF ANY HAZARDOUS WASTE, AS
THAT TERM IS DEFINED UNDER 40 CFR PART 261 OR ANY STATE EQUIVALENT, THAT
REQUIRES OR REQUIRED A PERMIT PURSUANT TO SECTION 3005 OF RCRA; OR

 

(B) ANY UNDERGROUND STORAGE TANK OR SURFACE IMPOUNDMENT OR LANDFILL OR WASTE
PILE;

 

(VII)                           THERE IS NOT NOW ON OR IN ANY COMPANY PROPERTY
ANY POLYCHLORINATED BIPHENYLS (PCB) USED IN PIGMENTS, HYDRAULIC OILS, ELECTRICAL
TRANSFORMERS OR OTHER EQUIPMENT;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

20

--------------------------------------------------------------------------------


 

(VIII)                        NEITHER THE COMPANY NOT ANY OF ITS SUBSIDIARIES
HAVE RECEIVED ANY NOTICE OR CLAIM TO THE EFFECT THAT IT IS OR MAY BE LIABLE TO
ANY PERSON AS A RESULT OF THE RELEASE OR THREATENED RELEASE OF A CONTAMINANT;

 

(IX)                                NO ENVIRONMENTAL ENCUMBRANCE HAS ATTACHED TO
ANY COMPANY PROPERTY; AND

 

(X)                                   ANY ASBESTOS-CONTAINING MATERIAL WHICH IS
ON OR PART OF ANY COMPANY PROPERTY IS IN GOOD REPAIR ACCORDING TO THE CURRENT
STANDARDS AND PRACTICES GOVERNING SUCH MATERIAL, AND ITS PRESENCE OR CONDITION
DOES NOT VIOLATE ANY CURRENTLY APPLICABLE ENVIRONMENTAL LAW.

 


3.14                           TAXES.  (A)  EXCEPT AS SET FORTH ON SCHEDULE 3.14
OF THE COMPANY DISCLOSURE LETTER:


 

(I)                                     ALL TAX RETURNS REQUIRED TO BE FILED BY
THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE BEEN TIMELY FILED (AFTER GIVING
EFFECT TO ANY VALID EXTENSIONS OF TIME IN WHICH TO MAKE SUCH FILINGS) AND ALL
SUCH TAX RETURNS ARE TRUE, COMPLETE, AND CORRECT IN ALL MATERIAL RESPECTS;

 

(II)                                  ALL TAXES THAT ARE DUE OR CLAIMED TO BE
DUE FROM THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE BEEN TIMELY PAID;

 

(III)                               THERE ARE NO PROPOSED, ASSERTED, ONGOING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED, ASSESSMENTS, EXAMINATIONS, CLAIMS,
DEFICIENCIES, LIENS OR OTHER LITIGATION WITH REGARD TO ANY TAXES OR TAX RETURNS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

(IV)                              TO THE KNOWLEDGE OF THE COMPANY, THE ACCRUALS
AND RESERVES ON THE BOOKS AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES IN
RESPECT OF ANY TAX LIABILITY FOR ANY TAXABLE PERIOD NOT FINALLY DETERMINED ARE
ADEQUATE TO MEET ANY ASSESSMENTS OF TAX FOR ANY SUCH PERIOD;

 

(V)                                 THE COMPANY IS NOT A UNITED STATES REAL
PROPERTY HOLDING CORPORATION AS DEFINED IN SECTION 897(C)(2) OF THE CODE;

 

(VI)                              THE COMPANY AND EACH OF ITS SUBSIDIARIES IS
NOT CURRENTLY THE BENEFICIARY OF ANY EXTENSION OF TIME WITHIN WHICH TO FILE ANY
TAX RETURN;

 

(VII)                           ALL MATERIAL AMOUNTS REQUIRED TO BE COLLECTED OR
WITHHELD BY THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE BEEN COLLECTED OR
WITHHELD AND ANY SUCH AMOUNTS THAT ARE REQUIRED TO BE REMITTED TO ANY TAXING
AUTHORITY HAVE BEEN DULY AND TIMELY REMITTED;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

21

--------------------------------------------------------------------------------


 

(VIII)                        NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY
EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY;

 

(IX)                                THE COMPANY AND EACH OF ITS SUBSIDIARIES
(A) HAS NOT BEEN A MEMBER OF A GROUP OF CORPORATIONS FILING TAX RETURNS ON A
CONSOLIDATED, COMBINED OR UNITARY BASIS (OTHER THAN A GROUP OF WHICH THE COMPANY
WAS THE COMMON PARENT) OR (B) DOES NOT HAVE ANY LIABILITY FOR THE TAXES OF ANY
PERSON (OTHER THAN THE COMPANY) UNDER TREASURY REGULATION SECTION 1.1502-6 (OR
ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN REQUIREMENT OF LAW), AS A
TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE; AND

 

(X)                                   THE COMPANY AND EACH OF ITS SUBSIDIARIES
WILL NOT BE REQUIRED TO INCLUDE ANY ITEM OF INCOME IN, OR EXCLUDE ANY ITEM OF
DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE PERIOD (OR PORTION THEREOF)
ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY: (A) “CLOSING AGREEMENT” AS
DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY CORRESPONDING OR SIMILAR PROVISION
OF STATE, LOCAL OR FOREIGN INCOME TAX REQUIREMENT OF LAW) EXECUTED ON OR PRIOR
TO THE CLOSING DATE; OR (B) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING
DATE.

 

(B)                                 AS A DIRECT OR INDIRECT RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, NO PAYMENT OR OTHER BENEFIT, AND NO
ACCELERATION OF THE VESTING OF ANY OPTIONS, PAYMENTS OR OTHER BENEFITS, WILL BE,
AN “EXCESS PARACHUTE PAYMENT” TO A “DISQUALIFIED INDIVIDUAL” AS THOSE TERMS ARE
DEFINED IN SECTION 280G OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER. 
EXCEPT AS SET FORTH ON SCHEDULE 3.14 OF THE COMPANY DISCLOSURE LETTER, AS A
DIRECT OR INDIRECT RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER TRANSACTION AGREEMENTS, NO PAYMENT OR OTHER BENEFIT, AND NO
ACCELERATION OF THE VESTING OF ANY OPTIONS, PAYMENTS OR OTHER BENEFITS WILL BE
(OR UNDER SECTION 280G OF THE CODE AND THE TREASURY REGULATIONS THEREUNDER BE
PRESUMED TO BE) A “PARACHUTE PAYMENT” TO A “DISQUALIFIED INDIVIDUAL” AS THOSE
TERMS ARE DEFINED IN SECTION 280G OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER, WITHOUT REGARD TO WHETHER SUCH PAYMENT OR ACCELERATION IS REASONABLE
COMPENSATION FOR PERSONAL SERVICES PERFORMED OR TO BE PERFORMED IN THE FUTURE.

 


3.15                           TITLE TO PROPERTY AND ASSETS; LEASES.  EXCEPT AS
SET FORTH ON SCHEDULE 3.15 OF THE COMPANY DISCLOSURE LETTER, EACH OF THE COMPANY
AND ITS SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE, FREE AND CLEAR OF ALL LIENS
TO ALL OF ITS ASSETS, INCLUDING ALL REAL PROPERTY LEASED, SUBLEASED OR OTHERWISE
OCCUPIED BY THE COMPANY AND ITS SUBSIDIARIES AND ANY ASSETS AND PROPERTIES WHICH
IT PURPORTS TO OWN, EXCEPT FOR PERMITTED LIENS.  THE COMPANY AND ITS
SUBSIDIARIES ENJOY A PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL REAL PROPERTY
LEASES TO WHICH ANY OF THEM IS A PARTY AS LESSEE.  WITH RESPECT TO EACH REAL
PROPERTY LEASE, TO THE KNOWLEDGE OF THE COMPANY, EITHER (A) SUCH REAL PROPERTY
LEASE IS NOT SUBJECT OR SUBORDINATE TO ANY MORTGAGE, DEED OF TRUST OR OTHER LIEN
WHICH HAS PRIORITY OVER SUCH REAL PROPERTY LEASE OR (B) THE HOLDER OF ANY SUCH
LIEN HAS ENTERED INTO A VALID, BINDING AND ENFORCEABLE NONDISTURBANCE AGREEMENT
IN FAVOR OF THE LESSEE PURSUANT TO WHICH THE REAL PROPERTY LEASE CANNOT BE
EXTINGUISHED OR TERMINATED BY REASON OF ANY

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

22

--------------------------------------------------------------------------------


 


FORECLOSURE OR OTHER ACQUISITION OF TITLE BY SUCH HOLDER IF THE LESSEE
THEREUNDER IS NOT IN DEFAULT UNDER THE REAL PROPERTY LEASE AS OF THE DATE OF
ACQUISITION OF TITLE.  AS USED HEREIN, THE TERM “REAL PROPERTY LEASE” SHALL ALSO
INCLUDE SUBLEASES OR OTHER OCCUPANCY AGREEMENTS (AND ANY AMENDMENTS THERETO) AND
THE TERM “LESSEE” SHALL ALSO INCLUDE ANY SUBLESSEE OR OTHER OCCUPANT.  NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES OWN ANY REAL PROPERTY.


 


3.16                           COMPLIANCE WITH ERISA.  SCHEDULE 3.16 OF THE
COMPANY DISCLOSURE LETTER SETS FORTH THE NAME OF EACH COMPANY BENEFIT PLAN.  THE
COMPANY HAS MADE AVAILABLE TO THE PURCHASER TRUE AND COMPLETE COPIES OF EACH
COMPANY BENEFIT PLAN, AS WELL AS ALL MATERIAL RELATED DOCUMENTS, INCLUDING, BUT
NOT LIMITED TO, (A) THE ACTUARIAL REPORT FOR SUCH COMPANY BENEFIT PLAN (IF
APPLICABLE) FOR EACH OF THE LAST TWO (2) YEARS, (B) THE MOST RECENT
DETERMINATION LETTER FROM THE IRS (IF APPLICABLE) FOR SUCH COMPANY BENEFIT PLAN,
(C) THE TWO (2) MOST RECENT ANNUAL REPORTS (SERIES 5500 AND RELATED SCHEDULES)
REQUIRED UNDER ERISA (IF ANY) AND (D) THE MOST RECENT SUMMARY PLAN DESCRIPTIONS
(WITH ALL MATERIAL MODIFICATIONS).  EACH OF THE COMPANY BENEFIT PLANS HAS BEEN
OPERATED AND ADMINISTERED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH ITS TERMS
AND ALL APPLICABLE LAWS AND REGULATIONS RELATING THERETO, AND THERE HAS BEEN NO
NOTICE ISSUED BY ANY GOVERNMENTAL AUTHORITY QUESTIONING OR CHALLENGING SUCH
COMPLIANCE.  EACH OF THE COMPANY BENEFIT PLANS INTENDED TO BE “QUALIFIED” WITHIN
THE MEANING OF SECTION 401(A) OF THE CODE IS SO QUALIFIED, AND NO CIRCUMSTANCE
EXISTS WHICH MIGHT CAUSE SUCH COMPANY BENEFIT PLAN TO CEASE BEING SO QUALIFIED. 
THERE ARE NO PENDING, OR TO THE KNOWLEDGE OF COMPANY, THREATENED ACTIONS OR
CLAIMS (OTHER THAN ROUTINE ACTIONS FOR BENEFITS) BY, ON BEHALF OF OR AGAINST ANY
OF THE COMPANY BENEFIT PLANS OR ANY TRUSTS OR ASSETS RELATED THERETO.  NEITHER
THE COMPANY NOR ANY CURRENT OR FORMER ERISA AFFILIATE CURRENTLY SPONSORS,
MAINTAINS OR CONTRIBUTES TO, AND IS NOT REQUIRED TO CONTRIBUTE TO, NOR HAS EVER
SPONSORED, MAINTAINED OR CONTRIBUTED TO, OR BEEN REQUIRED TO CONTRIBUTE TO,
INCURRED ANY LIABILITY, OR HAS ANY POTENTIAL LIABILITY, WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF ERISA) THAT IS
SUBJECT TO SECTION 302 OF THE CODE OR TITLE IV OF ERISA.  NO NON-EXEMPT
“PROHIBITED TRANSACTION,” WITHIN THE MEANING OF SECTION 4975 OF THE CODE OR
SECTION 406 OF ERISA, HAS OCCURRED WITH RESPECT TO ANY COMPANY BENEFIT PLAN
WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL LIABILITY TO THE COMPANY.  THE COMPANY HAS NO MATERIAL LIABILITY
OF ANY KIND WHATSOEVER, WHETHER DIRECT, INDIRECT, CONTINGENT, OR OTHERWISE
(I) ON ACCOUNT OF ANY VIOLATION OF THE HEALTH CARE REQUIREMENTS OF PART 6 OF
TITLE I OF ERISA OR SECTION 4980B OF THE CODE, OR (II) UNDER SECTION 502(I) OR
SECTION 502(L) OF ERISA.  NO MATERIAL LIABILITY UNDER ANY COMPANY BENEFIT PLAN
HAS BEEN FUNDED NOR HAS ANY SUCH OBLIGATION BEEN SATISFIED WITH THE PURCHASE OF
A CONTRACT FROM AN INSURANCE COMPANY AS TO WHICH THE COMPANY HAS RECEIVED NOTICE
THAT SUCH INSURANCE COMPANY IS INSOLVENT OR IS IN REHABILITATION OR ANY SIMILAR
PROCEEDING.  NO COMPANY BENEFIT PLAN IS UNDER AUDIT OR IS THE SUBJECT OF A
PROCEEDING WITH RESPECT TO, OR, TO THE KNOWLEDGE OF THE COMPANY, INVESTIGATION
BY, THE IRS, THE DEPARTMENT OF LABOR OR THE PENSION BENEFIT GUARANTY
CORPORATION, AND, TO THE KNOWLEDGE OF THE COMPANY, NO SUCH AUDIT, INVESTIGATION
OR PROCEEDING IS THREATENED.  EXCEPT AS SET FORTH ON SCHEDULE 3.16 OF THE
COMPANY DISCLOSURE LETTER, WITH RESPECT TO EACH COMPANY BENEFIT PLAN WHICH
PROVIDES MEDICAL BENEFITS, SHORT-TERM DISABILITY BENEFITS OR LONG-TERM
DISABILITY BENEFITS (OTHER THAN ANY “PENSION PLAN” WITHIN THE

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

23

--------------------------------------------------------------------------------


 


MEANING OF SECTION 3(2) OF ERISA), ALL CLAIMS INCURRED BY THE COMPANY UNDER SUCH
COMPANY BENEFIT PLAN ARE EITHER INSURED PURSUANT TO A CONTRACT OF INSURANCE
WHEREBY THE INSURANCE COMPANY BEARS ANY RISK OF LOSS WITH RESPECT TO SUCH CLAIMS
OR COVERED UNDER A CONTRACT WITH A HEALTH MAINTENANCE ORGANIZATION PURSUANT TO
WHICH SUCH HEALTH MAINTENANCE ORGANIZATION BEARS THE LIABILITY FOR SUCH CLAIMS. 
EXCEPT AS SET FORTH ON SCHEDULE 3.16 OF THE COMPANY DISCLOSURE LETTER OR
DISCLOSED IN THE SEC REPORTS FILED WITH THE COMMISSION PRIOR TO THE DATE HEREOF,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE TRANSACTION AGREEMENTS
NOR THE TRANSACTIONS CONTEMPLATED THEREBY WILL (EITHER ALONE OR IN CONJUNCTION
WITH ANY OTHER EVENT SUCH AS TERMINATION OF EMPLOYMENT) (I) RESULT IN, OR CAUSE
ANY INCREASE, ACCELERATION OR VESTING OF, ANY PAYMENT, BENEFIT OR AWARD UNDER
ANY COMPANY BENEFIT PLAN TO ANY DIRECTOR OR EMPLOYEE OF COMPANY OR ANY OF ITS
SUBSIDIARIES, (II) GIVE RISE TO ANY OBLIGATION TO FUND FOR ANY SUCH PAYMENTS,
AWARDS OR BENEFITS, (III) GIVE RISE TO ANY LIMITATION ON THE ABILITY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO AMEND OR TERMINATE ANY COMPANY BENEFIT
PLAN OR (IV) RESULT IN ANY PAYMENT OR BENEFIT THAT WILL OR MAY BE MADE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES THAT WILL BE CHARACTERIZED AS
AN “EXCESS PARACHUTE PAYMENT,” WITHIN THE MEANING OF SECTION 280G OF THE CODE. 
EXCEPT AS SET FORTH ON SCHEDULE 3.16 OF THE COMPANY DISCLOSURE LETTER, NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR ERISA AFFILIATES HAS ANY LIABILITY TO
PROVIDE ANY POST-RETIREMENT OR POST-TERMINATION LIFE, HEALTH, MEDICAL OR OTHER
WELFARE BENEFITS TO ANY CURRENT OR FORMER EMPLOYEES OR BENEFICIARIES OR
DEPENDENTS THEREOF WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IS MATERIAL, EXCEPT
FOR HEALTH CONTINUATION COVERAGE AS REQUIRED BY SECTION 4980B OF THE CODE OR
PART 6 OF TITLE I OF ERISA OR APPLICABLE STATE HEALTHCARE CONTINUATION COVERAGE
LAWS WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IS AT NO MATERIAL EXPENSE TO THE
COMPANY AND ITS SUBSIDIARIES.  WITH RESPECT TO EACH COMPANY BENEFIT PLAN, THERE
ARE NO UNDERSTANDINGS, AGREEMENTS OR UNDERTAKINGS THAT WOULD PREVENT THE COMPANY
FROM AMENDING OR TERMINATING SUCH COMPANY BENEFIT PLAN AT ANY TIME WITHOUT
INCURRING MATERIAL LIABILITY THEREUNDER OTHER THAN IN RESPECT OF ACCRUED
OBLIGATIONS AND MEDICAL OR WELFARE CLAIMS INCURRED PRIOR TO SUCH AMENDMENT OR
TERMINATION.  ALL COMPANY BENEFIT PLANS SUBJECT TO SECTION 409A OF THE CODE ARE
IN GOOD FAITH COMPLIANCE WITH THE CURRENTLY APPLICABLE REQUIREMENTS OF
SECTION 409A AND THE REGULATIONS, RULINGS AND NOTICES THEREUNDER.


 


3.17                           LABOR RELATIONS; EMPLOYEES.  EXCEPT AS SET FORTH
ON SCHEDULE 3.17 OF THE COMPANY DISCLOSURE LETTER, THE COMPANY IS NOT IN ANY
MATERIAL RESPECT DELINQUENT IN PAYMENTS TO ANY OF ITS CURRENT OR FORMER
EMPLOYEES FOR ANY WAGES, SALARIES, COMMISSIONS, BONUSES OR OTHER DIRECT
COMPENSATION FOR ANY SERVICES PERFORMED BY SUCH EMPLOYEE OR FOR REIMBURSEMENT OF
EXPENSES.  THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE REQUIREMENTS OF LAW RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES,
LABOR, TERMS AND CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS.  THE COMPANY IS
NOT A PARTY TO ANY CONTRACT WITH ANY LABOR UNION, AND NO LABOR UNION HAS
REQUESTED OR SOUGHT TO REPRESENT ANY OF THE EMPLOYEES, REPRESENTATIVES OR AGENTS
OF THE COMPANY.  THERE IS NO LABOR STRIKE, DISPUTE, SLOWDOWN OR STOPPAGE PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR INVOLVING THE
COMPANY.  TO THE KNOWLEDGE OF THE COMPANY, NO EXECUTIVE OFFICER OF THE COMPANY
HAS ANNOUNCED PLANS TO TERMINATE HIS OR HER EMPLOYMENT WITH THE COMPANY.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

24

--------------------------------------------------------------------------------


 


3.18                           REGULATORY MATTERS.  (A)  COMPLETE AND CORRECT
COPIES OF EACH SUBMISSION OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE FDA
WITH RESPECT TO THE PRODUCTS, AND ALL AMENDMENTS AND SUPPLEMENTS THERETO,
INCLUDING ALL RELATED PRE-CLINICAL AND CLINICAL DATA, HAVE HERETOFORE BEEN
PROVIDED OR MADE AVAILABLE TO PURCHASER BY THE COMPANY.  COMPLETE AND CORRECT
COPIES OF ALL CORRESPONDENCE RECEIVED BY OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES FROM THE FDA WITH RESPECT TO THE PRODUCTS AND THE RESPONSES THERETO
HAVE HERETOFORE BEEN PROVIDED TO PURCHASER BY THE COMPANY.


 

(B)                                 TO THE EXTENT APPLICABLE, THE COMPANY HAS
BEEN AND IS IN SUBSTANTIAL COMPLIANCE WITH 21 U.S.C. SECTION 355 AND APPLICABLE
FDA IMPLEMENTING REGULATIONS, INCLUDING 21 C.F.R. PARTS 312 OR 314, AND SIMILAR
REQUIREMENTS OF LAWS AND ALL TERMS AND CONDITIONS OF THE APPLICABLE NEW DRUG
APPLICATION AND INVESTIGATIONAL NEW DRUG EXEMPTION SUBMISSION UNDER
SECTION 505(I) OF THE FEDERAL FOOD, DRUG, AND COSMETIC ACT.  THE COMPANY HAS
BEEN AND IS IN SUBSTANTIAL COMPLIANCE WITH THE CLINICAL TRIAL REPORTING AND
DISCLOSURE REQUIREMENTS OF 42 U.S.C. SECTION 282(J).  THE COMPANY AND ITS
OFFICERS, EMPLOYEES OR AGENTS HAVE INCLUDED IN THE APPLICATIONS FOR THE
PRODUCTS, WHERE REQUIRED, THE CERTIFICATION DESCRIBED IN 21 U.S.C.
SECTION 335A(K)(1) OR ANY SIMILAR REQUIREMENTS OF LAW, AND SUCH CERTIFICATION
AND SUCH LIST WAS IN EACH CASE TRUE AND ACCURATE WHEN MADE AND REMAINED TRUE AND
ACCURATE IN ALL MATERIAL RESPECTS THEREAFTER.  IN ADDITION, THE COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE REGISTRATION AND LISTING
REQUIREMENTS SET FORTH IN 21 U.S.C. SECTION 360 AND 21 C.F.R. PART 207 AND ALL
SIMILAR REQUIREMENTS OF LAWS WITH RESPECT TO THE PRODUCTS.

 

(C)                                  EACH ARTICLE OF THE PRODUCTS MANUFACTURED
AND/OR DISTRIBUTED BY THE COMPANY (INCLUDING PRODUCTS IN INVENTORY) IS NOT
ADULTERATED WITHIN THE MEANING OF 21 U.S.C. SECTION 351 (OR SIMILAR REQUIREMENT
OF LAW) OR MISBRANDED WITHIN THE MEANING OF 21 U.S.C. SECTION 352 (OR SIMILAR
REQUIREMENT OF LAW), AND IS NOT IN VIOLATION OF 21 U.S.C. SECTION 355 (OR
SIMILAR REQUIREMENT OF LAW).

 

(D)                                 NEITHER THE COMPANY NOR ANY OF ITS OFFICERS,
EMPLOYEES OR AGENTS HAS MADE AN UNTRUE STATEMENT OF A MATERIAL FACT OR
FRAUDULENT STATEMENT TO THE FDA OR OTHER GOVERNMENTAL AUTHORITY, FAILED TO
DISCLOSE A MATERIAL FACT REQUIRED TO BE DISCLOSED TO THE FDA OR ANY OTHER
GOVERNMENTAL AUTHORITY, OR COMMITTED AN ACT, MADE A STATEMENT, OR FAILED TO MAKE
A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS MADE, COULD REASONABLY BE
EXPECTED TO PROVIDE A BASIS FOR THE FDA OR ANY OTHER GOVERNMENTAL AUTHORITY TO
INVOKE ITS POLICY RESPECTING “FRAUD, UNTRUE STATEMENTS OF MATERIAL FACTS,
BRIBERY, AND ILLEGAL GRATUITIES” SET FORTH IN 56 FED. REG. 46191 (SEPTEMBER 10,
1991) OR ANY SIMILAR POLICY AND, TO THE KNOWLEDGE OF THE COMPANY, NEITHER THE
COMPANY NOR ANY OF ITS OFFICERS, EMPLOYEES OR AGENTS IS THE SUBJECT, OFFICIALLY
OR OTHERWISE, OF ANY PENDING OR THREATENED INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY UNDER SUCH POLICY OR UNDER THE FEDERAL ANTI-KICKBACK STATUTE OR THE
CIVIL FALSE CLAIMS ACT OR ANY REGULATIONS PROMULGATED THEREUNDER.  NEITHER THE
COMPANY NOR ANY OF ITS OFFICERS, EMPLOYEES OR AGENTS HAS BEEN CONVICTED OF ANY
CRIME OR ENGAGED IN ANY CONDUCT WITH RESPECT TO THE PRODUCTS FOR WHICH

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

25

--------------------------------------------------------------------------------


 

DEBARMENT IS MANDATED BY 21 U.S.C. SECTION 335A(A) OR ANY SIMILAR REQUIREMENT OF
LAW OR AUTHORIZED BY 21 U.S.C. SECTION 335A(B) OR ANY SIMILAR REQUIREMENT OF
LAW.

 

(E)                                  TO THE KNOWLEDGE OF THE COMPANY, ALL
PRE-CLINICAL AND CLINICAL INVESTIGATIONS CONDUCTED OR SPONSORED BY IT WITH
RESPECT TO THE PRODUCTS HAVE BEEN AND ARE BEING CONDUCTED IN COMPLIANCE WITH ALL
RECOMMENDATIONS OF THE FDA, 21 C.F.R. PARTS 50, 54, 56, 58 AND 312 AND ALL OTHER
APPLICABLE REQUIREMENTS OF LAWS, INCLUDING THOSE WITH RESPECT TO GOOD LABORATORY
PRACTICES, INVESTIGATIONAL NEW DRUG REQUIREMENTS, GOOD CLINICAL PRACTICE
REQUIREMENTS (INCLUDING INFORMED CONSENT AND INSTITUTIONAL REVIEW BOARDS
DESIGNED TO ENSURE THE PROTECTION OF THE RIGHTS AND WELFARE OF HUMAN SUBJECTS),
AND FEDERAL AND STATE LAWS RESTRICTING THE USE AND DISCLOSURE OF INDIVIDUALLY
IDENTIFIABLE HEALTH INFORMATION.

 


3.19                           INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES
MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE IN SUCH
AMOUNTS, INCLUDING DEDUCTIBLE ARRANGEMENTS, AND OF SUCH A CHARACTER AS IS, IN
THE JUDGMENT OF THE BOARD OF DIRECTORS, REASONABLE IN LIGHT OF THE RISKS FACED
BY THE COMPANY IN THE CONDUCT OF ITS BUSINESS.  ALL POLICIES OF TITLE, FIRE,
LIABILITY, CASUALTY, BUSINESS INTERRUPTION, WORKERS’ COMPENSATION AND OTHER
FORMS OF INSURANCE INCLUDING, BUT NOT LIMITED TO, DIRECTORS AND OFFICERS
INSURANCE, HELD BY THE COMPANY AND ITS SUBSIDIARIES, ARE IN FULL FORCE AND
EFFECT IN ACCORDANCE WITH THEIR TERMS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN DEFAULT IN ANY MATERIAL RESPECT UNDER ANY PROVISIONS OF ANY
SUCH POLICY OF INSURANCE THAT HAS NOT BEEN REMEDIED AND NO SUCH PERSON HAS
RECEIVED NOTICE OF CANCELLATION OF ANY SUCH INSURANCE.


 


3.20                           INTELLECTUAL PROPERTY.  (A)  SCHEDULE 3.20(A) OF
THE COMPANY DISCLOSURE LETTER CONTAINS A LIST AND DESCRIPTION (SHOWING IN EACH
CASE THE REGISTERED OR OTHER OWNER, EXPIRATION DATE AND REGISTRATION OR
APPLICATION NUMBER, IF ANY) OF ALL COPYRIGHTS, PATENT RIGHTS AND TRADEMARKS
(INCLUDING ALL ASSUMED OR FICTITIOUS NAMES) OWNED BY, LICENSED TO OR USED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 

(B)                                 SCHEDULE 3.20(B) OF THE COMPANY DISCLOSURE
LETTER CONTAINS A LIST AND DESCRIPTION (SHOWING IN EACH CASE ANY OWNER, LICENSOR
OR LICENSEE) OF ALL MATERIAL SOFTWARE LICENSED TO OR USED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, PROVIDED THAT SCHEDULE 3.20(B) OF THE COMPANY DISCLOSURE
LETTER DOES NOT LIST MASS MARKET SOFTWARE LICENSED THAT IS COMMERCIALLY
AVAILABLE AND SUBJECT TO “SHRINK-WRAP” OR “CLICK-THROUGH” LICENSE AGREEMENTS. 
THE COMPANY AND ITS SUBSIDIARIES DO NOT OWN ANY SOFTWARE.

 

(C)                                  SCHEDULE 3.20(C) CONTAINS OF THE COMPANY
DISCLOSURE LETTER A LIST AND DESCRIPTION OF ALL CONTRACTS THAT RELATE TO: 
(I) ANY COPYRIGHTS, PATENT RIGHTS OR TRADEMARKS REQUIRED TO BE IDENTIFIED IN
SCHEDULE 3.20(A) OF THE COMPANY DISCLOSURE LETTER; (II) ANY TRADE SECRETS OWNED
BY, LICENSED TO OR USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND (III) ANY
SOFTWARE REQUIRED TO BE IDENTIFIED IN SCHEDULE 3.20(B) OF THE COMPANY DISCLOSURE
LETTER.

 

(D)                                 EXCEPT AS DISCLOSED IN SCHEDULE 3.20(D) OF
THE COMPANY DISCLOSURE LETTER, THE COMPANY EITHER:  (I) OWNS THE ENTIRE RIGHT,
TITLE AND INTEREST IN AND TO THE INTELLECTUAL PROPERTY AND

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

26

--------------------------------------------------------------------------------


 

SOFTWARE LISTED ON SCHEDULE 3.20(A) AND 3.20(B) OF THE COMPANY DISCLOSURE
LETTER, FREE AND CLEAR OF ANY LIENS; OR (II) HAS THE PERPETUAL, ROYALTY-FREE
RIGHT TO USE THE SAME.  EXCEPT AS SET FORTH IN SCHEDULE 3.20(D) OF THE COMPANY
DISCLOSURE LETTER, THE COMPANY IS LISTED IN THE RECORDS OF THE APPROPRIATE
UNITED STATES, STATE OR NON-U.S. REGISTRY AS THE SOLE CURRENT OWNER OF RECORD
FOR EACH APPLICATION OR REGISTRATION REQUIRED TO BE IDENTIFIED IN SCHEDULE
3.20(A) OF THE COMPANY DISCLOSURE LETTER AS BEING OWNED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES.  THERE EXISTS NO “IMPROVEMENTS” UNDER AND AS DEFINED IN
SECTION 3.08 OF THE PATENT LICENSE AGREEMENT, DATED JUNE 1, 2006, BETWEEN THE
COMPANY AND BRACCO INTERNATIONAL BV.  UNDER THE COLLABORATION, LICENSE AND
SUPPLY AGREEMENT, DATED AS OF JULY 6, 2004, BETWEEN THE COMPANY AND NYCOMED
DANMARK APS, AS AMENDED, NO INDICATIONS HAVE BEEN ADDED TO THE “FIELD” (AS
DEFINED THEREIN), PURSUANT TO SECTION 3.02(E) THEREOF OR OTHERWISE.

 

(E)                                  EXCEPT AS DISCLOSED IN SCHEDULE 3.20(E) OF
THE COMPANY DISCLOSURE LETTER:  (I) ALL REGISTRATIONS FOR COPYRIGHTS, PATENT
RIGHTS AND TRADEMARKS REQUIRED TO BE IDENTIFIED IN SCHEDULE 3.20(A) OF THE
COMPANY DISCLOSURE LETTER AS BEING OWNED BY THE COMPANY AND ITS SUBSIDIARIES ARE
VALID AND IN FORCE, AND ALL APPLICATIONS TO REGISTER ANY UNREGISTERED
COPYRIGHTS, PATENT RIGHTS AND TRADEMARKS SO IDENTIFIED ARE PENDING AND IN GOOD
STANDING, ALL WITHOUT CHALLENGE OF ANY KIND; (II) THE INTELLECTUAL PROPERTY
OWNED BY THE COMPANY AND ITS SUBSIDIARIES HAS NOT BEEN CANCELLED OR ABANDONED
AND IS VALID AND ENFORCEABLE; (III) THE COMPANY HAS THE SOLE AND EXCLUSIVE RIGHT
TO BRING ACTIONS FOR INFRINGEMENT, MISAPPROPRIATION, DILUTION, VIOLATION OR
UNAUTHORIZED USE OF THE INTELLECTUAL PROPERTY OWNED BY THE COMPANY AND ITS
SUBSIDIARIES, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NO BASIS FOR ANY
SUCH ACTION; (IV) THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN ALL ACTIONS
REASONABLY NECESSARY TO PROTECT AND WHERE NECESSARY REGISTER, THE INTELLECTUAL
PROPERTY OWNED BY OR LICENSED EXCLUSIVELY TO THEM; AND (V) THE COMPANY AND ITS
SUBSIDIARIES ARE NOT IN BREACH OF ANY CONTRACT AFFECTING THE INTELLECTUAL
PROPERTY USED BY THE COMPANY AND ITS SUBSIDIARIES AND HAVE NOT TAKEN ANY ACTION
THAT WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT THEIR RIGHTS IN THE INTELLECTUAL
PROPERTY USED BY THE COMPANY AND ITS SUBSIDIARIES.  CORRECT AND COMPLETE COPIES
OF: (X) REGISTRATIONS FOR ALL REGISTERED COPYRIGHTS, PATENT RIGHTS AND
TRADEMARKS IDENTIFIED IN SCHEDULE 3.20(A) OF THE COMPANY DISCLOSURE LETTER AS
BEING OWNED BY THE COMPANY AND ITS SUBSIDIARIES; AND (Y) ALL PENDING
APPLICATIONS TO REGISTER UNREGISTERED COPYRIGHTS, PATENT RIGHTS AND TRADEMARKS
IDENTIFIED IN SCHEDULE 3.20(A) OF THE COMPANY DISCLOSURE LETTER AS BEING OWNED
BY THE COMPANY AND ITS SUBSIDIARIES (TOGETHER WITH ANY SUBSEQUENT CORRESPONDENCE
OR FILINGS RELATING TO THE FOREGOING) HAVE HERETOFORE BEEN DELIVERED OR MADE
AVAILABLE TO THE PURCHASER BY THE COMPANY.

 

(F)                                    EXCEPT AS SET FORTH IN SCHEDULE
3.20(F) OF THE COMPANY DISCLOSURE LETTER:  (I) NO INFRINGEMENT,
MISAPPROPRIATION, VIOLATION OR DILUTION OF ANY INTELLECTUAL PROPERTY, OR ANY
RIGHTS OF PUBLICITY OR PRIVACY RELATING TO THE USE OF NAMES, LIKENESSES, VOICES,
SIGNATURES OR BIOGRAPHICAL INFORMATION, OF ANY OTHER PERSON HAS OCCURRED OR
RESULTS IN ANY WAY FROM THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES;
(II) NO CLAIM OF ANY INFRINGEMENT, MISAPPROPRIATION, VIOLATION OR DILUTION OF
ANY INTELLECTUAL PROPERTY OR ANY SUCH RIGHTS OF ANY OTHER PERSON HAS BEEN MADE
OR ASSERTED IN RESPECT OF THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES;
(III) NO CLAIM OF

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

27

--------------------------------------------------------------------------------


 

INVALIDITY OF ANY INTELLECTUAL PROPERTY OWNED BY THE COMPANY AND ITS
SUBSIDIARIES HAS BEEN MADE BY ANY OTHER PERSON; (IV) NO PROCEEDINGS ARE PENDING
OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED THAT CHALLENGE THE VALIDITY,
OWNERSHIP OR USE OF ANY INTELLECTUAL PROPERTY OWNED BY THE COMPANY AND ITS
SUBSIDIARIES; AND (V) THE COMPANY HAS NOT HAD NOTICE OF, OR TO THE KNOWLEDGE OF
THE COMPANY IS THERE ANY BASIS FOR, A CLAIM AGAINST THE COMPANY AND ITS
SUBSIDIARIES THAT THE OPERATIONS, ACTIVITIES, PRODUCTS, SOFTWARE, EQUIPMENT,
MACHINERY OR PROCESSES THE COMPANY AND ITS SUBSIDIARIES INFRINGE,
MISAPPROPRIATE, VIOLATE OR DILUTE ANY INTELLECTUAL PROPERTY OR ANY SUCH RIGHTS
OF ANY OTHER PERSON.

 


3.21                           AFFILIATE TRANSACTIONS.  EXCEPT FOR TRANSACTIONS
DESCRIBED ON SCHEDULE 3.21 OF THE COMPANY DISCLOSURE LETTER AND EXCEPT FOR THE
TRANSACTIONS BETWEEN THE COMPANY AND THE PURCHASER, (A)(I) NO CURRENT OFFICER,
DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (II) TO THE
KNOWLEDGE OF THE COMPANY, NO FORMER OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES, (III) TO THE KNOWLEDGE OF THE COMPANY, NO AFFILIATE
OR ASSOCIATE OF ANY CURRENT OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES AND (IV) TO THE KNOWLEDGE OF THE COMPANY, NO AFFILIATE OR
ASSOCIATE OF ANY FORMER OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES HAS, DIRECTLY OR INDIRECTLY, ANY INTEREST IN ANY CONTRACT OR
PROPERTY (REAL OR PERSONAL, TANGIBLE OR INTANGIBLE) USED BY THE COMPANY OR ANY
SUCH SUBSIDIARY OR IN THEIR RESPECTIVE BUSINESSES, OR IN ANY SUPPLIER,
DISTRIBUTOR OR CUSTOMER OF THE COMPANY OR ANY SUCH SUBSIDIARY (OTHER THAN
INDIRECTLY THROUGH SUCH PERSON’S OWNERSHIP OF THE SECURITIES OF A CORPORATION
WHOSE STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE OR IN THE
OVER-THE-COUNTER MARKET AND LESS THAN 1% OF THE STOCK OF SUCH CORPORATION IS
BENEFICIALLY OWNED BY SUCH PERSON) AND (B) NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES SHARES ANY ASSETS, RIGHTS OR SERVICES WITH ANY ENTITY THAT IS
CONTROLLED BY ANY CURRENT OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF THE COMPANY, BY ANY FORMER OFFICER,
DIRECTOR OR EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


3.22                           INVESTMENT COMPANY ACT.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS, AND, AFTER GIVING EFFECT TO CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER COMPANY AGREEMENTS, WILL BE,
AN “INVESTMENT COMPANY” OR AN ENTITY “CONTROLLED BY” AN “INVESTMENT COMPANY” (AS
SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED).


 


3.23                           BOARD APPROVAL.  (A)  THE FINANCE COMMITTEE OF
THE BOARD OF DIRECTORS, PURSUANT TO THE AUTHORITY DELEGATED TO IT BY THE BOARD
OF DIRECTORS, AT A MEETING DULY CALLED AND HELD HAS UNANIMOUSLY DETERMINED THAT
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS
ARE ADVISABLE AND IN THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS AND
HAS APPROVED THIS AGREEMENT, THE NOTE, AND THE OTHER TRANSACTION AGREEMENTS AND
THE TRANSACTIONS CONTEMPLATED THEREBY.


 

(B)                                 THE BOARD OF DIRECTORS (OR A COMMITTEE
THEREOF) HAS TAKEN ALL ACTION REQUIRED IN ORDER TO (I) EXEMPT THE PURCHASER, IN
RESPECT TO ITS PURCHASE AND CONVERSION OF THE NOTE AND ANY OTHER SECURITIES OF
THE COMPANY ACQUIRED PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

28

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENTS, FROM “INTERESTED STOCKHOLDER” STATUS AS DEFINED UNDER
SECTION 203 OF THE DGCL AND (II) EXEMPT THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS FROM THE REQUIREMENTS OF, AND FROM TRIGGERING ANY
PROVISIONS UNDER, ANY “MORATORIUM,” “CONTROL SHARE,” “FAIR PRICE,” “INTERESTED
STOCKHOLDER,” “AFFILIATE TRANSACTION,” “BUSINESS COMBINATION” OR OTHER
ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY GOVERNMENTAL AUTHORITY.

 

(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 3.23(C) OF
THE COMPANY DISCLOSURE LETTER, NO APPROVAL OF THE TRANSACTION AGREEMENTS OR OF
THE TRANSACTIONS CONTEMPLATED THEREBY BY THE HOLDERS OF ANY SHARES OF CAPITAL
STOCK OR INDEBTEDNESS OF THE COMPANY IS REQUIRED IN CONNECTION WITH THE
EXECUTION OR DELIVERY OF THE TRANSACTION AGREEMENTS OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THEREBY, WHETHER PURSUANT TO THE DGCL, THE
CERTIFICATE OF INCORPORATION OR BYLAWS, THE RULES AND REGULATIONS OF THE NASD,
NASDAQ OR OTHERWISE.

 


3.24                           CONVERSION SHARES.  THE CONVERSION SHARES WILL BE
DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE AND FREE AND CLEAR OF ANY
LIENS (OTHER THAN ANY LIENS GRANTED BY THE PURCHASER), NOT SUBJECT TO PREEMPTIVE
OR SIMILAR RIGHTS AND CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, AND
SUCH CONVERSION SHARES WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL
AND STATE SECURITIES LAWS, WHEN ISSUED, SOLD AND DELIVERED IN ACCORDANCE WITH
THE TERMS OF THE NOTE AND THIS AGREEMENT.  THE CONVERSION SHARES WILL BE LISTED
ON NASDAQ.  NO APPROVAL OF THE STOCKHOLDERS OF THE COMPANY IS REQUIRED TO ISSUE
THE NOTE OR THE CONVERSION SHARES.


 


3.25                           NO BROKERS OR FINDERS.  NO AGENT, BROKER, FINDER,
OR INVESTMENT OR COMMERCIAL BANKER OR OTHER PERSON (IF ANY) ENGAGED BY OR ACTING
ON BEHALF OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE IS OR WILL BE ENTITLED
TO ANY BROKERAGE OR FINDER’S OR SIMILAR FEE OR OTHER COMMISSION AS A RESULT OF
THIS AGREEMENT, THE NOTE, THE OTHER TRANSACTION AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.


 


3.26                           DISCLOSURE.  NEITHER THIS AGREEMENT NOR ANY
CERTIFICATE, INSTRUMENT OR WRITTEN STATEMENT FURNISHED OR MADE TO THE PURCHASER
BY OR ON BEHALF OF THE COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION AGREEMENTS CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED HEREIN AND THEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE NOT MISLEADING.


 


ARTICLE 4


 


REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

The Purchaser hereby represents and warrants to the Company as follows:

 


4.1                                 EXISTENCE AND POWER.  THE PURCHASER (A) IS
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE AND (B) HAS ALL REQUISITE POWER AND

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

29

--------------------------------------------------------------------------------


 


AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION AGREEMENTS.


 


4.2                                 AUTHORIZATION; NO CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE PURCHASER OF THIS AGREEMENT AND EACH
OTHER TRANSACTION AGREEMENT TO WHICH IT IS A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY (A) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR OTHER ACTION, (B) DO NOT CONTRAVENE THE TERMS OF THE PURCHASER’S
ORGANIZATIONAL DOCUMENTS AND (C) DO NOT VIOLATE, CONFLICT WITH OR RESULT IN ANY
BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, ANY CONTRACT OF
THE PURCHASER OR ANY REQUIREMENT OF LAW OR ORDER APPLICABLE TO THE PURCHASER,
EXCEPT FOR SUCH VIOLATIONS, CONFLICTS, BREACHES OR LIENS WHICH, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE NOT HAD AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT ON THE PURCHASER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
AGREEMENTS.


 


4.3                                 GOVERNMENTAL AUTHORIZATION; THIRD PARTY
CONSENTS.  EXCEPT AS REQUIRED BY THE HSR ACT AND EXCEPT FOR THE CONSENT REFERRED
TO IN SCHEDULE 3.4 OF THE COMPANY DISCLOSURE LETTER, IN EACH CASE WITH RESPECT
TO THE CONVERSION OF THE NOTE, NO APPROVAL, CONSENT, QUALIFICATION, ORDER,
EXEMPTION, AUTHORIZATION OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY, OR ANY OTHER PERSON IN RESPECT OF ANY REQUIREMENT OF
LAW, ORDER, CONTRACT OR OTHERWISE, AND NO LAPSE OF A WAITING PERIOD UNDER A
REQUIREMENT OF LAW, IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY OR PERFORMANCE BY THE PURCHASER, OR ENFORCEMENT AGAINST THE PURCHASER,
OF THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION AGREEMENTS TO WHICH IT IS A
PARTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, EXCEPT FOR
THE FAILURE OF WHICH TO BE OBTAINED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON
THE ABILITY OF THE PURCHASER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS.


 


4.4                                 BINDING EFFECT.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY THE PURCHASER AND CONSTITUTES THE LEGAL, VALID
AND BINDING OBLIGATION OF THE PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM, FRAUDULENT TRANSFER OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND THE GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED
IN A PROCEEDING IN EQUITY OR AT LAW.


 


4.5                                 PURCHASE FOR OWN ACCOUNT, ETC.  (A) 
PURCHASE FOR OWN ACCOUNT.  THE NOTE IS BEING ACQUIRED BY THE PURCHASER FOR ITS
OWN ACCOUNT AND WITH NO CURRENT INTENTION OF DISTRIBUTING OR RESELLING THE NOTE
OR ANY PART THEREOF IN ANY TRANSACTION THAT WOULD BE IN VIOLATION OF THE
SECURITIES LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE, WITHOUT PREJUDICE,
HOWEVER, TO THE RIGHTS OF THE PURCHASER AT ALL TIMES TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF THE CONVERSION SHARES UNDER AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UNDER AN EXEMPTION FROM SAID
REGISTRATION AVAILABLE UNDER THE SECURITIES ACT.

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

30

--------------------------------------------------------------------------------


 

(B)                                 PURCHASER STATUS.  THE PURCHASER IS AN
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501(A)) UNDER THE SECURITIES ACT.

 

(C)                                  RESTRICTED SHARES.  THE PURCHASER
UNDERSTANDS (I) CONVERSION SHARES WILL NOT (OTHER THAN PURSUANT TO THE
REGISTRATION RIGHTS AGREEMENT) BE REGISTERED UNDER THE SECURITIES ACT OR ANY
STATE SECURITIES LAWS, BY REASON OF THEIR ISSUANCE BY THE COMPANY IN A
TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS THEREOF AND (II) THE
CONVERSION SHARES MAY NOT BE SOLD UNLESS SUCH DISPOSITION IS REGISTERED UNDER
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR IS EXEMPT FROM
REGISTRATION THEREUNDER.

 


4.6                                 NO BROKERS OR FINDERS.  EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT, NO AGENT, BROKER, FINDER, OR INVESTMENT OR
COMMERCIAL BANKER OR OTHER PERSON (IF ANY) ENGAGED BY OR ACTING ON BEHALF OF THE
PURCHASER OR ANY OF ITS AFFILIATES IS OR WILL BE ENTITLED TO ANY BROKERAGE OR
FINDER’S OR SIMILAR FEE OR OTHER COMMISSION AS A RESULT OF THIS AGREEMENT, THE
TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.


 


4.7                                 LITIGATION.  THERE IS NO ACTION PENDING OR,
TO THE KNOWLEDGE OF THE PURCHASER, THREATENED AGAINST OR AFFECTING THE PURCHASER
OR RELATING TO ANY OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY WHICH, IF DETERMINED ADVERSELY TO THE PURCHASER WOULD HAVE
A MATERIAL ADVERSE EFFECT ON THE PURCHASER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS.  THE PURCHASER IS NOT
SUBJECT TO ANY ACTION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
PURCHASER’S ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS.


 


ARTICLE 5


 


COVENANTS OF THE COMPANY


 


5.1                                 CONDUCT OF BUSINESS.  (A)  EXCEPT AS
EXPRESSLY CONTEMPLATED BY THIS AGREEMENT OR CONSENTED TO IN WRITING BY THE
PURCHASER, FROM THE DATE HEREOF THROUGH THE CLOSING DATE, THE COMPANY AND ITS
SUBSIDIARIES SHALL CONDUCT THEIR BUSINESSES IN THE ORDINARY COURSE, CONSISTENT
WITH PAST PRACTICE.  THE COMPANY SHALL GIVE THE PURCHASER PROMPT NOTICE OF ANY
EVENT, CONDITION OR CIRCUMSTANCE KNOWN OR THAT BECOMES KNOWN TO THE COMPANY
OCCURRING FROM THE DATE HEREOF THROUGH THE CLOSING DATE THAT WOULD CONSTITUTE A
VIOLATION OR BREACH OF (A) ANY REPRESENTATION OR WARRANTY, WHETHER MADE AS OF
THE DATE HEREOF OR AS OF THE CLOSING DATE OR (B) ANY COVENANT OF THE COMPANY
CONTAINED IN THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO SUCH NOTIFICATION SHALL
RELIEVE OR CURE ANY SUCH BREACH OR VIOLATION OF ANY SUCH REPRESENTATION,
WARRANTY OR COVENANT OR OTHERWISE AFFECT THE ACCURACY OF ANY SUCH REPRESENTATION
OR WARRANTY FOR THE PURPOSES OF SECTION 7.1.


 

(B)                                 WITHOUT LIMITING THE PROVISIONS OF
SECTION 5.1(A), EXCEPT AS OTHERWISE EXPRESSLY CONTEMPLATED BY THE TERMS OF THIS
AGREEMENT OR AGREED IN WRITING BY THE PURCHASER, FROM AND AFTER THE DATE HEREOF
THROUGH THE CLOSING DATE AND FOLLOWING THE CLOSING DATE FOR SO LONG AS (X)

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

31

--------------------------------------------------------------------------------


 

THE NOTE REMAINS CONVERTIBLE INTO COMMON STOCK OR (Y) THE PURCHASER OWNS A
QUALIFYING OWNERSHIP INTEREST (COLLECTIVELY, THE “RESTRICTED PERIOD”), THE
COMPANY SHALL NOT, AND WILL CAUSE ITS SUBSIDIARIES NOT TO:

 

(I)                                     AMEND THE CERTIFICATE OF INCORPORATION
OR BYLAWS OR THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR INCREASE OR DECREASE ITS AUTHORIZED CAPITAL, EXCEPT (1) AS
CONTEMPLATED BY SECTIONS 5.1(B)(IV), 6.4 AND 6.9 OR SECTION 7(B) OF THE NOTE AND
(2) AS REQUIRED IN ORDER TO DESIGNATE ONE OR MORE SERIES OF PREFERRED STOCK OR
TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, IN EACH CASE, TO
THE EXTENT NECESSARY TO CONSUMMATE A PERMITTED EQUITY OFFERING;

 

(II)                                  RECAPITALIZE OR OTHERWISE CHANGE ITS
CAPITAL STRUCTURE IN A MANNER THAT WOULD RESULT IN A CHANGE OF CONTROL OF THE
POWER TO VOTE 50% OR MORE OF THE VOTING SECURITIES OR OTHER INTERESTS OF THE
COMPANY HAVING THE VOTING POWER TO DIRECT OR CAUSE THE DIRECTION OF MANAGEMENT
POLICIES OF THE COMPANY;

 

(III)                               AUTHORIZE OR ISSUE, OR OBLIGATE ITSELF TO
ISSUE, ANY EQUITY SECURITY (INCLUDING ANY COMPANY OPTION OR OTHER SECURITY
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR ANY EQUITY SECURITY), EXCEPT
FOR (A) THE ISSUANCE OF THE NOTE OR THE CONVERSION SHARES, (B) THE ISSUANCE OF
ANY COMMON STOCK UPON THE EXERCISE OF COMPANY OPTIONS, (C) THE ISSUANCE OF
COMPANY OPTIONS TO PURCHASE NOT MORE THAN 3,500,000 SHARES OF COMMON STOCK IN
THE AGGREGATE PURSUANT TO THE COMPANY PLANS AND (D) A PERMITTED EQUITY OFFERING
(SUBJECT TO THE TERMS OF THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, SECTIONS
5.1(B)(II), 5.2 AND 6.1 HEREOF), OR INSTITUTE ANY STOCK OPTION, INCENTIVE,
PURCHASE OR OTHER SIMILAR PLANS;

 

(IV)                              PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE,
SPLIT, COMBINE OR RECLASSIFY, DIRECTLY OR INDIRECTLY, ANY OF THE COMMON STOCK OR
OTHER EQUITY SECURITIES OF THE COMPANY OR GIVE NOTICE OF ANY INTENTION TO
EXERCISE ANY RIGHT TO PURCHASE, REDEEM OR OTHERWISE ACQUIRE, SPLIT, COMBINE OR
RECLASSIFY, ANY OF THE COMMON STOCK OR OTHER EQUITY SECURITIES OF THE COMPANY
(INCLUDING ANY SUCH PURCHASE, REDEMPTION OR ACQUISITION IN ACCORDANCE WITH THE
TERMS OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OR ANY STOCKHOLDERS
AGREEMENT), OTHER THAN (1) REDEMPTIONS IN ACCORDANCE WITH ANY EMPLOYEE OR
CONSULTANT AGREEMENT APPROVED BY THE BOARD OF DIRECTORS IN CONNECTION WITH A
SEPARATION OF SERVICE AND (2) A REVERSE STOCK SPLIT CONSUMMATED IN ORDER TO
MAINTAIN THE LISTING OF THE COMMON STOCK ON NASDAQ;

 

(V)                                 EXCEPT WITH RESPECT TO THE SHARES OF 6.5%
CONVERTIBLE EXCHANGEABLE PREFERRED STOCK ISSUED AND OUTSTANDING AS OF THE
CLOSING DATE, DECLARE OR PAY ANY DIVIDENDS ON OR MAKE OTHER DISTRIBUTIONS
(WHETHER IN CASH, STOCK OR PROPERTY OR ANY COMBINATION THEREOF), DIRECTLY OR
INDIRECTLY, IN RESPECT OF THE COMMON STOCK OR OTHER EQUITY SECURITIES;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

32

--------------------------------------------------------------------------------


 

(VI)                              ENTER INTO OR PERMIT TO EXIST ANY AGREEMENT OR
UNDERTAKING (OTHER THAN THIS AGREEMENT) WHICH PROHIBITS, RESTRICTS OR LIMITS THE
ABILITY OF ANY SUBSIDIARY OF THE COMPANY TO PAY DIVIDENDS OR DISTRIBUTIONS TO
THE COMPANY, OR OTHERWISE TO TRANSFER ASSETS OR ENGAGE IN TRANSACTIONS WITH THE
COMPANY;

 

(VII)                           FORM ANY MATERIAL JOINT VENTURE OR PARTNERSHIP;

 

(VIII)                        HAVE A SUBSIDIARY WHICH IS NOT WHOLLY-OWNED BY THE
COMPANY, EITHER DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OF ITS SUBSIDIARIES;

 

(IX)                                VOLUNTARILY DISSOLVE OR LIQUIDATE;

 

(X)                                   INCUR, CREATE, ASSUME, BECOME OR BE LIABLE
IN ANY MANNER WITH RESPECT TO, OR PERMIT TO EXIST, ANY INDEBTEDNESS OTHER THAN
(A) THE NOTE, (B) TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS,
(C) THE INDEBTEDNESS LISTED ON SCHEDULE 3.12(A) OF THE COMPANY DISCLOSURE LETTER
OR (D) OTHER INDEBTEDNESS NOT TO EXCEED $1,000,000 IN THE AGGREGATE AT ANY ONE
TIME OUTSTANDING;

 

(XI)                                ENTER INTO ANY CONTRACT WITH RESPECT TO THE
ACQUISITION BY THE COMPANY (WHETHER BY PURCHASE OR MERGER OR CONSOLIDATION OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH ANOTHER PERSON) OF ANY BUSINESS,
ASSETS (INCLUDING BY LICENSE OF ANY PRODUCT) OR PROPERTY (REAL, PERSONAL OR
MIXED, TANGIBLE OR INTANGIBLE, INCLUDING STOCK OR OTHER EQUITY INTERESTS IN, OR
EVIDENCES OF THE INDEBTEDNESS OF, ANY OTHER CORPORATION, PARTNERSHIP OR ENTITY),
OTHER THAN ACQUISITIONS OF ASSETS IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE AND OTHER THAN ANY SUCH ACQUISITION RESULTING IN
AN AGGREGATE EXPENDITURE BY THE COMPANY AND ITS SUBSIDIARIES OF LESS THAN
$100,000;

 

(XII)                             OTHER THAN DISPOSITIONS OF THE COLLATERAL
SECURED BY THE LIENS GRANTED TO GENERAL ELECTRIC CAPITAL CORPORATION LISTED ON
SCHEDULE 1.1(B) OF THE COMPANY DISCLOSURE LETTER, SELL, LEASE, LICENSE,
SURRENDER, RELINQUISH, ENCUMBER, PLEDGE, TRANSFER, ASSIGN, AMEND, CONVEY OR
OTHERWISE DISPOSE OF IN ONE OR MORE TRANSACTIONS ANY BUSINESS, PROPERTY OR
ASSETS (WHETHER TANGIBLE OR INTANGIBLE) HAVING AN AGGREGATE MARKET VALUE OF IN
EXCESS OF $100,000 INDIVIDUALLY OR $500,000 IN THE AGGREGATE (IT BEING
UNDERSTOOD THAT THE FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION OR
REORGANIZATION INVOLVING THE COMPANY OTHERWISE PERMITTED BY THIS
SECTION 5.1(B));

 

(XIII)                          DISCONTINUE, PERMIT TO LAPSE OR OTHERWISE FAIL
TO KEEP IN FULL FORCE AND EFFECT ANY MATERIAL POLICIES OF INSURANCE OR KNOWINGLY
TAKE ANY ACTION THAT WOULD CAUSE ANY SUCH POLICY TO TERMINATE OR BE TERMINABLE
PRIOR TO THE EXPIRATION OF ITS STATED TERM;

 

(XIV)                         SETTLE ANY ACTION OF, OR AGAINST, THE COMPANY OR
ITS SUBSIDIARIES THAT IS IN EXCESS OF $100,000;

 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED

 

33

--------------------------------------------------------------------------------


 

(XV)                            CHANGE ANY METHOD OF ACCOUNTING OR ACCOUNTING
PRACTICE USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR ANY CHANGE
REQUIRED BY GAAP, BY ANY GOVERNMENTAL AUTHORITY OR BY A CHANGE IN REQUIREMENTS
OF LAW;

 

(XVI)                         FILE A VOLUNTARY PETITION IN BANKRUPTCY OR
COMMENCE A VOLUNTARY LEGAL PROCEDURE FOR REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, RELEASE OR COMPOSITION OF INDEBTEDNESS IN BANKRUPTCY OR OTHER
SIMILAR REQUIREMENTS OF LAW NOW OR HEREAFTER IN EFFECT, CONSENT OF THE ENTRY OF
AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY SUCH REQUIREMENTS OF LAW OR
APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RESCUER, LIQUIDATOR, ASSIGNEE,
CUSTODIAN OR TRUSTEE (OR SIMILAR OFFICE) OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;

 

(XVII)                      ENTER INTO THE ACTIVE MANAGEMENT OR BUSINESS THAT IS
NOT PRIMARILY RELATED TO, OR IN FURTHERANCE OF, BEING A PHARMACEUTICAL COMPANY
FOCUSED ON THE RESEARCH, DEVELOPMENT AND COMMERCIALIZATION OF PROPRIETARY
HEALTHCARE PRODUCTS;

 

(XVIII)                   GRANT ANY PUT, REGISTRATION OR SIMILAR RIGHTS TO ANY
PERSON THAT WOULD REASONABLY BE EXPECTED TO AFFECT ADVERSELY THE RIGHTS OF THE
PURCHASER UNDER THIS AGREEMENT, THE NOTE OR THE OTHER TRANSACTION AGREEMENTS;

 

(XIX)                           PREPARE OR FILE ANY TAX RETURN INCONSISTENT WITH
PAST PRACTICE OR, ON ANY SUCH TAX RETURN, TAKE ANY POSITION, MAKE ANY ELECTION,
OR ADOPT ANY METHOD THAT IS INCONSISTENT WITH POSITIONS TAKEN, ELECTIONS MADE OR
METHODS USED IN PREPARING OR FILING SIMILAR TAX RETURNS IN PRIOR PERIODS;

 

(XX)                              TAKE ANY CORPORATE OR OTHER ACTION IN
FURTHERANCE OF ANY OF THE FOREGOING; OR

 

(XXI)                           AGREE TO DO ANY OF THE FOREGOING.

 

(C)                                  WITHOUT LIMITING SECTION 5.1(B)(V), SO LONG
AS THE NOTE REMAINS OUTSTANDING, THE COMPANY SHALL NOT DECLARE OR PAY ANY
DIVIDENDS ON OR MAKE OTHER DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY OR
ANY COMBINATION THEREOF), DIRECTLY OR INDIRECTLY, IN RESPECT OF THE COMMON STOCK
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER.

 

(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, THE COMPANY AGREES TO TREAT THE NOTE AS INDEBTEDNESS FOR
UNITED STATES FEDERAL TAX PURPOSES.

 


5.2                                 NO SOLICITATION.  WITHOUT LIMITING THE
COMPANY’S OTHER OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY AGREES THAT, FROM
THE DATE HEREOF UNTIL THE CLOSING, NEITHER IT NOR ANY OF ITS SUBSIDIARIES NOR
ANY OF THE OFFICERS AND DIRECTORS OF IT OR ITS SUBSIDIARIES SHALL, AND THAT IT
SHALL USE ITS REASONABLE BEST EFFORTS TO CAUSE ITS AND ITS SUBSIDIARIES’
EMPLOYEES, AGENTS AND REPRESENTATIVES (INCLUDING ANY INVESTMENT BANKER, ATTORNEY
OR ACCOUNTANT RETAINED BY IT OR ANY OF

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

34

--------------------------------------------------------------------------------


 


ITS SUBSIDIARIES) NOT TO, DIRECTLY OR INDIRECTLY, (A) INITIATE, SOLICIT,
ENCOURAGE OR KNOWINGLY FACILITATE (INCLUDING BY WAY OF FURNISHING INFORMATION)
ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL OR OFFER WITH RESPECT TO, OR A
TRANSACTION TO EFFECT, A MERGER, REORGANIZATION, SHARE EXCHANGE, CONSOLIDATION,
BUSINESS COMBINATION, RECAPITALIZATION, LIQUIDATION, DISSOLUTION OR SIMILAR
TRANSACTION INVOLVING IT OR ANY OF ITS SUBSIDIARIES, OR ANY PURCHASE OR SALE OF
15% OR MORE OF THE CONSOLIDATED ASSETS (INCLUDING WITHOUT LIMITATION STOCK OF
ITS SUBSIDIARIES) OF IT AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR ANY PURCHASE
OR SALE OF, OR TENDER OR EXCHANGE OFFER FOR, THE EQUITY SECURITIES OF THE
COMPANY THAT, IF CONSUMMATED, WOULD RESULT IN ANY PERSON (OR THE STOCKHOLDERS OF
SUCH PERSON) BENEFICIALLY OWNING OR HAVING THE RIGHT TO ACQUIRE SECURITIES
REPRESENTING 15% OR MORE OF THE VOTING SECURITIES (OR OF THE SURVIVING PARENT
ENTITY IN SUCH TRANSACTION) (ANY SUCH PROPOSAL, OFFER OR TRANSACTION, INCLUDING
ANY SINGLE OR MULTI-STEP TRANSACTION OR SERIES OF RELATED TRANSACTIONS (OTHER
THAN A PROPOSAL OR OFFER MADE BY THE PURCHASER OR ANY OF ITS AFFILIATES) BEING
HEREINAFTER REFERRED TO AS AN “ACQUISITION PROPOSAL”), (B) HAVE ANY DISCUSSION
WITH OR PROVIDE ANY CONFIDENTIAL INFORMATION OR DATA TO ANY PERSON RELATING TO
AN ACQUISITION PROPOSAL, OR ENGAGE IN ANY NEGOTIATIONS CONCERNING AN ACQUISITION
PROPOSAL, OR TAKE ACTION TO FACILITATE ANY EFFORT OR ATTEMPT TO MAKE OR
IMPLEMENT AN ACQUISITION PROPOSAL, (C) APPROVE OR RECOMMEND, OR PROPOSE PUBLICLY
TO APPROVE OR RECOMMEND, ANY ACQUISITION PROPOSAL OR (D) APPROVE OR RECOMMEND,
OR PROPOSE TO APPROVE OR RECOMMEND, OR EXECUTE OR ENTER INTO, ANY LETTER OF
INTENT, AGREEMENT IN PRINCIPLE, MERGER AGREEMENT, ACQUISITION AGREEMENT, OPTION
AGREEMENT OR OTHER SIMILAR AGREEMENT RELATING TO AN ACQUISITION PROPOSAL (AN
“ACQUISITION AGREEMENT”) OR PROPOSE PUBLICLY OR AGREE TO DO ANY OF THE FOREGOING
RELATED TO ANY ACQUISITION PROPOSAL; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
THIS SECTION 5.2 (EXCEPT FOR THE LAST FIVE (5) SENTENCES OF THIS SECTION 5.2)
SHALL NOT APPLY TO DISCUSSIONS WITH RESPECT TO A PERMITTED EQUITY OFFERING WITH
THE PERSONS LISTED ON SCHEDULE 5.2 OF THE COMPANY DISCLOSURE LETTER; PROVIDED,
FURTHER, HOWEVER, THE FOREGOING SHALL NOT PROHIBIT THE COMPANY, (I) FROM
COMPLYING WITH RULE 14E-2 AND RULE 14D-9 UNDER THE EXCHANGE ACT WITH REGARD TO A
BONA FIDE TENDER OFFER OR EXCHANGE OFFER OR (II) FROM PARTICIPATING IN
NEGOTIATIONS OR DISCUSSIONS WITH OR FURNISHING INFORMATION TO ANY PERSON IN
CONNECTION WITH AN UNSOLICITED BONA FIDE ACQUISITION PROPOSAL WHICH IS SUBMITTED
IN WRITING BY SUCH PERSON TO THE BOARD OF DIRECTORS AFTER THE DATE HEREOF;
PROVIDED, FURTHER, HOWEVER, THAT PRIOR TO PARTICIPATING IN ANY SUCH DISCUSSIONS
OR NEGOTIATIONS OR FURNISHING ANY INFORMATION, (A) THE COMPANY RECEIVES FROM
SUCH PERSON AN EXECUTED CONFIDENTIALITY AGREEMENT ON TERMS NO LESS FAVORABLE TO
THE COMPANY THAN THE CONFIDENTIALITY AGREEMENT, A COPY OF WHICH SHALL BE
PROVIDED ONLY FOR INFORMATIONAL PURPOSES TO THE PURCHASER AND (B) THE BOARD OF
DIRECTORS SHALL HAVE CONCLUDED IN GOOD FAITH, AFTER CONSULTING WITH ITS OUTSIDE
FINANCIAL ADVISORS AND COUNSEL, THAT SUCH ACQUISITION PROPOSAL IS REASONABLY
LIKELY TO BE OR TO RESULT IN A SUPERIOR ACQUISITION PROPOSAL (AS DEFINED
BELOW).  IF, PRIOR TO THE CLOSING, THE BOARD OF DIRECTORS RECEIVES AN
ACQUISITION PROPOSAL, THE COMPANY SHALL PROMPTLY (AND IN NO EVENT LATER THAN 24
HOURS AFTER RECEIPT OF SUCH ACQUISITION PROPOSAL) INFORM THE PURCHASER IN
WRITING OF THE TERMS AND CONDITIONS OF SUCH PROPOSAL AND THE IDENTITY OF THE
PERSON MAKING IT, AND WILL KEEP THE PURCHASER INFORMED, ON A CURRENT BASIS, OF
THE STATUS AND TERMS OF ANY SUCH PROPOSALS OR OFFERS BY ANY PERSON (WHETHER
WRITTEN OR ORAL).  THE COMPANY WILL, AND WILL CAUSE ITS AFFILIATES TO,
IMMEDIATELY CEASE AND CAUSE TO BE TERMINATED ANY ACTIVITIES, DISCUSSIONS OR

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

35

--------------------------------------------------------------------------------


 


NEGOTIATIONS EXISTING AS OF THE DATE HEREOF WITH ANY PERSONS (OTHER THAN THE
PURCHASER AND ITS AFFILIATES) CONDUCTED HERETOFORE WITH RESPECT TO ANY
ACQUISITION PROPOSAL, AND REQUEST THE RETURN OR DESTRUCTION OF ALL NON-PUBLIC
INFORMATION FURNISHED IN CONNECTION THEREWITH.  THE COMPANY SHALL NOT RELEASE
ANY THIRD PARTY FROM, OR WAIVE ANY PROVISIONS OF, ANY CONFIDENTIALITY OR
STANDSTILL AGREEMENT TO WHICH SUCH PARTY OR ITS SUBSIDIARIES IS A PARTY.  IF,
PRIOR TO THE CLOSING, THE BOARD OF DIRECTORS RECEIVES A SUPERIOR ACQUISITION
PROPOSAL THAT WAS NOT INITIATED, SOLICITED, ENCOURAGED OR FACILITATED IN BREACH
OF THIS AGREEMENT AND THE BOARD OF DIRECTORS DETERMINES IN GOOD FAITH, AFTER
CONSULTATION WITH OUTSIDE COUNSEL, THAT IT IS NECESSARY TO DO SO IN ORDER TO
COMPLY WITH THE DIRECTORS’ FIDUCIARY OBLIGATIONS TO THE COMPANY’S STOCKHOLDERS
UNDER APPLICABLE REQUIREMENTS OF LAW, THE BOARD OF DIRECTORS MAY TERMINATE THIS
AGREEMENT AND CAUSE THE COMPANY TO ENTER INTO AN ACQUISITION AGREEMENT WITH
RESPECT TO THE SUPERIOR ACQUISITION PROPOSAL; PROVIDED, THAT THE COMPANY SHALL
NOT BE ENTITLED TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 5.2 IF THE
COMPANY IS NOT IN COMPLIANCE WITH THE PROCESS OF THIS SECTION 5.2; PROVIDED,
FURTHER, THAT THE BOARD OF DIRECTORS MAY NOT TAKE THE ACTIONS SPECIFIED ABOVE
UNLESS (1) THE BOARD OF DIRECTORS SHALL HAVE FIRST PROVIDED PRIOR WRITTEN NOTICE
TO THE PURCHASER OF ITS INTENTION TO TAKE SUCH ACTIONS, WHICH NOTICE SHALL
DESCRIBE THE MATERIAL TERMS OF THE TRANSACTION THAT CONSTITUTES SUCH SUPERIOR
ACQUISITION PROPOSAL, AND SHALL ATTACH THE MOST CURRENT DRAFT OF ANY WRITTEN
AGREEMENT RELATING THERETO (IF AVAILABLE) AND (2) THE PURCHASER DOES NOT MAKE,
WITHIN THREE (3) BUSINESS DAYS AFTER THE RECEIPT OF SUCH NOTICE, A REVISED OFFER
THAT THE BOARD OF DIRECTORS DETERMINES, IN GOOD FAITH, AFTER CONSULTATION WITH
OUTSIDE COUNSEL AND ITS FINANCIAL ADVISOR, IS AT LEAST AS FAVORABLE TO THE
STOCKHOLDERS OF THE COMPANY AS SUCH SUPERIOR ACQUISITION PROPOSAL (A “RESPONSE
PROPOSAL”).  THE COMPANY AGREES THAT DURING THE THREE (3) BUSINESS DAY PERIOD
PRIOR TO ITS EFFECTING THE ACTIONS SPECIFIED ABOVE, THE COMPANY (AS DIRECTED BY
THE BOARD OF DIRECTORS) AND ITS REPRESENTATIVES SHALL NEGOTIATE IN GOOD FAITH
WITH THE PURCHASER REGARDING A POSSIBLE RESPONSE PROPOSAL TO BE SUBMITTED BY THE
PURCHASER.  THE COMPANY ACKNOWLEDGES AND AGREES THAT EACH SUCCESSIVE MATERIAL
MODIFICATION OF A SUPERIOR ACQUISITION PROPOSAL SHALL BE DEEMED TO CONSTITUTE A
NEW SUPERIOR ACQUISITION PROPOSAL FOR PURPOSES OF THIS SECTION 5.2.  “SUPERIOR
ACQUISITION PROPOSAL” MEANS ANY WRITTEN PROPOSAL MADE BY ANY PERSON (OTHER THAN
THE PURCHASER OR ITS SUBSIDIARIES) TO ACQUIRE AT LEAST 75% OF THE EQUITY
SECURITIES OR CONSOLIDATED ASSETS OF THE COMPANY, PURSUANT TO A TENDER OR
EXCHANGE OFFER, A MERGER, A CONSOLIDATION, A LIQUIDATION OR DISSOLUTION, A
RECAPITALIZATION, OR A SALE OF ITS ASSETS, (X) ON TERMS WHICH THE BOARD OF
DIRECTORS DETERMINES IN GOOD FAITH AFTER CONSULTATION WITH ITS OUTSIDE COUNSEL
AND FINANCIAL ADVISOR TO BE MORE FAVORABLE FROM A FINANCIAL POINT OF VIEW TO THE
COMPANY’S STOCKHOLDERS THAN THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE OTHER TRANSACTION AGREEMENTS, TAKING INTO ACCOUNT ALL THE TERMS AND
CONDITIONS OF SUCH PROPOSAL AND THIS AGREEMENT (INCLUDING ANY RESPONSE PROPOSAL
BY THE PURCHASER) AND (Y) THAT IS REASONABLY CAPABLE OF BEING COMPLETED, TAKING
INTO ACCOUNT ALL FINANCIAL, REGULATORY, LEGAL AND OTHER ASPECTS OF SUCH
PROPOSAL.


 


5.3                                 REGULATORY APPROVAL; LITIGATION.  (A)  EACH
OF THE PURCHASER AND THE COMPANY AGREES THAT IT WILL USE ITS REASONABLE EFFORTS
TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTIONS AND TO DO, OR CAUSE TO BE DONE, AND
TO ASSIST AND COOPERATE WITH THE OTHER PARTY IN DOING ALL THINGS, WHICH MAY BE
REQUIRED TO OBTAIN ALL NECESSARY ACTIONS OR NON-ACTIONS, WAIVERS, CONSENTS AND
APPROVAL FROM

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

36

--------------------------------------------------------------------------------


 


GOVERNMENTAL AUTHORITIES REQUIRED TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION AGREEMENTS; PROVIDED, HOWEVER, THAT, IN CONNECTION WITH
OBTAINING ANY SUCH ACTION, NON-ACTION, WAIVER, CONSENT OR APPROVAL, THE
PURCHASER SHALL NOT BE REQUIRED TO AGREE, AND THE COMPANY, WITHOUT THE WRITTEN
CONSENT OF THE PURCHASER SHALL NOT AGREE, TO ANY CONDITION OR ACTION THAT THE
PURCHASER REASONABLY BELIEVES WOULD, INDIVIDUALLY OR IN THE AGGREGATE, ADVERSELY
AFFECT PURCHASER’S ABILITY TO OBTAIN THE BENEFITS (FINANCIAL OR OTHERWISE) OF
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS.


 

(B)                                 THE COMPANY WILL ACT DILIGENTLY AND
REASONABLY IN ATTEMPTING TO OBTAIN, BEFORE THE CLOSING DATE, THE CONSENT,
APPROVAL OR WAIVER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
PURCHASER, FROM ANY PARTY TO ANY COMPANY AGREEMENT REQUIRED TO BE OBTAINED TO
ASSIGN OR TRANSFER ANY SUCH AGREEMENTS TO THE PURCHASE OR TO OTHERWISE SATISFY
THE CONDITIONS SET FORTH IN SECTION 7.1; PROVIDED, THAT NEITHER THE COMPANY NOR
THE PURCHASER SHALL HAVE ANY OBLIGATION TO OFFER OR PAY ANY CONSIDERATION IN
ORDER TO OBTAIN ANY SUCH CONSENTS OR APPROVALS; AND PROVIDED, FURTHER, THAT THE
COMPANY, WITHOUT THE WRITTEN CONSENT OF THE PURCHASER, SHALL NOT MAKE ANY
AGREEMENT OR UNDERSTANDING, AGREE TO ANY CONDITION OR ACTION THAT THE PURCHASER
REASONABLY BELIEVES WOULD, INDIVIDUALLY OR IN THE AGGREGATE, ADVERSELY AFFECT
THE PURCHASER’S ABILITY TO OBTAIN THE BENEFITS OF (FINANCIAL OR OTHERWISE) OF
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS.

 

(C)                                  DURING THE PERIOD PRIOR TO THE CLOSING
DATE, THE COMPANY WILL NOTIFY THE PURCHASER OF (I) ANY MATERIAL ADVERSE EFFECT
IN THE COMPANY, (II) ANY ACTION THAT IS THREATENED, BROUGHT, ASSERTED OR
COMMENCED AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH WOULD HAVE BEEN
LISTED IN SCHEDULE 3.11 OF THE COMPANY DISCLOSURE LETTER IF SUCH ACTION HAD
ARISEN PRIOR TO THE DATE HEREOF, (III) ANY NOTICE OR OTHER COMMUNICATION FROM
ANY THIRD PERSON ALLEGING THAT THE CONSENT OF SUCH THIRD PERSON IS OR MAY BE
REQUIRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
AGREEMENTS AND (IV) ANY MATERIAL DEFAULT UNDER ANY COMPANY AGREEMENT OR EVENT
WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD BECOME SUCH A DEFAULT ON OR
PRIOR TO THE CLOSING DATE AND OF WHICH THE COMPANY HAS KNOWLEDGE.

 


5.4                                 ACCESS; INFORMATION RIGHTS.  (A)  EXCEPT AS
OTHERWISE EXPRESSLY CONTEMPLATED BY THE TERMS OF THIS AGREEMENT OR AGREED IN
WRITING BY THE PURCHASER, FROM AND AFTER THE DATE HEREOF AND FOR SO LONG AS
(X) THE NOTE REMAINS OUTSTANDING, (Y) THE PURCHASER OWNS AT LEAST 5% OF THE
VOTING SECURITIES OR (Z) THE PURCHASER IS REQUIRED TO INCLUDE OR REFLECT THE
FINANCIAL RESULTS OF THE COMPANY IN THE PURCHASER’S FINANCIAL STATEMENTS
INCLUDED IN ITS REPORTS FILED WITH THE COMMISSION (COLLECTIVELY, THE “HOLDING
PERIOD”), UPON REASONABLE NOTICE, THE COMPANY SHALL (AND SHALL CAUSE ITS
SUBSIDIARIES TO) PERMIT (I) THE OFFICERS, EMPLOYEES, ACCOUNTANTS, COUNSEL,
FINANCIAL ADVISORS AND OTHER REPRESENTATIVES OF THE PURCHASER REASONABLE ACCESS
DURING NORMAL BUSINESS HOURS TO ALL OF ITS BOOKS, RECORDS, PROPERTIES AND
PERSONNEL (INCLUDING THE ABILITY TO DISCUSS THE COMPANY’S AFFAIRS, FINANCES AND
ACCOUNTS WITH ITS OFFICERS) AND (II) REASONABLE ACCESS DURING NORMAL BUSINESS
HOURS FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE PURCHASER TO
PERFORM AUDIT PROCEDURES AS NEEDED TO SUPPORT WORK ON THE PURCHASER’S AUDIT.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

37

--------------------------------------------------------------------------------


 

(B)                                 DURING THE HOLDING PERIOD, THE COMPANY SHALL
DELIVER TO THE PURCHASER:

 

(I)                                     AS SOON AS PRACTICABLE, BUT IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, AN
INCOME STATEMENT FOR SUCH FISCAL YEAR, A BALANCE SHEET OF THE COMPANY AND
STATEMENT OF STOCKHOLDERS’ EQUITY AS OF THE END OF SUCH YEAR, AND A SCHEDULE AS
TO THE SOURCES AND APPLICATIONS OF FUNDS FOR SUCH YEAR, SUCH YEAR-END FINANCIAL
REPORTS TO BE IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP, AND
AUDITED AND CERTIFIED BY INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED
STANDING SELECTED BY THE COMPANY;

 

(II)                                  AS SOON AS PRACTICABLE, BUT IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE
(3) QUARTERS OF EACH FISCAL YEAR OF THE COMPANY, AN UNAUDITED PROFIT OR LOSS
STATEMENT AND SCHEDULE AS TO THE SOURCES AND APPLICATION OF FUNDS FOR SUCH
FISCAL QUARTER AND AN UNAUDITED BALANCE SHEET AS OF THE END OF SUCH FISCAL
QUARTER;

 

(III)                               WITHIN FIVE (5) DAYS OF THE END OF EACH
MONTH, AN UNAUDITED INCOME STATEMENT AND SCHEDULE AS TO THE SOURCES AND
APPLICATION OF FUNDS AND BALANCE SHEET FOR AND AS OF THE END OF SUCH MONTH, IN
REASONABLE DETAIL AND, WITHIN TEN (10) DAYS OF THE END OF EACH MONTH, ADDITIONAL
SUPPORTING DOCUMENTS AND SCHEDULES REASONABLY REQUESTED BY THE PURCHASER, EACH
PREPARED USING ACCOUNTING POLICIES REASONABLY ACCEPTABLE TO THE PURCHASER;

 

(IV)                              AS SOON AS PRACTICABLE, BUT IN ANY EVENT
FIFTEEN (15) DAYS PRIOR TO THE END OF EACH FISCAL YEAR OR FISCAL QUARTER, AS
APPLICABLE, A BUDGET AND BUSINESS PLAN FOR THE NEXT FISCAL YEAR OR FISCAL
QUARTER, AS APPLICABLE, PREPARED ON A MONTHLY BASIS, INCLUDING BALANCE SHEETS
AND SOURCES AND APPLICATIONS OF FUNDS STATEMENTS FOR SUCH MONTHS AND, AS SOON AS
PREPARED, ANY OTHER BUDGETS OR REVISED BUDGETS PREPARED BY THE COMPANY

 

(V)                                 WITH RESPECT TO THE FINANCIAL STATEMENTS
CALLED FOR IN SUBSECTIONS (I), (II) AND (III) OF THIS SECTION 5.4(B), AN
INSTRUMENT EXECUTED BY THE CHIEF FINANCIAL OFFICER OR CHIEF EXECUTIVE OFFICER OF
THE COMPANY AND CERTIFYING THAT SUCH FINANCIALS WERE PREPARED IN ACCORDANCE WITH
GAAP CONSISTENTLY APPLIED WITH PRIOR PRACTICE FOR EARLIER PERIODS (WITH THE
EXCEPTION OF FOOTNOTES THAT MAY BE REQUIRED BY GAAP) AND FAIRLY PRESENT THE
FINANCIAL CONDITION OF THE COMPANY AND ITS RESULTS OF OPERATION FOR THE PERIOD
SPECIFIED, SUBJECT TO YEAR-END AUDIT ADJUSTMENT;

 

(VI)                              A COPY OF EACH REPORT, SCHEDULE, REGISTRATION
STATEMENT AND OTHER DOCUMENT FILED, PUBLISHED, ANNOUNCED OR RECEIVED BY THE
COMPANY PURSUANT TO THE REQUIREMENTS OF FEDERAL OR STATE LAWS, AS APPLICABLE;
AND

 

(VII)                           SUCH OTHER INFORMATION RELATING TO THE FINANCIAL
CONDITION, BUSINESS, PROPERTIES, PERSONNEL, PROSPECTS OR CORPORATE AFFAIRS OF
THE COMPANY AS THE PURCHASER MAY FROM TIME TO TIME REQUEST.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

38

--------------------------------------------------------------------------------


 

The Purchaser will hold any information obtained pursuant to this Section 5.4 in
confidence in accordance with, and will otherwise be subject to, the provisions
of the Confidentiality Agreement (it being understood that the Purchaser shall
be permitted to disclose such information to the extent required by applicable
Requirements of Law or the rules of any applicable securities exchange).  Any
investigation by the Purchaser shall not affect the representations and
warranties of the Company or the conditions to its obligations to consummate the
transactions contemplated by this Agreement.

 


5.5                                 NOTICE TO STOCKHOLDERS.  AS SOON AS
PRACTICABLE AFTER THE EXECUTION OF THIS AGREEMENT (BUT IN NO EVENT LATER THAN
THREE (3) DAYS AFTER THE DATE HEREOF), THE COMPANY SHALL (I) MAIL TO ALL OF ITS
STOCKHOLDERS A WRITTEN NOTICE COMPLYING WITH THE NASDAQ VOTING EXCEPTION
PROVISIONS, IN SUCH FORM AS SHALL BE REASONABLY ACCEPTABLE TO THE PURCHASER (THE
“COMPANY STOCKHOLDER NOTICE”), AND (II) MAKE A PUBLIC ANNOUNCEMENT, IN SUCH FORM
AS SHALL BE REASONABLY ACCEPTABLE TO THE PURCHASER, COMPLYING WITH THE NASDAQ
VOTING EXCEPTION PROVISIONS (THE “NASDAQ ANNOUNCEMENT”).


 


ARTICLE 6


 


OTHER AGREEMENTS


 


6.1                                 PREEMPTIVE RIGHTS.  DURING THE RESTRICTED
PERIOD, IN THE EVENT THAT THE COMPANY PROPOSES TO SELL OR OTHERWISE ISSUE SHARES
OF COMMON STOCK OR OTHER VOTING SECURITIES (OR ANY WARRANTS, OPTIONS OR RIGHTS
TO ACQUIRE SHARES OF COMMON STOCK, OTHER VOTING SECURITIES OR OTHER SECURITIES
CONVERTIBLE OR EXCHANGEABLE FOR SHARES OF COMMON STOCK, OTHER VOTING SECURITIES
OR SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR SECURITIES THAT ARE CONVERTIBLE OR
EXCHANGEABLE FOR SHARES OF COMMON STOCK OR OTHER VOTING SECURITIES (“CONVERTIBLE
SECURITIES”), THE PURCHASER SHALL HAVE THE RIGHT TO ACQUIRE THAT NUMBER OR
AMOUNT OF SUCH SHARES OF COMMON STOCK, OTHER VOTING SECURITIES OF CONVERTIBLE
SECURITIES, AT THE PRICE AND UPON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS
SUCH SHARES OF COMMON STOCK, OTHER VOTING SECURITIES OR CONVERTIBLE SECURITIES
ARE TO BE SOLD OR OTHERWISE ISSUED TO THIRD PARTIES, AS SHALL ENABLE THE
PURCHASER TO MAINTAIN, ON A FULLY DILUTED BASIS AND ASSUMING THE CONVERSION OF
ALL CONVERTIBLE SECURITIES (INCLUDING THE NOTE) IN ACCORDANCE WITH THEIR TERMS,
THE GREATER OF THE PERCENTAGE INTEREST HELD BY THE PURCHASER IN THE SHARES OF
COMMON STOCK AND THE PERCENTAGE INTEREST HELD BY THE PURCHASER IN THE VOTING
SECURITIES.  NO SHARES OF COMMON STOCK, OTHER VOTING SECURITIES OR CONVERTIBLE
SECURITIES SHALL BE ISSUED BY THE COMPANY TO ANY PERSON UNLESS THE COMPANY HAS
FIRST OFFERED SUCH SHARES OF COMMON STOCK, OTHER VOTING SECURITIES OR
CONVERTIBLE SECURITIES TO THE PURCHASER PURSUANT TO THIS SECTION 6.1.  TO THE
EXTENT APPLICABLE, ANY SUCH NOTICE SHALL BE DELIVERED TO THE PURCHASER IN
RELIANCE ON RULE 100(B)(2)(II) OF REGULATION FD PROMULGATED BY THE SECURITIES
AND EXCHANGE COMMISSION.  THIS SECTION 6.1 SHALL NOT APPLY TO (A) THE ISSUANCE
OF SHARES OF COMMON STOCK PURSUANT TO THE EXERCISE OF ANY COMPANY OPTION LISTED
ON SCHEDULE 3.6 OF THE COMPANY DISCLOSURE LETTER OR (B) THE ISSUANCE OF STOCK
OPTIONS PURSUANT TO THE COMPANY PLANS.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

39

--------------------------------------------------------------------------------


 


6.2                                 REGISTRATION RIGHTS.  THE COMPANY SHALL NOT
GRANT ANY RIGHT OF REGISTRATION UNDER THE SECURITIES ACT RELATING TO ANY OF ITS
SECURITIES TO ANY PERSON OTHER THAN THE PURCHASER IF SUCH RIGHTS WOULD OR COULD
REASONABLY BE EXPECTED TO FRUSTRATE, IMPEDE OR LIMIT THE PURCHASER’S RIGHTS
PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT.


 


6.3                                 RULE 144.  THE COMPANY SHALL FILE ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
AND SHALL TAKE SUCH FURTHER ACTION AS THE PURCHASER MAY REASONABLY REQUEST, ALL
TO THE EXTENT REQUIRED TO ENABLE THE PURCHASER TO SELL THE COMMON STOCK INTO
WHICH THE NOTE MAY BE CONVERTED PURSUANT TO AND IN ACCORDANCE WITH RULE 144. 
SUCH ACTION SHALL INCLUDE, BUT NOT BE LIMITED TO, MAKING AVAILABLE ADEQUATE
CURRENT PUBLIC INFORMATION MEETING THE REQUIREMENTS OF PARAGRAPH (C) OF
RULE 144.


 


6.4                                 AVAILABILITY OF COMMON STOCK.  THE COMPANY
SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF ITS AUTHORIZED BUT UNISSUED
COMMON STOCK, FOR THE PURPOSE OF EFFECTING THE CONVERSION OF THE NOTE, AT LEAST
THE FULL NUMBER OF SHARES OF COMMON STOCK THEN ISSUABLE UPON THE CONVERSION OF
THE NOTE.  THE COMPANY WILL, FROM TIME TO TIME, TAKE THE ACTIONS SPECIFIED IN
SECTION 7 OF THE NOTE TO INCREASE THE AUTHORIZED AMOUNT OF COMMON STOCK IF AT
ANY TIME THE NUMBER OF SHARES OF COMMON STOCK REMAINING UNISSUED AND AVAILABLE
FOR ISSUANCE SHALL BE INSUFFICIENT TO PERMIT CONVERSION OF THE NOTE.


 


6.5                                 NO RIGHTS PLAN.  FROM THE DATE HEREOF
THROUGH THE CLOSING DATE AND FOLLOWING THE CLOSING DATE FOR THE RESTRICTED
PERIOD, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, THE COMPANY SHALL
NOT ADOPT OR ENTER INTO ANY “POISON PILL” RIGHTS PLAN OR ANY SIMILAR PLAN OR
AGREEMENT OR DECLARE OR PAY ANY DIVIDEND OF ANY RIGHTS TO PURCHASE STOCK OF THE
COMPANY IN CONNECTION WITH SUCH A PLAN OR AGREEMENT.


 


6.6                                 LEGENDS.  ANY LEGENDS PLACED ON THE
CONVERSION SHARES OR OTHER SECURITIES ISSUABLE, IF ANY, PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS SHALL BE REMOVED BY THE
COMPANY UPON DELIVERY OF AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY STATING THAT SUCH LEGEND IS NO LONGER NECESSARY.


 


6.7                                 BOARD OF DIRECTORS.  (A)  FROM AND AFTER THE
CONVERSION OF THE NOTE AND FOR SO LONG AS THE PURCHASER OWNS A QUALIFYING
OWNERSHIP INTEREST, THE PURCHASER SHALL HAVE THE RIGHT TO DESIGNATE THAT NUMBER
OF NOMINEES TO THE BOARD OF DIRECTORS SUCH THAT THE TOTAL NUMBER OF DIRECTORS
DESIGNATED BY THE PURCHASER IS AT LEAST PROPORTIONAL TO (AND NOT LESS THAN) THE
PURCHASER PERCENTAGE INTEREST; PROVIDED, THAT, TO THE EXTENT THAT THE
PROPORTIONAL NUMBER OF DESIGNEES TO THE BOARD OF DIRECTORS THAT THE PURCHASER IS
ENTITLED TO DESIGNATE BASED ON THE PURCHASER PERCENTAGE INTEREST SHALL NOT BE A
WHOLE NUMBER (BECAUSE OF THE SIZE OF THE BOARD OF DIRECTORS), THE NUMBER OF
NOMINEES TO THE BOARD OF DIRECTORS THAT THE PURCHASER SHALL BE ENTITLED TO
DESIGNATE SHALL BE ROUNDED UP TO THE NEXT HIGHER WHOLE NUMBER.  SO LONG AS FRANK
BALDINO SHALL BE AN EXECUTIVE OFFICER OR DIRECTOR OF THE PURCHASER, HE SHALL BE
ONE OF THE DIRECTORS DESIGNATED BY THE PURCHASER PURSUANT TO THIS
SECTION 6.7(A).  THE PURCHASER’S NOMINEES TO THE BOARD OF DIRECTORS SHALL
SATISFY ALL APPLICABLE REQUIREMENTS OF LAW RELATING TO SERVICE AS A DIRECTOR OF
THE COMPANY.  THE BOARD

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

40

--------------------------------------------------------------------------------


 


OF DIRECTORS MAY ELECT TO (A) INCREASE THE SIZE OF THE BOARD OF DIRECTORS,
(B) FILL ANY VACANCIES RESULTING FROM RESIGNATIONS, OR (C) A COMBINATION OF
(A) AND (B) TO ACCOMPLISH THE PROPORTIONAL REPRESENTATION OF THE PURCHASER ON
THE BOARD OF DIRECTORS PURSUANT TO THIS SECTION 6.7(A); PROVIDED, THAT, TO THE
EXTENT NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW OR APPLICABLE
STOCK EXCHANGE RULES, THE BOARD OF DIRECTORS SHALL INCREASE THE SIZE OF THE
BOARD OF DIRECTORS TO ACCOMPLISH PROPORTIONAL REPRESENTATION OF THE PURCHASER’S
NOMINEES ON THE BOARD OF DIRECTORS PURSUANT TO THIS SECTION 6.7(A).  THE COMPANY
SHALL BE REQUIRED TO RECOMMEND TO ITS STOCKHOLDERS THE ELECTION OF SUCH
DESIGNEES OF THE PURCHASER TO THE BOARD OF DIRECTORS AT THE COMPANY’S
STOCKHOLDER MEETINGS AND SHALL SOLICIT PROXIES FOR THEM TO THE SAME EXTENT AS IT
DOES FOR ANY OF ITS OTHER NOMINEES TO THE BOARD OF DIRECTORS.  SO LONG AS THE
PURCHASER’S DESIGNATED NOMINEES ARE MEMBERS OF THE BOARD OF DIRECTORS, ANY
TRANSACTIONS BETWEEN THE PURCHASER AND THE COMPANY SHALL BE APPROVED BY A
SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS CONSISTING ENTIRELY OF DIRECTORS
THAT ARE INDEPENDENT OF THE PURCHASER.


 

(B)                                 WITHIN FIVE (5) BUSINESS DAYS OF THE
CONVERSION OF THE NOTE, THE BOARD OF DIRECTORS AND THE COMPANY SHALL TAKE OR
CAUSE TO BE TAKEN ALL NECESSARY ACTION NOT PREVIOUSLY TAKEN (INCLUDING ANY
NECESSARY BYLAW AMENDMENTS TO CAUSE THE NUMBERS OF DIRECTORS CONSTITUTING THE
BOARD OF DIRECTORS TO BE INCREASED) TO THE EXTENT NECESSARY TO ACCOMPLISH THE
PROPORTIONAL REPRESENTATION OF THE PURCHASER’S NOMINEES TO THE BOARD OF
DIRECTORS PURSUANT TO SECTION 6.7(A).

 

(C)                                  EACH COMMITTEE OF THE BOARD OF DIRECTORS
(OTHER THAN (I) ANY SPECIAL COMMITTEE OR COMMITTEE OF INDEPENDENT DIRECTORS THAT
MAY BE CONSTITUTED FOR PURPOSES OF MAKING ANY DETERMINATION WITH RESPECT TO ANY
AGREEMENT OR TRANSACTION BETWEEN THE CORPORATION AND THE PURCHASER AND (II) THE
AUDIT COMMITTEE, THE COMPENSATION COMMITTEE AND THE NOMINATING COMMITTEE) SHALL
AT ALL TIMES INCLUDE A NUMBER OF DIRECTORS DESIGNATED BY THE PURCHASER THAT IS
AT LEAST PROPORTIONAL TO THE PURCHASER PERCENTAGE INTEREST.  TO THE EXTENT
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW AND APPLICABLE STOCK EXCHANGE RULES,
THE AUDIT COMMITTEE, THE COMPENSATION COMMITTEE AND THE NOMINATING COMMITTEE OF
THE BOARD OF DIRECTORS SHALL, AT THE OPTION OF THE PURCHASER, EACH HAVE ONE
MEMBER DESIGNATED BY THE PURCHASER. ANY DIRECTOR DESIGNATED BY THE PURCHASER TO
SERVE ON ANY COMMITTEE MAY DESIGNATE AS HIS OR HER ALTERNATE ANOTHER DIRECTOR
DESIGNATED BY THE PURCHASER.

 


6.8                                 TAKEOVER STATUTES.  IF ANY “FAIR PRICE,”
“MORATORIUM,” “CONTROL SHARE ACQUISITION” OR OTHER FORM OF ANTITAKEOVER STATUTE
OR REGULATION SHALL BECOME APPLICABLE TO THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, THE BOARD OF DIRECTORS OF THE COMPANY SHALL GRANT SUCH
APPROVALS AND TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY SO THAT THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS MAY BE CONSUMMATED AS
PROMPTLY AS PRACTICABLE ON THE TERMS CONTEMPLATED HEREBY AND OTHERWISE ACT TO
ELIMINATE OR MINIMIZE THE EFFECTS OF SUCH STATUTE OR REGULATION ON THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS.


 


6.9                                 AMENDMENTS TO THE CERTIFICATE OF
INCORPORATION.  DURING THE RESTRICTED PERIOD, THE PURCHASER MAY AT ANY TIME BY
DELIVERY OF WRITTEN NOTICE TO THE COMPANY (A “GOVERNANCE NOTICE”) REQUEST THAT
THE COMPANY TAKE ALL ACTIONS NECESSARY TO ENACT THE CERTIFICATE AMENDMENT

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

41

--------------------------------------------------------------------------------


 


(AS DEFINED BELOW).  AS PROMPTLY AS PRACTICABLE FOLLOWING THE GOVERNANCE NOTICE,
THE COMPANY SHALL CALL AND HOLD A MEETING OF ITS STOCKHOLDERS TO SEEK APPROVAL
OF THE CERTIFICATE AMENDMENT, SHALL FILE WITH THE COMMISSION A PROXY STATEMENT
AND USE ITS BEST EFFORTS TO SOLICIT PROXIES IN FAVOR OF THE CERTIFICATE
AMENDMENT, AND SHALL USE ITS BEST EFFORTS TO RESPOND TO ANY COMMENTS OF THE
COMMISSION OR ITS STAFF AND TO CAUSE A DEFINITIVE PROXY STATEMENT RELATED TO
SUCH STOCKHOLDERS’ MEETING TO BE MAILED TO THE COMPANY’S STOCKHOLDERS. THE BOARD
OF DIRECTORS SHALL RECOMMEND THE CERTIFICATE AMENDMENT AND SUCH RECOMMENDATION
SHALL BE INCLUDED IN THE PROXY STATEMENT FILED WITH THE COMMISSION AND
DISSEMINATED TO COMPANY STOCKHOLDERS IN CONNECTION WITH SUCH STOCKHOLDERS
MEETING. THE “CERTIFICATE AMENDMENT” SHALL MEAN AN AMENDMENT TO THE CERTIFICATE
OF INCORPORATION THAT, AT THE SOLE DISCRETION OF THE PURCHASER, (I) WILL PROVIDE
THAT THE COMPANY EXPRESSLY ELECTS NOT TO BE GOVERNED BY SECTION 203 OF THE DGCL
AND/OR (II) WILL PROVIDE THAT EACH MEMBER OF THE BOARD OF DIRECTORS SHALL BE
ELECTED ANNUALLY FOR A ONE (1) YEAR TERM.


 


6.10                           IMAGIFY PRODUCT.  (A)  FROM THE DATE HEREOF UNTIL
THE DATE THAT IS ONE (1) YEAR FOLLOWING THE CLOSING DATE (THE “IMAGIFY
RESTRICTION PERIOD”), THE COMPANY SHALL NOT SELL, LICENSE, PLEDGE, TRANSFER,
ASSIGN OR CONVEY ANY RIGHT OF THE COMPANY OR ITS SUBSIDIARIES RELATING TO THE
IMAGIFY PRODUCT IN THE TERRITORY (AS DEFINED IN THE IMAGIFY LICENSE), OR ENTER
INTO ANY CONTRACT RELATING TO ANY OF THE FOREGOING.


 

(B)                                 DURING THE IMAGIFY RESTRICTION PERIOD, THE
COMPANY SHALL, AT ITS SOLE EXPENSE, PAY ALL MAINTENANCE FEES, MAINTAIN THE
EXISTENCE AND PRESENT STATUS OF ANY EXISTING REGISTRATIONS, DILIGENTLY PROSECUTE
ALL PENDING APPLICATIONS FOR PATENTS INCLUDED WITHIN THE INTELLECTUAL PROPERTY
RELATING TO OR EMBODIED IN THE IMAGIFY PRODUCT, AND MAINTAIN THE EXISTENCE AND
STATUS, AS ISSUED, OF ANY PATENTS ISSUED PURSUANT TO ANY PENDING APPLICATIONS
FOR PATENTS INCLUDED WITHIN THE INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN
THE IMAGIFY PRODUCT NECESSARY TO MAKE, HAVE MADE, SELL, USE OR IMPORT THE
IMAGIFY PRODUCT.  IF THE COMPANY (I) FAILS TO PAY ANY APPLICABLE MAINTENANCE
FEES, (II) ELECTS NOT TO PROSECUTE ANY APPLICATIONS FOR REGISTRATION, OR
(III) OTHERWISE FAILS TO MAINTAIN ITS OWNERSHIP INTEREST IN ANY PATENT OR
APPLICATION INCLUDED WITHIN THE INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN
THE IMAGIFY PRODUCT, THEN IT SHALL PROMPTLY PROVIDE NOTICE THEREOF TO THE
PURCHASER AND, WITHOUT LIMITING THE PURCHASER’S OTHER RIGHTS HEREUNDER OR
OTHERWISE, THE PURCHASER SHALL THEN HAVE THE OPTION TO PAY THE FEE, OR PROSECUTE
OR MAINTAIN THE PATENT OR APPLICATION, THAT IS THE SUBJECT OF THE NOTICE. 
DURING THE IMAGIFY RESTRICTION PERIOD, IF THE COMPANY BECOMES AWARE OF ANY
INFRINGEMENT OF THE INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN THE IMAGIFY
PRODUCT, OR ANY ASSERTION THAT THE IMAGIFY PRODUCT OR ANY PART THEREOF INFRINGES
OR VIOLATES THE INTELLECTUAL PROPERTY OF ANY OTHER PERSON, IT SHALL PROMPTLY
NOTIFY THE PURCHASER THEREOF.  THE COMPANY SHALL TAKE ALL REASONABLE ACTIONS, AT
ITS SOLE COST, TO ENFORCE THE INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN
THE IMAGIFY PRODUCT OR DEFEND THE IMAGIFY PRODUCT, AS THE CASE MAY BE, AND THE
COMPANY SHALL BE ENTITLED TO RETAIN ALL DAMAGES OBTAINED AS A RESULT THEREOF;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT SETTLE ANY SUCH ENFORCEMENT OR
DEFENSE PROCEEDING WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE COMPANY SHALL KEEP THE
PURCHASER

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

42

--------------------------------------------------------------------------------


 

REASONABLY INFORMED OF ANY ACTIONS OR SUITS UNDER THIS SECTION 6.10(B).  THE
PURCHASER SHALL HAVE THE RIGHT, AT ITS OWN COST, TO PARTICIPATE IN ALL DECISIONS
AND ACTIONS CONCERNING THE VALIDITY OF ANY INTELLECTUAL PROPERTY RELATING TO OR
EMBODIED IN THE IMAGIFY PRODUCT, INCLUDING THE RIGHT TO JOIN AS A PARTY ANY SUCH
ACTION FOR INFRINGEMENT BROUGHT BY OR AGAINST THE COMPANY WITH RESPECT TO ANY
INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN THE IMAGIFY PRODUCT WHERE A
DEFENSE OR CLAIM OF PATENT INVALIDITY OR UNENFORCEABILITY HAS BEEN OR WILL BE
RAISED.  THE PURCHASER SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, AT ITS
OWN EXPENSE, FOR THE PURPOSE OF DEFENDING THE VALIDITY OR ENFORCEABILITY OF ANY
OF THE INTELLECTUAL PROPERTY RELATING TO OR EMBODIED IN THE IMAGIFY PRODUCT.


 


ARTICLE 7


 


CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PURCHASER TO CLOSE


 


7.1                                 CONDITIONS TO CLOSING.  THE OBLIGATION OF
THE PURCHASER TO ENTER INTO AND COMPLETE THE CLOSING ARE SUBJECT TO THE
FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY ONE
OR MORE OF WHICH MAY BE WAIVED BY THE PURCHASER:


 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS (OTHER THAN THOSE WHICH ARE QUALIFIED AS TO MATERIALITY, MATERIAL
ADVERSE EFFECT OR OTHER SIMILAR TERM, WHICH SHALL BE TRUE AND CORRECT IN ALL
RESPECTS) ON AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH
MADE ON AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS AND WARRANTIES
MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(EXCEPT AS AFORESAID) ON SUCH DATE); THE COMPANY SHALL HAVE PERFORMED AND
COMPLIED WITH IN ALL MATERIAL RESPECTS ALL COVENANTS AND AGREEMENTS REQUIRED BY
THIS AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THE COMPANY ON OR PRIOR TO
THE CLOSING DATE; AND THE COMPANY SHALL HAVE DELIVERED TO THE PURCHASER A
CERTIFICATE, DATED THE DATE OF THE CLOSING DATE AND SIGNED BY AN EXECUTIVE
OFFICER OF THE COMPANY, TO THE FOREGOING EFFECT.

 

(B)                                 NO ACTION SHALL BE PENDING OR THREATENED BY
ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PARTY AGAINST THE COMPANY OR ANY OF ITS
DIRECTORS OR THE PURCHASER, WHICH ACTION IS REASONABLY LIKELY TO (I) RESTRAIN OR
PROHIBIT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, OR (II) RESULT IN DAMAGES THAT ALONE OR TOGETHER WITH
THE COSTS AND EXPENSES OF DEFENDING SUCH ACTION ARE MATERIAL IN RELATION TO THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

(C)                                  NO REQUIREMENT OF LAW OR ORDER SHALL HAVE
BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL AUTHORITY
THAT PROHIBITS OR MAKES ILLEGAL THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION AGREEMENTS.

 

(D)                                 SINCE THE DATE HEREOF, NO EVENT OR
DEVELOPMENT SHALL HAVE OCCURRED (OR FAILED TO OCCUR) AND THERE SHALL BE NO
CIRCUMSTANCE (AND THE PURCHASER SHALL NOT HAVE BECOME AWARE OF ANY

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

43

--------------------------------------------------------------------------------


 

PREVIOUSLY EXISTING CIRCUMSTANCE) THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS
HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

(E)                                  THE CONSENTS LISTED ON SCHEDULE 7.1(E) OF
THE COMPANY DISCLOSURE LETTER SHALL HAVE BEEN OBTAINED AND DELIVERED TO
PURCHASER.

 

(F)                                    THE PARTIES SHALL HAVE RECEIVED ALL
APPROVALS AND ACTIONS OF OR BY ALL GOVERNMENTAL AUTHORITIES WHICH ARE NECESSARY
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS, WHICH
ARE EITHER SPECIFIED IN SCHEDULE 3.4 OF THE COMPANY DISCLOSURE LETTER OR
OTHERWISE REQUIRED TO BE OBTAINED PRIOR TO THE CLOSING BY APPLICABLE
REQUIREMENTS OF LAWS OR WHICH ARE NECESSARY TO PREVENT A MATERIAL ADVERSE
EFFECT.

 

(G)                                 THE CERTIFICATE OF INCORPORATION SHALL HAVE
BEEN AMENDED TO INCREASE THE AUTHORIZED COMMON STOCK FROM 98,500,000 SHARES TO
250,000,000 SHARES.

 

(H)                                 A PERIOD OF AT LEAST TEN (10) DAYS SHALL
HAVE ELAPSED SINCE THE MAILING BY THE COMPANY OF THE COMPANY STOCKHOLDER NOTICE
AND THE ISSUANCE BY THE COMPANY OF THE NASDAQ ANNOUNCEMENT, IN EACH CASE, IN
ACCORDANCE WITH SECTION 5.5.

 

(I)                                     THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE NOTE SHALL HAVE BEEN APPROVED FOR LISTING ON NASDAQ, SUBJECT
ONLY TO OFFICIAL NOTICE OF ISSUANCE.

 

(J)                                     THE COMPANY SHALL HAVE ENTERED INTO THE
NOTE, THE ASSIGNMENT AGREEMENT, THE SECURITY AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE CELECOXIB LICENSE AGREEMENT.

 


ARTICLE 8


 


CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO CLOSE


 


8.1                                 CONDITIONS TO CLOSING.  THE OBLIGATION OF
THE COMPANY TO ENTER INTO AND COMPLETE THE CLOSING ARE SUBJECT TO THE
FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF THE FOLLOWING CONDITIONS, ANY ONE
OR MORE OF WHICH MAY BE WAIVED BY THE COMPANY:


 

(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER CONTAINED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND EFFECT AS THOUGH
MADE ON AND AS OF THE CLOSING DATE (EXCEPT THAT REPRESENTATIONS AND WARRANTIES
MADE AS OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
SUCH DATE); THE PURCHASER SHALL HAVE PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED
OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE; AND THE PURCHASER SHALL
HAVE DELIVERED TO THE COMPANY A CERTIFICATE, DATED THE DATE OF THE CLOSING DATE
AND SIGNED BY AN EXECUTIVE OFFICER OF THE PURCHASER, TO THE FOREGOING EFFECT.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

44

--------------------------------------------------------------------------------


 

(B)                                 NO ACTION SHALL BE PENDING OR THREATENED BY
ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PARTY AGAINST THE COMPANY OR ANY OF ITS
DIRECTORS OR THE PURCHASER, WHICH ACTION IS REASONABLY LIKELY TO (I) RESTRAIN OR
PROHIBIT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS OR (II) RESULT IN DAMAGES THAT ALONE OR TOGETHER WITH THE
COSTS AND EXPENSES OF DEFENDING SUCH ACTION ARE MATERIAL IN RELATION TO THE
COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.

 

(C)                                  NO REQUIREMENT OF LAW OR ORDER SHALL HAVE
BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL AUTHORITY
THAT PROHIBITS OR MAKES ILLEGAL THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION AGREEMENTS.

 

(D)                                 A PERIOD OF AT LEAST TEN (10) DAYS SHALL
HAVE ELAPSED SINCE THE MAILING BY THE COMPANY OF THE COMPANY STOCKHOLDER NOTICE
AND THE ISSUANCE BY THE COMPANY OF THE NASDAQ ANNOUNCEMENT, IN EACH CASE, IN
ACCORDANCE WITH SECTION 5.5.

 

(E)                                  THE PARTIES SHALL HAVE RECEIVED ALL
APPROVALS AND ACTIONS OF OR BY ALL GOVERNMENTAL AUTHORITIES WHICH ARE NECESSARY
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS, WHICH
ARE EITHER SPECIFIED IN SCHEDULE 3.4 OF THE COMPANY DISCLOSURE LETTER OR
OTHERWISE REQUIRED TO BE OBTAINED PRIOR TO THE CLOSING BY APPLICABLE
REQUIREMENTS OF LAWS.

 


ARTICLE 9


 


TERMINATION OF AGREEMENT


 


9.1                                 TERMINATION.  (A)  THIS AGREEMENT MAY BE
TERMINATED PRIOR TO THE CLOSING AS FOLLOWS:


 

(I)                                     BY EITHER THE PURCHASER OR THE COMPANY
IF THE CLOSING SHALL NOT HAVE OCCURRED BEFORE NOVEMBER 14, 2008; PROVIDED,
HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER THIS
SECTION 9.1(A)(I) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE FAILURE TO PERFORM
ANY COVENANT OR OBLIGATION UNDER THIS AGREEMENT OR BREACH OF A REPRESENTATION OR
WARRANTY HAS BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF THE CLOSING TO
OCCUR ON OR BEFORE SUCH DATE;

 

(II)                                  AT THE ELECTION OF THE PURCHASER, IF PRIOR
TO THE CLOSING DATE THERE SHALL HAVE BEEN A BREACH OF ANY OF THE COMPANY’S
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS, WHICH BREACH WOULD RESULT
IN THE FAILURE TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 7.1, AND
SUCH BREACH SHALL BE INCAPABLE OF BEING CURED OR, IF CAPABLE OF BEING CURED,
SHALL NOT HAVE BEEN CURED WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE THEREOF
SHALL HAVE BEEN RECEIVED BY THE COMPANY;

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

45

--------------------------------------------------------------------------------


 

(III)                               AT THE ELECTION OF THE COMPANY, IF PRIOR TO
THE CLOSING DATE THERE SHALL HAVE BEEN A BREACH OF ANY OF THE PURCHASER’S
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS, WHICH BREACH WOULD RESULT
IN THE FAILURE TO SATISFY ANY OF THE CONDITIONS SET FORTH IN SECTION 8.1, AND
SUCH BREACH SHALL BE INCAPABLE OF BEING CURED OR, IF CAPABLE OF BEING CURED,
SHALL NOT HAVE BEEN CURED WITHIN FIFTEEN (15) DAYS AFTER WRITTEN NOTICE THEREOF
SHALL HAVE BEEN RECEIVED BY THE PURCHASER;

 

(IV)                              AT THE ELECTION OF THE COMPANY OR THE
PURCHASER, IF ANY GOVERNMENTAL AUTHORITY HAS TAKEN ANY ACTION, WHICH ACTION IS
FINAL AND NOT SUBJECT TO APPEAL, SEEKING TO PREVENT THE CONSUMMATION OF THE
CLOSING OR ANY OTHER TRANSACTION CONTEMPLATED BY THE TRANSACTION AGREEMENTS;

 

(V)                                 AT THE ELECTION OF THE PURCHASER, IF THE
COMPANY SHALL ENTER INTO AN ACQUISITION AGREEMENT WITH RESPECT TO AN ACQUISITION
PROPOSAL;

 

(VI)                              AT THE ELECTION OF THE COMPANY IN ACCORDANCE
WITH SECTION 5.2; OR

 

(VII)                           AT ANY TIME ON OR PRIOR TO THE CLOSING DATE, BY
MUTUAL WRITTEN CONSENT OF THE COMPANY AND THE PURCHASER.

 

(B)                                 ANY PARTY DESIRING TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 9.1 SHALL GIVE NOTICE OF SUCH TERMINATION TO
THE OTHER PARTY TO THIS AGREEMENT.

 


9.2                                 SURVIVAL.  IF THIS AGREEMENT IS TERMINATED
PURSUANT TO THIS ARTICLE 9, ALL FURTHER OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT (OTHER THAN SECTIONS 9.2, 10.1 AND 10.2 AND ARTICLE 11) SHALL BE
TERMINATED WITHOUT FURTHER LIABILITY OF ANY PARTY TO THE OTHER; PROVIDED THAT
NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM LIABILITY FOR ITS WILLFUL BREACH OF
THIS AGREEMENT.


 


ARTICLE 10


 


INDEMNIFICATION


 


10.1                           INDEMNIFICATION.  THE COMPANY HEREBY AGREES TO
INDEMNIFY, DEFEND AND HOLD HARMLESS THE PURCHASER, ITS AFFILIATES AND ITS
DIRECTORS, OFFICERS, AGENTS, ADVISORS, REPRESENTATIVES, EMPLOYEES, SUCCESSORS
AND ASSIGNS (EACH, A “PURCHASER INDEMNITEE”) FROM AND AGAINST ALL CLAIMS,
INCLUDING WITHOUT LIMITATION, INTEREST, PENALTIES AND ATTORNEYS’ FEES AND
EXPENSES, ASSERTED AGAINST, RESULTING TO, OR IMPOSED UPON OR INCURRED BY SUCH
PURCHASER INDEMNITEE BY A THIRD PARTY AND ARISING OUT OF OR RESULTING FROM ANY
ALLEGATION OR ACTION IN RESPECT OF ANY WRONGFUL ACTION OR INACTION BY THE
COMPANY IN CONNECTION WITH THE AUTHORIZATION, EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTION AGREEMENTS, EXCEPT TO THE
EXTENT THAT THE PURCHASER INDEMNITEE HAS COMMITTED A MATERIAL BREACH OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT, WHICH BREACH IS
THE CAUSE OF THE COMPANY’S WRONGFUL ACTION OR INACTION.  IF THE CLOSING OCCURS,
ANY PAYMENT BY THE COMPANY TO ANY PURCHASER

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

46

--------------------------------------------------------------------------------


 


INDEMNITEE PURSUANT TO THIS SECTION 10.1 SHALL BE TREATED FOR ALL INCOME TAX
PURPOSES AS AN ADJUSTMENT TO THE PRICE PAID BY THE PURCHASER FOR THE NOTE
PURSUANT TO THIS AGREEMENT.


 


10.2                           TERMS OF INDEMNIFICATION.  THE OBLIGATIONS AND
LIABILITIES OF THE COMPANY WITH RESPECT TO CLAIMS RESULTING FROM ANY ACTION BY
THIRD PARTIES WILL BE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS: (A) A
PURCHASER INDEMNITEE WILL GIVE THE COMPANY PROMPT NOTICE OF ANY THE FACTS GIVING
RISE TO ANY CLAIM TO BE INDEMNIFIED HEREWITH; PROVIDED THAT THE FAILURE OF ANY
PURCHASER INDEMNITEE TO GIVE NOTICE AS PROVIDED IN THIS SECTION 10.2 SHALL NOT
RELIEVE THE COMPANY OF ITS OBLIGATIONS UNDER THIS ARTICLE 10, EXCEPT TO THE
EXTENT THAT SUCH FAILURE HAS MATERIALLY AND ADVERSELY AFFECTED THE RIGHTS OF THE
COMPANY; (B) SUCH PURCHASER INDEMNITEE WILL HAVE THE RIGHT TO UNDERTAKE THE
DEFENSE, COMPROMISE OR SETTLEMENT OF SUCH CLAIMS ON BEHALF OF AND FOR THE
ACCOUNT AND AT THE RISK OF THE COMPANY USING COUNSEL OF ITS CHOICE, THE FEES AND
EXPENSES OF WHICH SHALL BE PAID BY THE COMPANY; PROVIDED, THAT THE PURCHASER
INDEMNITEE SHALL NOT SUBJECT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY,
SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO ENTRY OF ANY JUDGMENT RELATING TO
ANY SUCH CLAIM; AND (C) THE COMPANY WILL PROVIDE EACH PURCHASER INDEMNITEE
REASONABLE ACCESS TO ALL RECORDS AND DOCUMENTS OF THE COMPANY RELATING TO ANY
CLAIM.


 


ARTICLE 11


 


MISCELLANEOUS


 


11.1                           SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES,
COVENANTS AND AGREEMENTS OF THE COMPANY AND THE PURCHASER CONTAINED IN THIS
AGREEMENT SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF ANY PURCHASER OR ANY CONTROLLING PERSON
THEREOF OR BY OR ON BEHALF OF THE COMPANY, ANY OF ITS OFFICERS AND DIRECTORS OR
ANY CONTROLLING PERSON THEREOF; PROVIDED, THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE 3 AND 4 SHALL TERMINATE ON THE THIRD ANNIVERSARY
OF THE CLOSING DATE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, NO CLAIM SHALL BE
MADE FOR THE BREACH OF ANY REPRESENTATION OR WARRANTY CONTAINED IN ARTICLES 3 OR
4 AFTER THE DATE ON WHICH SUCH REPRESENTATION OR WARRANTY TERMINATES AS SET
FORTH IN THIS SECTION 11.1.  THE COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL
SURVIVE IN ACCORDANCE WITH THEIR TERMS.


 


11.2                           FEES AND EXPENSES.  (A)  EXCEPT AS PROVIDED
BELOW, ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION AGREEMENTS SHALL BE PAID BY THE
PARTY INCURRING SUCH FEES OR EXPENSES, WHETHER OR NOT SUCH TRANSACTIONS ARE
CONSUMMATED.


 

(B)                                 THE COMPANY SHALL PAY TO THE PURCHASER A FEE
OF $1,250,000 IF (I) THE COMPANY TERMINATES THIS AGREEMENT (A) PURSUANT TO
SECTION 9.1(A)(VI) OR (B) PURSUANT TO SECTION 9.1(A)(I) AND (1) PRIOR TO SUCH
TERMINATION ANY PERSON SHALL HAVE MADE AND NOT WITHDRAWN (OR PUBLICLY DISCLOSED
ITS INTENTIONS TO MAKE) AN ACQUISITION PROPOSAL AND (2) WITHIN TWELVE (12)
MONTHS OF SUCH TERMINATION PURSUANT TO SECTION 9.1(A)(I) THE COMPANY ENTERS INTO
AN ACQUISITION

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

47

--------------------------------------------------------------------------------


 

AGREEMENT WITH RESPECT TO, OR CONSUMMATES, AN ACQUISITION PROPOSAL WITH A PERSON
WHO MADE AN ACQUISITION PROPOSAL PRIOR TO SUCH TERMINATION OF THIS AGREEMENT OR
(II) THE PURCHASER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 9.1(A)(V).

 

(C)                                  ANY PAYMENTS DUE UNDER THIS SECTION 11.2
SHALL BE PAID BY WIRE TRANSFER OF SAME-DAY FUNDS WITHIN ONE (1) BUSINESS DAY
AFTER BECOMING PAYABLE HEREUNDER.

 

(D)                                 THE PARTIES AGREE THAT THE AGREEMENTS
CONTAINED IN THIS SECTION 11.2 ARE AN INTEGRAL PART OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THAT, WITHOUT THESE AGREEMENTS, THE PARTIES
WOULD NOT ENTER INTO THIS AGREEMENT; ACCORDINGLY, IF EITHER PARTY FAILS TO PAY
WITHIN THE TIME PERIOD SET FORTH IN SECTION 11.2(C) ANY AMOUNTS DUE UNDER THIS
SECTION 11.2 AND, IN ORDER TO OBTAIN SUCH PAYMENT, THE OTHER PARTY COMMENCES A
SUIT THAT RESULTS IN A JUDGMENT AGAINST THE DEFAULTING PARTY FOR SUCH AMOUNTS,
THE DEFAULTING PARTY SHALL PAY INTEREST ON SUCH AMOUNTS FROM THE DATE PAYMENT OF
SUCH AMOUNTS WERE DUE TO THE DATE OF PAYMENT AT THE PRIME RATE AS QUOTED BY BANK
OF AMERICA, NA AS IN EFFECT ON THE DATE SUCH PAYMENT WAS DUE, TOGETHER WITH THE
COST AND EXPENSES OF THE OTHER PARTY (INCLUDING REASONABLE LEGAL FEES AND
EXPENSES) IN CONNECTION WITH SUCH SUIT.

 


11.3                           NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY, BY FACSIMILE (WITH RECEIPT CONFIRMED TELEPHONICALLY) OR SENT BY
CERTIFIED, REGISTERED OR EXPRESS MAIL, POSTAGE PREPAID.  ANY SUCH NOTICE SHALL
BE DEEMED GIVEN IF DELIVERED PERSONALLY OR FACSIMILE, ON THE DATE OF SUCH
DELIVERY OR SUCH CONFIRMATION IS RECEIVED, OR IF SENT BY REPUTABLE OVERNIGHT
COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING, AS
FOLLOWS:


 

(A)                                  IF TO THE COMPANY:

 

Acusphere, Inc. 

500 Arsenal Street

Watertown, Massachusetts 02472

Attn: Chief Executive Officer

Facsimile: (617) 926-3605

 

with a copy to (which shall not constitute notice):

 

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, Massachusetts 02109

Attn: Lawrence S. Wittenberg

Facsimile: (617) 570-1231

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

48

--------------------------------------------------------------------------------


 

(B)                                 IF TO THE PURCHASER:

 

Cephalon, Inc.

41 Moores Road

Frazer, Pennsylvania 19355

Attn: General Counsel

Facsimile: (610) 738-6258

 

with a copy to (which shall not constitute notice):

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attn: Pran Jha

Facsimile: (312) 853-7036

 

Any party may by notice given in accordance with this Section 11.3 designate
another address or Person for receipt of notices hereunder.

 


11.4                           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS
OF THE PARTIES HERETO.  OTHER THAN THE PARTIES HERETO AND THEIR SUCCESSORS AND
PERMITTED ASSIGNS, AND EXCEPT AS SET FORTH IN ARTICLE 10, NO PERSON IS INTENDED
TO BE A BENEFICIARY OF THIS AGREEMENT.  NO PARTY HERETO MAY ASSIGN ITS RIGHTS
UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
HERETO; PROVIDED, HOWEVER, THAT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, (A) PRIOR TO THE CLOSING THE PURCHASER MAY ASSIGN ALL OR ANY PORTION OF
ITS RIGHTS HEREUNDER (ALONG WITH THE CORRESPONDING OBLIGATIONS) TO ANY AFFILIATE
OF THE PURCHASER AND (B) AFTER THE CLOSING THE PURCHASER MAY ASSIGN ALL OR ANY
PORTION OF ITS RIGHTS HEREUNDER (ALONG WITH THE CORRESPONDING OBLIGATIONS) TO
ANY PURCHASER OR TRANSFEREE OF THE NOTE.  ANY ASSIGNEE OF ANY PURCHASER PURSUANT
TO THE PROVISO OF THE FOREGOING SENTENCE SHALL BE DEEMED TO BE A “PURCHASER” FOR
ALL PURPOSES OF THIS AGREEMENT.


 


11.5                           AMENDMENT AND WAIVER.  (A)  NO FAILURE OR DELAY
ON THE PART OF THE COMPANY OR THE PURCHASER IN EXERCISING ANY RIGHT, POWER OR
REMEDY HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.


 

(B)                         ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF OR TO
ANY PROVISION OF THIS AGREEMENT AND ANY WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL BE EFFECTIVE ONLY IF IT IS MADE OR GIVEN IN WRITING AND SIGNED
BY THE COMPANY AND THE PURCHASER.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

49

--------------------------------------------------------------------------------


 


11.6                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE COUNTERPARTS,
ALL OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


11.7                           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


11.8                           GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE REQUIREMENTS OF LAW OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICT OF LAWS.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF DELAWARE OR THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF DELAWARE AND THE APPELLATE COURTS HAVING THE JURISDICTION WITH
RESPECT TO APPEALS FROM SUCH COURTS, FOR ANY ACTION ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
AGREEMENTS (AND AGREES NOT TO COMMENCE ANY ACTION RELATING THERETO EXCEPT IN
SUCH COURTS), AND FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY U.S. REGISTERED MAIL TO ITS RESPECTIVE ADDRESS SET FORTH IN THIS
AGREEMENT, OR SUCH OTHER ADDRESS AS MAY BE GIVEN BY ONE OR MORE PARTIES TO THE
OTHER PARTIES IN ACCORDANCE WITH THE NOTICE PROVISIONS OF SECTION 11.3, SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST
IT IN ANY SUCH COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN THE COURTS OF THE STATE OF DELAWARE OR THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE COURTS HAVING THE
JURISDICTION WITH RESPECT TO APPEALS FROM SUCH COURTS, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY AND ALL
RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION AGREEMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY.


 


11.9                           SEVERABILITY.  IF ANY ONE OR MORE OF THE
PROVISIONS CONTAINED HEREIN, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER
RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED,
UNLESS THE PROVISIONS HELD INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY
IMPAIR THE BENEFITS OF THE REMAINING PROVISIONS HEREOF.


 


11.10                     ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE
SCHEDULES AND EXHIBITS HERETO, AND THE OTHER TRANSACTION AGREEMENTS REFERRED TO
HEREIN OR DELIVERED PURSUANT HERETO, ARE INTENDED BY THE PARTIES AS A FINAL
EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF
THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN.  THERE ARE NO RESTRICTIONS,
PROMISES, WARRANTIES OR

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

50

--------------------------------------------------------------------------------


 


UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS
AGREEMENT, TOGETHER WITH THE SCHEDULES AND EXHIBITS HERETO, AND THE OTHER
TRANSACTION AGREEMENTS REFERRED TO HEREIN OR DELIVERED PURSUANT HERETO,
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO SUCH SUBJECT MATTER.


 


11.11                     FURTHER ASSURANCES.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, FROM TIME TO TIME AFTER THE CLOSING, THE COMPANY
AND THE PURCHASER AGREE TO COOPERATE WITH EACH OTHER, AND AT THE REQUEST OF THE
OTHER PARTY, TO EXECUTE AND DELIVER ANY FURTHER INSTRUMENTS OR DOCUMENTS AND
TAKE ALL SUCH FURTHER ACTION AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER
TO EVIDENCE OR EFFECTUATE THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE TRANSACTION AGREEMENTS AND TO OTHERWISE CARRY OUT THE INTENT OF THE PARTIES
HEREUNDER.


 


11.12                     PUBLIC ANNOUNCEMENTS.  EXCEPT AS REQUIRED BY ANY
REQUIREMENT OF LAW OR THE RULES OF ANY SECURITIES EXCHANGE, NONE OF THE PARTIES
HERETO WILL ISSUE OR MAKE ANY REPORTS, STATEMENTS OR RELEASES TO THE PUBLIC WITH
RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
AGREEMENTS WITHOUT THE APPROVAL OF THE OTHER PARTY (SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).


 


11.13                     SPECIFIC PERFORMANCE.  THE PARTIES ACKNOWLEDGE THAT
MONEY DAMAGES ARE NOT AN ADEQUATE REMEDY FOR VIOLATIONS OF THIS AGREEMENT AND
THAT ANY PARTY MAY, IN ITS SOLE DISCRETION, APPLY TO A COURT OF COMPETENT
JURISDICTION FOR SPECIFIC PERFORMANCE OR INJUNCTIVE OR SUCH OTHER RELIEF AS SUCH
COURT MAY DEEM JUST AND PROPER IN ORDER TO ENFORCE THIS AGREEMENT OR PREVENT ANY
VIOLATION HEREOF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
WAIVES ANY OBJECTION TO THE IMPOSITION OF SUCH RELIEF OR ANY REQUIREMENT FOR A
BOND.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

ACUSPHERE, INC.

 

 

 

By:

 /s/ Lawrence A. Gyenes

 

 

 

 Name: Lawrence A. Gyenes

 

 

 Title: Senior Vice President, CFO and Secretary

 

 

 

 

 

CEPHALON, INC.

 

 

 

By:

 /s/ J. Kevin Buchi

 

 

 

 Name:J. Kevin Buchi

 

 

 Title: Executive Vice President and Chief Financial
Officer

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

Exhibit B

 

--------------------------------------------------------------------------------


 

Exhibit C

 

--------------------------------------------------------------------------------


 

Exhibit D

 

--------------------------------------------------------------------------------


 

Exhibit E

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”) is dated as of November [    ],
2008, by and between CEPHALON, INC., a Delaware corporation (the “Purchaser”),
and ACUSPHERE, INC., a Delaware corporation (the “Company”). Capitalized terms
used and not otherwise defined herein are used as defined in the Purchase
Agreement (as defined below).

 

Reference is hereby made to that certain Note Purchase Agreement, dated as
October 24, 2008 (the “Purchase Agreement”), by and between the Purchaser and
the Company.

 

1.             Upon the Closing, the Company hereby sells, assigns, transfers
and otherwise conveys to the Purchaser all right, title and interest in and to
the Contracts, documents and correspondence listed on Schedule I attached hereto
and the Product Clinical Data (as defined in the Celecoxib License Agreement
(the “Assigned Property”)) and free and clear of all Liens;

 

2.             The Company covenants and agrees, at the cost and expense of the
Company, to do, execute, acknowledge and deliver to, or cause to be done,
executed, acknowledged and delivered to, the Purchaser, its successors and
assigns, all such further acts, deeds, assignments, transfers, conveyances and
assurances that may be required or reasonably requested by the Purchaser to
fully effect the purpose of this Assignment.

 

3.             This Assignment shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit and be enforceable by the
Purchaser and its successors and assigns.

 

4.             This Assignment may be executed in any number of counterparts and
by the parties hereto in separate counterparts, all of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

5.             This Assignment shall be governed by and construed in accordance
with the Requirements of Law of the State of Delaware without giving effect to
the principles of conflict of laws.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

ACUSPHERE, INC.

 

 

 

 

 

By:

 

 

 

 

 Name:

Sherri C. Oberg

 

 

 

 Title:

President and Chief Financial
Officer

 

 

 

 

 

 

CEPHALON, INC.

 

 

 

 

 

By:

 

 

 

 

 Name:

J. Kevin Buchi

 

 

 

 Title:

Executive Vice President and
Chief Financial Officer

 

 

Assignment Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE ASSIGNED PROPERTY

 

List of regulatory documents pertaining to AI-525:

 

Date

 

Item

26-FEB-07

 

pIND meeting request

20-MAR-07

 

pIND acknowledgement

22-MAR-07

 

pIND scheduling

24-APR-07

 

Meeting package

25-MAY-07

 

FDA responses

04-JUN-07

 

Acusphere responses

06-JUN-07

 

Meeting minutes (Acusphere)

05-JUL-07

 

Meeting minutes (FDA)

23-JUL-07

 

Change request

 

There are no clinical trial agreements.

 

--------------------------------------------------------------------------------


 

Exhibit F

 

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK *) SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

LICENSE AGREEMENT

 

This agreement (the “Agreement”), dated the [      ]th day of [          ],
[          ] (the “Effective Date”), is by and between [PURCHASER], a Delaware
corporation (“Purchaser”), and [THE COMPANY], a Delaware corporation (the
“Company”).

 

INTRODUCTION

 

1.             The Company owns the Product Intellectual Property (as such term
is defined herein).

 

2.             The Purchaser is in the business of developing and marketing
pharmaceutical products.

 

3.             The Company and the Purchaser are interested in establishing a
licensing relationship pursuant to which the Company shall grant the Purchaser
certain rights and licenses under the Product Intellectual Property.

 

NOW, THEREFORE, the Purchaser and the Company agree as follows:

 


ARTICLE I


DEFINITIONS


 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

SECTION 1.1             “AFFILIATE” MEANS, WITH RESPECT TO A PARTY, ANY PERSON
THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH SUCH PARTY. 
FOR PURPOSES OF THIS SECTION 1.1, “CONTROL” SHALL REFER TO (A) IN THE CASE OF A
PERSON THAT IS A CORPORATE ENTITY, DIRECT OR INDIRECT OWNERSHIP OF FIFTY PERCENT
(50%) OR MORE OF THE STOCK OR SHARES HAVING THE RIGHT TO VOTE FOR THE ELECTION
OF DIRECTORS OF SUCH PERSON AND (B) IN THE CASE OF A PERSON THAT IS NOT A
CORPORATE ENTITY, THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO
DIRECT, OR CAUSE THE DIRECTION OF, THE MANAGEMENT OR POLICIES OF SUCH PERSON,
WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE.

 

SECTION 1.2             “BANKRUPTCY CODE” MEANS 11 U.S.C §§ 101-1330, AS
AMENDED.

 

SECTION 1.3             “CONFIDENTIAL INFORMATION” MEANS NON-PUBLIC INFORMATION
DISCLOSED BY THE COMPANY TO THE PURCHASER RELATING TO THE PRODUCTS, LICENSED
PATENT RIGHTS OR LICENSED KNOW-HOW, BUT SPECIFICALLY EXCLUDING PRODUCT CLINICAL
DATA DISCLOSED IN CONNECTION WITH THE CLINICAL DEVELOPMENT OF, OR REGULATORY
APPROVAL FOR, A PRODUCT.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

1

--------------------------------------------------------------------------------


 

SECTION 1.4             “CONTROL” AND COGNATES THEREOF MEANS, WITH RESPECT TO
ANY LICENSED KNOW-HOW, PATENT RIGHTS OR CONFIDENTIAL INFORMATION, THE POSSESSION
BY A PARTY, WHETHER DIRECTLY OR THROUGH AFFILIATES OF SUCH PARTY, OF THE ABILITY
TO GRANT THE RIGHT TO ACCESS OR USE, OR TO GRANT A LICENSE OR THE RIGHT TO
DISCLOSE OR TRANSFER SUCH LICENSED KNOW-HOW, PATENT RIGHTS OR CONFIDENTIAL
INFORMATION, WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR OTHER WRITTEN
ARRANGEMENT WITH, OR THE RIGHTS OF ANY THIRD PARTY.

 

SECTION 1.5             “COVER” AND COGNATES THEREOF MEANS, WITH RESPECT TO A
PRODUCT, THAT, BUT FOR A LICENSE GRANTED TO A PARTY UNDER A VALID CLAIM, THE
DEVELOPMENT OR COMMERCIALIZATION OF SUCH PRODUCT WOULD INFRINGE SUCH VALID
CLAIM.

 

SECTION 1.6             “FIELD” MEANS ALL CURRENT AND FUTURE INDICATIONS,
PURPOSES AND USES FOR THE PRODUCT.

 

SECTION 1.7             “FDA” MEANS THE U.S. FOOD AND DRUG ADMINISTRATION.

 

SECTION 1.8             “GOVERNMENTAL AUTHORITY” MEANS ANY COURT, TRIBUNAL,
ARBITRATOR, ARBITRATIONAL PANEL OR AUTHORITY, AGENCY, COMMISSION, OFFICIAL OR
OTHER INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER COUNTRY, OR ANY
SUPRA-NATIONAL ORGANIZATION, STATE, COUNTY, CITY OR OTHER POLITICAL SUBDIVISION
OR ANY SELF-REGULATORY ORGANIZATION.

 

SECTION 1.9             “IMPROVEMENTS” MEANS ANY IMPROVEMENTS, MODIFICATIONS,
DEVELOPMENTS OR INVENTIONS WHICH A PARTY MAY MAKE TO THE PRODUCT INTELLECTUAL
PROPERTY AFTER THE EFFECTIVE DATE.

 

SECTION 1.10           “LICENSED KNOW-HOW” MEANS ALL INVENTIONS, METHODS,
PROCESSES, TECHNIQUES, IMPROVEMENTS, DESIGNS, FORMULAE, SPECIFICATIONS, AND
TECHNICAL, SCIENTIFIC AND BUSINESS INFORMATION (INCLUDING, WITHOUT LIMITATION,
ALL BIOLOGICAL, CHEMICAL, PHARMACOLOGICAL, TOXICOLOGICAL, CLINICAL AND ASSAY
INFORMATION, DATA AND ANALYSES), WHETHER OR NOT PATENTABLE, WHICH ARE CONTROLLED
BY THE COMPANY AND WHICH RELATE TO THE LICENSED PATENT RIGHTS OR THE PRODUCT IN
ANY WAY, IN ANY FIELD OR FOR ANY PURPOSE AND IN WHATEVER FORM EXISTING
(INCLUDING, WITHOUT LIMITATION, PAPER, NOTEBOOKS, BOOKS, FILES, LEDGERS,
RECORDS, TAPES, DISCS, DISKETTES, CD-ROM AND ANY OTHER MEDIA ON WHICH THE
FOREGOING CAN BE STORED).

 

SECTION 1.11           “LICENSED PATENT RIGHTS” MEANS (A) THE PATENT RIGHTS SET
FORTH ON EXHIBIT A HERETO, (B) COUNTERPARTS OF THE PATENT RIGHTS SET FORTH ON
EXHIBIT A IN ANY COUNTRY OF THE WORLD AND (C) ALL OTHER PATENT RIGHTS OWNED OR
LICENSED BY THE COMPANY AND RELATED IN ANY WAY TO THE PRODUCT.

 

SECTION 1.12           “NET SALES” MEANS THE AGGREGATE AMOUNT INVOICED ON
ACCOUNT OF SALES OF A PRODUCT BY THE PURCHASER OR ANY OF ITS AFFILIATES OR
SUBLICENSEES TO A THIRD PARTY IN THE FIELD (BUT NOT INCLUDING SALES BETWEEN THE
PURCHASER AND ITS AFFILIATES WHERE THE PRODUCT IS INTENDED FOR RESALE) LESS THE
FOLLOWING REDUCTIONS RELATING TO SUCH SALES:

 

(I) TRADE, QUANTITY AND CASH DISCOUNTS OR REBATES, WHICH ARE NOT ALREADY
REFLECTED IN THE AMOUNT INVOICED;

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

(II) ANY ADJUSTMENTS OR ALLOWANCES ON ACCOUNT OF PRICE ADJUSTMENTS, BILLING
ERRORS, REJECTED GOODS, DAMAGED GOODS, RETURNS AND WITHDRAWAL, RECALL OR
RELABELING OF PRODUCT;

 

(III) CREDITS, VOLUME REBATES, CHARGE-BACK AND PRIME VENDOR REBATES,
REIMBURSEMENTS OR SIMILAR PAYMENTS GRANTED OR GIVEN TO, OR RELATED
ADMINISTRATIVE, PROCESSING OR OTHER FEES CHARGED TO, WHOLESALERS AND OTHER
DISTRIBUTORS, BUYING GROUPS, HEALTH CARE INSURANCE CARRIERS, PHARMACY BENEFIT
MANAGEMENT COMPANIES, HEALTH MAINTENANCE ORGANIZATIONS OR OTHER INSTITUTIONS OR
HEALTH CARE ORGANIZATIONS, WHICH ARE NOT ALREADY REFLECTED IN THE AMOUNT
INVOICED;

 

(IV)  ANY TAX, TARIFF, CUSTOMS DUTY, EXCISE OR OTHER DUTY OR OTHER GOVERNMENTAL
CHARGE INCLUDING, WITHOUT LIMITATION, VALUE ADDED TAXES(OTHER THAN A TAX ON
INCOME) LEVIED ON THE MANUFACTURE, SALE, TRANSPORTATION OR DELIVERY OF THE
PRODUCT AND REMITTED TO THE APPLICABLE TAXING AUTHORITY;

 

(V) PAYMENTS OR REBATES PAID IN CONNECTION WITH SALES OF THE PRODUCT TO ANY
GOVERNMENTAL OR REGULATORY AUTHORITY IN RESPECT OF ANY STATE OR FEDERAL
MEDICARE, MEDICAID OR SIMILAR PROGRAMS, OR OTHER MANAGED CARE PROGRAMS, WHICH
ARE NOT ALREADY REFLECTED IN THE AMOUNT INVOICED;

 

(VI) FREIGHT, POSTAGE, HANDLING, SHIPPING, INSURANCE OR OTHER TRANSPORTATION
COSTS CHARGED TO THE CUSTOMER WHETHER INVOICED SEPARATELY OR INCLUDED WITHIN THE
SELLING PRICE; AND

 

(VII) AMOUNTS ALLOCATED FOR BAD DEBT DETERMINED BY GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED.

 

FOR PURPOSES OF THIS DEFINITION, THE PRODUCT SHALL BE CONSIDERED “SOLD” AND
“REDUCTIONS” ALLOWED WHEN SO RECORDED IN THE PURCHASER OR ITS AFFILIATES OR
SUBLICENSEES (AS THE CASE MAY BE) CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.
THE FIRST SALE TO A THIRD PARTY IN AN ARMS-LENGTH TRANSACTION SHALL BE REGARDED
AS THE FIRST SALE FOR THE PURPOSE OF CALCULATING NET SALES.

 

SECTION 1.13           “NDA” MEANS A NEW DRUG APPLICATION AND AMENDMENTS THERETO
FILED PURSUANT TO THE REQUIREMENTS OF THE FDA, AS DEFINED IN 21 C.F.R. § 314 ET
SEQ., FOR FDA APPROVAL OF A NEW DRUG PRODUCT.

 

SECTION 1.14           “ORDER” MEANS ANY WRIT, JUDGMENT, DECREE, INJUNCTION,
AWARD OR SIMILAR ORDER OF ANY GOVERNMENTAL AUTHORITY, INCLUDING ANY AWARD IN AN
ARBITRATION PROCEEDING (IN EACH CASE, WHETHER PRELIMINARY OR FINAL).

 

SECTION 1.15           “PARTIES” MEANS THE PURCHASER AND THE COMPANY.

 

SECTION 1.16           “PARTY” MEANS THE PURCHASER OR THE COMPANY, AS THE
CONTEXT MAY REQUIRE.

 

SECTION 1.17           “PATENT RIGHTS” MEANS UNITED STATES AND FOREIGN PATENTS
AND PATENT APPLICATIONS AND ALL SUBSTITUTIONS, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, REQUESTS FOR CONTINUED EXAMINATIONS, REISSUES,
REEXAMINATIONS AND EXTENSIONS THEREOF.

 

SECTION 1.18           “PERSON” MEANS ANY NATURAL PERSON OR ANY CORPORATION,
COMPANY, PARTNERSHIP, JOINT VENTURE, FIRM OR OTHER ENTITY, INCLUDING WITHOUT
LIMITATION A PARTY.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

3

--------------------------------------------------------------------------------


 

SECTION 1.19           “PRODUCT” AND COGNATES THEREOF MEAN IMAGIFY™
(PERFLUBUTANE POLYMER MICROSPHERES) FOR INJECTABLE SUSPENSION IN ALL
FORMULATIONS AND DOSAGES.

 

SECTION 1.20           “PRODUCT CLINICAL DATA” MEANS ALL PRE-CLINICAL AND
CLINICAL DATA, DATABASES AND INTELLECTUAL PROPERTY RELATING TO THE PRODUCT AND
THE LICENSED PATENT RIGHTS, INCLUDING WITHOUT LIMITATION, RAW CASE REPORT FILES,
FINAL STUDY REPORTS, TOXICOLOGY REPORTS, REGULATORY INFORMATION INCLUDING ALL
INVESTIGATIONAL NEW DRUG APPLICATIONS AND SUCH OTHER INFORMATION AND DATA AS MAY
HAVE BEEN GENERATED DURING OR IN CONNECTION WITH ANY PRE-CLINICAL AND PHASE I
CLINICAL STUDIES OR OTHER STUDIES CONDUCTED ON THE PRODUCT OR WITH RESPECT TO
ANY LICENSED PATENT RIGHTS.

 

SECTION 1.21           “PRODUCT INTELLECTUAL PROPERTY” MEANS ALL PRODUCT
CLINICAL DATA, LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW, AND ANY
IMPROVEMENTS TO ANY SUCH PRODUCT INTELLECTUAL PROPERTY TO THE EXTENT PERFORMED
BY THE COMPANY OR BY A THIRD PARTY AT THE COMPANY’S DIRECTION IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

 

SECTION 1.22           “REGULATORY MILESTONE PAYMENT” HAS THE MEANING ASCRIBED
TO SUCH TERM IN SECTION 2.12.

 

SECTION 1.23           “REQUIREMENTS OF LAW” MEANS ANY LAW, STATUTE, CODE,
TREATY, ORDER, ORDINANCE, RULE, REGULATION OR OTHER REQUIREMENT PROMULGATED OR
ENACTED BY ANY GOVERNMENTAL AUTHORITY.

 

SECTION 1.24           “ROYALTY” HAS THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 2.13.

 

SECTION 1.25           “TAX” AND COGNATES THEREOF MEAN ALL OF THE FOLLOWING:
(I) ANY SALES, USE AD VALOREM, TRANSFER, FRANCHISE, LICENSE, EXCISE, STAMP,
PRODUCTION, WITHHOLDING, VALUE ADDED, ENVIRONMENTAL, OR OTHER TAX, CUSTOM OR
DUTY OR GOVERNMENTAL FEE OR OTHER LIKE ASSESSMENT OR CHARGE TO THE EXTENT
DIRECTLY RELATED TO THE SALE OF PRODUCTS (THEREBY EXPLICITLY EXCLUDING ANY
INCOME, EMPLOYMENT OR PROFITS TAX OR ANY SORT) THAT MAY BE IMPOSED BY ANY
GOVERNMENTAL AUTHORITY FOR SUCH SALE OF PRODUCTS AND (II) ANY LIABILITY FOR THE
PAYMENT OF AMOUNTS DESCRIBED IN (I) ABOVE AS A RESULT OF BEING A MEMBER OF AN
AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY GROUP FOR ANY TAXABLE PERIOD.

 

SECTION 1.26           “TERRITORY” MEANS WORLDWIDE, EXCEPT FOR ALBANIA, ANDORRA,
ARMENIA, AUSTRIA, AZERBAIJAN, BELARUS, BELGIUM, BOSNIA AND HERZEGOVINA,
BULGARIA, CROATIA, CYPRUS, CZECH REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE,
GEORGIA, GERMANY, GREECE, HUNGARY, ICELAND, IRELAND, ITALY, KAZAKHSTAN,
KYRGYZSTAN, LATVIA, LIECHTENSTEIN, LITHUANIA, LUXEMBOURG, MALTA, MONACO,
NETHERLANDS, NORWAY, POLAND, PORTUGAL, REPUBLIC OF MOLDOVA, ROMANIA, RUSSIAN
FEDERATION, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN, SWITZERLAND, THE FORMER YUGOSLAV
REPUBLIC OF MACEDONIA, TURKEY, TADZHIKISTAN, TURKMENISTAN, UKRAINE, UZBEKISTAN,
UNITED KINGDOM AND YUGOSLAVIA.

 

SECTION 1.27           “THIRD PARTY”  MEANS ANY PERSON OR ENTITY OTHER THAN A
PARTY OR ANY OF ITS AFFILIATES.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

4

--------------------------------------------------------------------------------


 

SECTION 1.28           “VALID CLAIM” MEANS A CLAIM OF ANY ISSUED, UNEXPIRED
UNITED STATES OR FOREIGN PATENT, WHICH SHALL NOT HAVE BEEN DONATED TO THE
PUBLIC, DISCLAIMED, NOR HELD INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT
JURISDICTION IN AN UNAPPEALED OR UNAPPEALABLE DECISION.

 


ARTICLE II


GRANT OF LICENSE; DISCLOSURE OF KNOW-HOW; CLINICAL DATA


 


SECTION 2.1             LICENSE GRANT.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE PURCHASER THE EXCLUSIVE,
IRREVOCABLE RIGHT AND LICENSE UNDER THE LICENSED PATENT RIGHTS AND THE LICENSED
KNOW-HOW IN THE FIELD IN THE TERRITORY, INCLUDING WITHOUT LIMITATION, TO
DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL AND IMPORT PHARMACEUTICAL
FORMULATIONS AND PRODUCTS.  THE TERM OF SUCH LICENSE SHALL BE DETERMINED ON A
COUNTRY-BY-COUNTRY BASIS, WITH SUCH LICENSE TO CONTINUE WITH RESPECT TO A
SPECIFIC COUNTRY UNTIL THE EXPIRATION IN SUCH COUNTRY OF ANY PATENT RIGHTS OWNED
BY COMPANY PROVIDING MARKET EXCLUSIVITY TO THE PURCHASER UNDER THE PRODUCT IN
THE APPLICABLE COUNTRY, INCLUDING ANY LICENSED PATENT RIGHTS.


 


SECTION 2.2             COMMERCIALIZATION.  THE PURCHASER AGREES TO USE
COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND COMMERCIALIZE THE PRODUCT IN THE
UNITED STATES ON A TIMELY BASIS AND THEREAFTER TO SELL THE PRODUCT IN THE UNITED
STATES.


 


SECTION 2.3             DISCLOSURE OF LICENSED KNOW-HOW.    DURING THE TERM OF
THIS AGREEMENT, THE PURCHASER SHALL HAVE ACCESS, AS REASONABLY REQUESTED BY THE
PURCHASER, TO PERSONNEL OF THE COMPANY AND ITS AFFILIATES AT REASONABLE TIMES
DURING NORMAL BUSINESS HOURS AND UPON PRIOR NOTICE FOR DISCUSSIONS RELATING TO
REGULATORY, SCIENTIFIC, MEDICAL AND OTHER TECHNOLOGY CONTAINED IN OR RELATING TO
THE LICENSED KNOW-HOW.  IN ADDITION, TO THE EXTENT REQUIRED BY THE PURCHASER,
THE PURCHASER SHALL HAVE ACCESS TO ALL DOCUMENTS OF THE COMPANY AND ITS
AFFILIATES RELATED IN ANY WAY TO ANY SUCH DISCUSSIONS.


 


SECTION 2.4             TRANSFER OF PRE-CLINICAL AND CLINICAL DATA.  DURING THE
TERM OF THIS AGREEMENT, THE PURCHASER SHALL HAVE ACCESS, AS REASONABLY REQUESTED
BY THE PURCHASER, TO PERSONNEL OF THE COMPANY AND ITS AFFILIATES AT REASONABLE
TIMES DURING NORMAL BUSINESS HOURS AND UPON PRIOR NOTICE FOR DISCUSSIONS
RELATING TO REGULATORY, SCIENTIFIC, MEDICAL AND OTHER MATTERS RELATING TO
PRECLINICAL AND CLINICAL DATA RELATED IN ANY WAY TO THE PRODUCT OR THE PRODUCT
INTELLECTUAL PROPERTY.  IN ADDITION, TO THE EXTENT REQUIRED BY THE PURCHASER,
THE COMPANY SHALL PROVIDE ACCESS TO ITS, AND ITS AFFILIATES, FACILITIES,
PERSONNEL AND RECORDS IN CONNECTION WITH ANY REGULATORY FILINGS OR SUBMISSIONS
THAT THE PURCHASER MAY MAKE WITH RESPECT TO THE PRODUCT.  AFTER THE TRANSFER OF
SUCH PRECLINICAL AND CLINICAL DATA RELATED IN ANY WAY TO THE PRODUCT
INTELLECTUAL PROPERTY, THE COMPANY SHALL HAVE NO RIGHT, TITLE OR INTEREST IN
SUCH DATA.


 


SECTION 2.5             SUBLICENSEES.  THE PURCHASER SHALL BE ENTITLED TO GRANT
ONE OR MORE SUBLICENSES UNDER THE LICENSES GRANTED PURSUANT TO THIS AGREEMENT,
PROVIDED, HOWEVER, THAT THE PURCHASER SHALL NOT BE PERMITTED TO SUBLICENSE
RIGHTS BROADER THAN THOSE GRANTED HEREUNDER.  NOTWITHSTANDING THE FOREGOING, NO
SUCH SUBLICENSE BY PURCHASER SHALL ALTER PURCHASER’S OBLIGATION TO PAY THE
ROYALTY TO THE COMPANY IN ACCORDANCE WITH SECTION 2.13.


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


5

--------------------------------------------------------------------------------



 


SECTION 2.6             SECTION 365(N) OF THE BANKRUPTCY CODE.  ALL RIGHTS AND
LICENSES GRANTED UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND SHALL OTHERWISE
BE, DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE BANKRUPTCY CODE,
LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER SECTION 101(35A)
OF THE BANKRUPTCY CODE.  THE PARTIES SHALL RETAIN AND MAY FULLY EXERCISE ALL OF
THEIR RESPECTIVE RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.


 


SECTION 2.7             IMPROVEMENTS.  EACH PARTY SHALL OWN ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY IMPROVEMENTS IT CREATES OR DEVELOPS.  TO THE EXTENT THAT
THE COMPANY CREATES OR DEVELOPS IMPROVEMENTS, SUCH IMPROVEMENTS SHALL BECOME
PART OF THE PRODUCT INTELLECTUAL PROPERTY AND SHALL BE LICENSED TO THE PURCHASER
PURSUANT HERETO, AND THE COMPANY SHALL NOTIFY THE PURCHASER OF SUCH IMPROVEMENTS
AND DELIVER SUCH IMPROVEMENTS AND ALL RECORDS, DATA, INFORMATION AND KNOW-HOW
RELATED THERETO TO THE PURCHASER, IN EACH SUCH CASE PROMPTLY AFTER THE CREATION
OR DEVELOPMENT OF SUCH IMPROVEMENTS AND NO LATER THAN THIRTY (30) DAYS AFTER THE
CREATION OR DEVELOPMENT OF SUCH IMPROVEMENTS.


 


SECTION 2.8             MANUFACTURING.  PURCHASER MAY, IN ITS SOLE DISCRETION,
MANUFACTURE THE PRODUCTS ITSELF, BY ENGAGING A THIRD PARTY SELECTED IN ITS SOLE
DISCRETION OR BY ENGAGING THE SERVICES OF THE COMPANY TO PERFORM SUCH
MANUFACTURING SERVICES.  IN THE EVENT THAT PURCHASER ELECTS TO ENGAGE THE
SERVICES OF THE COMPANY TO MANUFACTURE THE PRODUCTS, THE COMPANY WILL PERFORM
SUCH MANUFACTURING SERVICES AT A COST NO GREATER THAN THE COMPANY’S ACTUAL FULLY
BURDENED MANUFACTURING COST, AND, IF PURCHASER SO ELECTS, IN ACCORDANCE WITH A
WRITTEN AGREEMENT CONTAINING CUSTOMARY TERMS AND WARRANTIES, SUCH WRITTEN
AGREEMENT TO BE IN A FORM SUBSTANTIALLY SIMILAR TO THE FORM OF AGREEMENT
ATTACHED AS EXHIBIT D HERETO.


 


SECTION 2.9             CONVERSION OF NOTE.  ON THE EFFECTIVE DATE, THE
PURCHASER SHALL CONVERT THAT CERTAIN SENIOR CONVERTIBLE NOTE OF THE COMPANY
DATED AS OF [NOVEMBER] [    ], 2008 IN THE AGGREGATE PRINCIPAL AMOUNT OF
$15,000,000 INTO THE RIGHT TO ENTER INTO THIS AGREEMENT PURSUANT TO THE TERMS OF
SUCH SENIOR CONVERTIBLE NOTE.


 


SECTION 2.10           TRADEMARK LICENSE.  ON THE EFFECTIVE DATE, THE PARTIES
SHALL EXECUTE THE TRADEMARK LICENSE ATTACHED HERETO AS EXHIBIT E.


 


SECTION 2.11           ADDITIONAL ASSIGNMENTS.  ON THE EFFECTIVE DATE, THE
PARTIES SHALL EXECUTE THE ASSIGNMENT AGREEMENT ATTACHED HERETO AS EXHIBIT F.


 


SECTION 2.12           REGULATORY MILESTONE LICENSE PAYMENT.  UPON THE COMPANY’S
NOTICE TO THE PURCHASER OF THE COMPANY’S RECEIPT FROM THE FDA OF FINAL APPROVAL
OF THE FIRST NDA FOR THE PRODUCT, THE PURCHASER SHALL PAY WITHIN THIRTY (30)
DAYS OF SUCH FINAL APPROVAL TO THE COMPANY AN ADDITIONAL ONE-TIME PAYMENT OF
FORTY MILLION U.S. DOLLARS ($40,000,000) (THE “REGULATORY MILESTONE PAYMENT”).


 


SECTION 2.13           ROYALTIES.  IN ADDITION TO THE REGULATORY MILESTONE
PAYMENT, THE PURCHASER SHALL PAY TO THE COMPANY A ROYALTY OF * PERCENT (*%) OF
NET SALES OF THE PRODUCTS IN THE TERRITORY (THE “ROYALTY”).  THE PURCHASER SHALL
PAY SUCH ROYALTY ON A COUNTRY-BY-COUNTRY BASIS FOR THE NET SALES OF THE PRODUCTS
IN THE TERRITORY IN THE APPLICABLE COUNTRY DURING EACH CALENDAR QUARTER, WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF THE APPLICABLE CALENDAR QUARTER.  THE
PURCHASER SHALL PAY THE ROYALTY APPLICABLE TO EACH COUNTRY IN US DOLLARS.  AT
THE TIME OF SUCH


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


6

--------------------------------------------------------------------------------



 


PAYMENT, THE PURCHASER SHALL ALSO PROVIDE TO THE COMPANY A WRITTEN STATEMENT OF
NET SALES SHOWING IN REASONABLY SPECIFIC DETAIL, ON A COUNTRY-BY-COUNTRY BASIS,
(A) THE CALCULATION OF NET SALES; (B) ROYALTIES PAYABLE IN US DOLLARS, WHICH
SHALL HAVE ACCRUED HEREUNDER BASED UPON NET SALES; (C) WITHHOLDING TAXES, IF
ANY, REQUIRED BY LAW TO BE DEDUCTED WITH RESPECT TO SUCH SALES; (D) THE DATES OF
THE FIRST COMMERCIAL SALES OF THE PRODUCT IN ANY JURISDICTION DURING THE
REPORTING PERIOD; AND (E) THE EXCHANGE RATES USED TO DETERMINE THE AMOUNT OF US
DOLLARS (COLLECTIVELY, THE “ROYALTY STATEMENT”).  IF ANY CURRENCY CONVERSION
SHALL BE REQUIRED IN CONNECTION WITH THE CALCULATION OF PAYMENTS HEREUNDER, SUCH
CONVERSION SHALL BE MADE USING THE AVERAGE EXCHANGE RATES PUBLISHED BY OANDA.COM
OR A COMPARABLE SERVICE FOR THE APPLICABLE PERIOD IN WHICH PURCHASER RECORDS THE
SALE GIVING RISE TO THE PAYMENT OBLIGATION SET FORTH HEREIN.  PURCHASER SHALL BE
ENTITLED TO DEDUCT PURCHASER’S ACTUAL CURRENCY CONVERSION COSTS FROM THE
ROYALTIES PAYABLE HEREUNDER.


 


SECTION 2.14           CONSIDERATION.  THE REGULATORY MILESTONE PAYMENT, THE
ROYALTY PAYMENTS AND THE MUTUAL PROMISES PROVIDED HEREIN SHALL CONSTITUTE
CONSIDERATION FOR THE LICENSES AND OTHER RIGHTS GRANTED HEREUNDER.


 


SECTION 2.15           RECORDS AND AUDIT.  DURING THE TERM OF THIS AGREEMENT,
FOR A PERIOD OF THREE (3) YEARS AFTER THE CONCLUSION OF THE APPLICABLE CALENDAR
YEAR, THE PURCHASER SHALL KEEP COMPLETE AND ACCURATE RECORDS OF NET SALES IN
SUFFICIENT DETAIL TO PERMIT THE COMPANY TO CONFIRM THE COMPLETENESS AND ACCURACY
OF: (I) THE INFORMATION PRESENTED IN EACH ROYALTY STATEMENT AND (II) THE
CALCULATION OF NET SALES. THE PURCHASER SHALL PERMIT A RECOGNIZED INDEPENDENT
AUDITING FIRM REASONABLY ACCEPTABLE TO THE PURCHASER TO AUDIT AND/OR INSPECT
RECORDS OF THE PURCHASER SOLELY TO THE EXTENT REQUIRED TO VERIFY: (A) THE
COMPLETENESS AND ACCURACY OF THE ROYALTY STATEMENTS; (B) THE CALCULATION OF NET
SALES AND (C) THE AMOUNT OF ROYALTY PAYMENTS FOR THE PRODUCT FOR THE PREVIOUS
YEAR.  SUCH INSPECTION SHALL BE CONDUCTED DURING THE PURCHASER’S NORMAL BUSINESS
HOURS, NO MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD AND UPON AT LEAST
THIRTY (30) DAYS PRIOR WRITTEN NOTICE BY THE COMPANY TO THE PURCHASER.  IF SUCH
FIRM ESTABLISHES THAT SUCH PAYMENTS WERE UNDERPAID FOR THE PRECEDING YEAR, THE
PURCHASER SHALL HAVE THE RIGHT TO ENGAGE A RECOGNIZED INDEPENDENT AUDITING FIRM
TO VERIFY THE FINDINGS OF THE AUDIT.  IF THE FIRM ENGAGED BY PURCHASER VERIFIES
THE FINDINGS OF THE FIRM ENGAGED BY THE COMPANY, THE PURCHASER SHALL PAY THE
COMPANY THE AMOUNT OF ANY SUCH UNDERPAYMENTS FOR THE PRECEDING YEAR, PLUS
INTEREST AT A RATE EQUAL TO THE PRIME RATE OF INTEREST AS REPORTED IN THE WALL
STREET JOURNAL ON THE DATE PAYMENT IS DUE, WITHIN THIRTY (30) DAYS AFTER THE
DATE THE PURCHASER DELIVERS TO THE COMPANY THE REPORT OF THE FIRM ENGAGED BY THE
PURCHASER, WHICH REPORT SO ESTABLISHES THAT SUCH PAYMENTS WERE UNDERPAID FOR THE
PRECEDING YEAR.  NOTWITHSTANDING THE FOREGOING, THE FIRM ENGAGED BY THE
PURCHASER SHALL DELIVER ITS FINDINGS IN A PROMPT MANNER AFTER BEING ENGAGED BY
THE PURCHASER.  IF THE FIRM ENGAGED BY THE COMPANY ESTABLISHES THAT SUCH
PAYMENTS WERE OVERPAID FOR THE PRECEDING YEAR, THE COMPANY SHALL PAY THE
PURCHASER THE AMOUNT OF ANY SUCH OVERPAYMENT FOR THE PRECEDING YEAR, WITHIN
THIRTY (30) DAYS AFTER THE DATE THE COMPANY DELIVERS TO THE PURCHASER SUCH
FIRM’S REPORT SO ESTABLISHING THAT SUCH PAYMENTS WERE OVERPAID FOR THE PRECEDING
YEAR.  THE COMPANY SHALL BEAR THE FULL COST OF THE FIRM IT ENGAGES UNLESS SUCH
AUDIT DISCLOSES AN UNDERPAYMENT BY MORE THAN FIVE PERCENT (5%) OF THE AMOUNT DUE
FOR THE PRECEDING YEAR AND SUCH UNDERPAYMENT OF MORE THAN FIVE PERCENT (5%) IS
VERIFIED BY THE FIRM ENGAGED BY THE PURCHASER IF IT CHOOSES TO ENGAGE A FIRM FOR
AUDIT VERIFICATION PURPOSES.  THE PURCHASER SHALL BEAR THE FULL COST OF THE FIRM
IT ENGAGES TO VERIFY THE AUDIT FINDINGS.


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


7

--------------------------------------------------------------------------------



 


SECTION 2.16           PAYMENTS.  THE REGULATORY MILESTONE PAYMENT AND THE
ROYALTY PAYMENTS SHALL BE MADE ELECTRONICALLY IN US DOLLARS AND TO SUCH PLACE
AND ACCOUNT AS MAY BE DESIGNATED FROM TIME TO TIME FOR THAT PURPOSE BY THE
COMPANY TO PURCHASER IN WRITING.


 


SECTION 2.17           WITHHOLDING TAXES. ALL SUMS PAYABLE BY EITHER PARTY UNDER
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE REGULATORY MILESTONE PAYMENT
AND THE ROYALTY PAYMENTS) SHALL BE PAID IN FULL AND WITHOUT ANY SET-OFF,
COUNTERCLAIM, TAXES, DUTIES, LEVIES, FEES, CHARGES, DEDUCTION OR WITHHOLDING ON
ANY GROUND WHATSOEVER, EXCEPT AS MAY BE REQUIRED BY LAW. THE PARTIES SHALL
CONSIDER TOGETHER TO WHAT EXTENT, IF AT ALL, IT MAY LAWFULLY BE POSSIBLE TO
MITIGATE THE AMOUNT OF SUCH DEDUCTION OR WITHHOLDING OR OF THE AMOUNT REQUIRED
TO BE PAID AS AFORESAID, INCLUDING THE USE OF BEST EFFORTS TO MAKE TIMELY AND
PROCEDURALLY CORRECT APPLICATION FOR RELIEF FROM WITHHOLDING TAX IN RESPECT OF
ANY SUCH PAYMENT. FOR ANY TAXES, DUTIES, LEVIES, FEES, CHARGES, DEDUCTION OR
WITHHOLDING ON ANY GROUND WHATSOEVER WITHHELD OR TO BE WITHHELD, EACH PARTY
AGREES TO TIMELY DELIVER ALL CERTIFICATES AND FORMS AS MAY BE NECESSARY AND
APPROPRIATE TO ESTABLISH AN EXEMPTION FROM TAX OR FILE TAX RETURNS AS WOULD BE
NECESSARY WITH RESPECT TO SUCH TAXES.


 

Article III
Regulatory Issues, Intellectual Property Protection, Licensing and Related
Matters


 


SECTION 3.1             PROSECUTION AND MAINTENANCE OF LICENSED PATENT RIGHTS;
PREPARATION OF FDA FILINGS.


 


(A)           REGULATORY FILINGS.  THE PURCHASER SHALL HAVE THE SOLE RIGHT, BUT
NO OBLIGATION, TO FILE AND PROSECUTE ANY REGULATORY FILINGS APPLICABLE TO THE
ANY PRODUCTS, INCLUDING WITHOUT LIMITATION PREPARATION OF NDA FILINGS, WHICH IT
SHALL PERFORM IN ITS SOLE DISCRETION, PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT ALTER THE PURCHASER’S OBLIGATIONS UNDER SECTION 2.2.


 


(B)           RIGHT TO PROSECUTE AND MAINTAIN.  THE PURCHASER SHALL HAVE THE
SOLE RIGHT AND OPTION TO FILE AND PROSECUTE ANY PATENT APPLICATIONS AND TO
MAINTAIN ANY PATENTS INCLUDED IN THE LICENSED PATENT RIGHTS OR THE PRODUCT
INTELLECTUAL PROPERTY.  THE PURCHASER SHALL PROVIDE THE COMPANY WITH COPIES OF
SUCH FILINGS OR APPLICATIONS PROMPTLY. NOTWITHSTANDING THE FOREGOING, THE
PURCHASER SHALL COOPERATE WITH THE COMPANY TO COORDINATE ANY PATENT APPLICATIONS
OR REGULATORY FILINGS APPLICABLE TO THE PRODUCTS, INCLUDING SOLICITING THE
COMPANY’S INPUT AND ADVICE WITH RESPECT TO THE COMPANY’S EXISTING LICENSES
OUTSIDE THE TERRITORY, PROVIDED, HOWEVER, THAT THE PURCHASER SHALL RETAIN SOLE
DISCRETION IN SUCH PATENT APPLICATIONS AND REGULATORY FILINGS.  THE PURCHASER
SHALL, WITH RESPECT TO THOSE LICENSED PATENT RIGHTS THAT CONSTITUTE PATENT
APPLICATIONS, (I) PROVIDE ALL DRAFT PATENT APPLICATIONS TO THE COMPANY
SUFFICIENTLY IN ADVANCE OF FILING FOR THE COMPANY TO HAVE A REASONABLE
OPPORTUNITY TO COMMENT THEREON AND SHALL TAKE SUCH COMMENTS INTO CONSIDERATION
IN THE APPLICATION FILED; (II) PROMPTLY FURNISH THE COMPANY WITH COPIES OF ALL
SUBSTANTIVE COMMUNICATIONS BETWEEN THE PURCHASER AND APPLICABLE PATENT OFFICES
RELATING TO SUCH PATENT APPLICATIONS, AND TAKE THE COMPANY’S COMMENTS AND
SUGGESTIONS INTO CONSIDERATION WHEN FRAMING RESPONSES AND SUBMISSIONS TO SUCH
PATENT OFFICES; (III) KEEP THE COMPANY ADVISED OF THE STATUS OF ACTUAL AND
PROSPECTIVE PATENT FILINGS INCLUDED IN THE LICENSED PATENT RIGHTS.  THE
PURCHASER SHALL GIVE THE COMPANY THE OPPORTUNITY TO PROVIDE COMMENTS UPON AND
MAKE REQUESTS OF THE PURCHASER CONCERNING THE PREPARATION, FILING, PROSECUTION,
PROTECTION AND MAINTENANCE OF


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


8

--------------------------------------------------------------------------------



 


THOSE LICENSED PATENT RIGHTS CONSTITUTING PATENT APPLICATIONS, AND SHALL
CONSIDER SUCH COMMENTS AND REQUESTS IN GOOD FAITH; PROVIDED, HOWEVER, THAT FINAL
DECISION-MAKING AUTHORITY SHALL VEST IN THE PURCHASER.


 


(C)           COSTS AND EXPENSES.  EACH PARTY SHALL BEAR ITS OWN COSTS AND
EXPENSES IN PREPARING, FILING, PROSECUTING AND MAINTAINING LICENSED PATENT
RIGHTS AND OTHER FILINGS OR APPLICATIONS (INCLUDING REGULATORY FILINGS) ARISING
OUT OF THE PRODUCT INTELLECTUAL PROPERTY.


 


(D)           COOPERATION.  EACH PARTY AGREES TO COOPERATE WITH THE OTHER WITH
RESPECT TO THE FILING, PROSECUTION AND MAINTENANCE OF PATENTS, PATENT
APPLICATIONS AND REGULATORY FILINGS PURSUANT TO THIS SECTION 3.1, INCLUDING
WITHOUT LIMITATION:


 

(I)            THE EXECUTION OF ALL SUCH DOCUMENTS AND INSTRUMENTS AND THE
PERFORMANCE OF SUCH ACTS AS MAY BE REASONABLY NECESSARY IN ORDER TO PERMIT THE
OTHER PARTY TO FILE, PROSECUTE OR MAINTAIN PATENTS AND PATENT APPLICATIONS AS
PROVIDED FOR IN THIS SECTION 3.1;

 

(II)           MAKING ITS EMPLOYEES, AGENTS AND CONSULTANTS REASONABLY AVAILABLE
TO THE OTHER PARTY (OR TO THE OTHER PARTY’S AUTHORIZED ATTORNEYS, AGENTS OR
REPRESENTATIVES), TO THE EXTENT REASONABLY NECESSARY TO ENABLE THE PROSECUTING
PARTY TO PREPARE, FILE, PROSECUTE AND MAINTAIN PATENTS AND PATENT APPLICATIONS
AS PROVIDED FOR IN THIS SECTION 3.1;

 

(III)          PROVIDING AVAILABLE DATA, RECORDS AND INFORMATION TO SUPPORT
PREPARATION AND PROSECUTION OF PATENT APPLICATIONS; AND

 

(IV)          PROVIDING AVAILABLE DATA, RECORDS, INFORMATION AND PERSONNEL TO
SUPPORT PREPARATION OF ALL REGULATORY FILINGS AND CONSULTANT WITH REGULATORY
AUTHORITIES RELATED THERETO.

 


SECTION 3.2          THIRD PARTY INFRINGEMENT.


 


(A)           NOTIFICATIONS OF COMPETITIVE INFRINGEMENT.  EACH PARTY AGREES TO
NOTIFY THE OTHER PARTY WHEN IT BECOMES AWARE OF THE REASONABLE PROBABILITY OF
INFRINGEMENT OF THE LICENSED PATENT RIGHTS (“COMPETITIVE INFRINGEMENT”).


 


(B)           INFRINGEMENT ACTION.  THE PURCHASER SHALL HAVE THE SOLE RIGHT, BUT
NO OBLIGATION, TO INSTITUTE AN INFRINGEMENT SUIT OR TAKE OTHER APPROPRIATE
ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT THE LICENSED PATENT
RIGHTS OR THE PRODUCT INTELLECTUAL PROPERTY FROM SUCH COMPETITIVE INFRINGEMENT. 
THE PURCHASER SHALL BE PERMITTED TO ACT, OR CHOOSE NOT TO ACT, SUBJECT TO ITS
SOLE DISCRETION, INCLUDING, IF IT SO CHOOSES, TAKING NO ACTION WITH RESPECT TO
COMPETITIVE INFRINGEMENT OR SETTLING ANY SUCH COMPETITIVE INFRINGEMENT IN ITS
SOLE DISCRETION.  SUBJECT TO SECTION 3.4, THE EXPENSES OF ANY SUIT OR SUITS THAT
THE PURCHASER ELECTS TO BRING SHALL BE PAID FOR ENTIRELY BY THE PURCHASER.


 

(I)            RECOVERIES.  THE PURCHASER SHALL HAVE THE SOLE RIGHT TO ANY
RECOVERY OBTAINED AS A RESULT OF ANY PROCEEDING DESCRIBED IN THIS SECTION 3.2.


 


SECTION 3.3             INFRINGEMENT OF THIRD PARTY PATENTS.  IF A CLAIM
ALLEGING INFRINGEMENT OF THIRD PARTY PATENTS IS MADE AGAINST THE PURCHASER, THEN
THE PURCHASER SHALL DEFEND AGAINST SUCH A


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


9

--------------------------------------------------------------------------------



 


CLAIM AT ITS COST AND EXPENSE, BUT THE COMPANY MAY BE REPRESENTED IN SUCH EVENT
BY LEGAL COUNSEL IN AN ADVISORY CAPACITY AT ITS OWN EXPENSE.  THE PURCHASER
SHALL KEEP THE COMPANY INFORMED OF THE STATUS OF THE CASE.


 


SECTION 3.4             COOPERATION.  IN THE EVENT THAT THE PURCHASER TAKES
ACTION PURSUANT TO SECTION 3.2 OR SECTION 3.3 ABOVE, THE COMPANY SHALL
PARTICIPATE IN SUCH ACTION (INCLUDING, WITHOUT LIMITATION, JOINING AS A PARTY TO
SUCH ACTION) AND COOPERATE WITH THE PURCHASER TO THE EXTENT REASONABLY REQUESTED
BY THE PURCHASER.  THE COMPANY SHALL PROVIDE ASSISTANCE AND COOPERATION TO THE
PURCHASER WITHOUT ANY CHARGE TO THE PURCHASER, PROVIDED, HOWEVER, THAT THE
PURCHASER SHALL PAY THE COMPANY’S REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN
CONNECTION WITH SUCH ASSISTANCE AND COOPERATION.


 


SECTION 3.5             THIRD PARTY LICENSES.  ALL THIRD-PARTY LICENSES PURSUANT
TO WHICH THE LICENSES OR RIGHTS IN THIS AGREEMENT ARE GRANTED ARE ATTACHED IN
EXHIBIT B HERETO (“THIRD PARTY LICENSES”).  THE COMPANY HEREBY SUBLICENSES TO
THE PURCHASER, TO THE FULLEST EXTENT PERMISSIBLE UNDER THE THIRD PARTY LICENSES,
ALL RIGHTS AND LICENSES OF THE COMPANY UNDER SUCH LICENSES, INCLUDING ANY RIGHTS
TO GRANT FURTHER SUBLICENSES.  TO THE EXTENT THAT THE THIRD PARTY LICENSES DO
NOT ALLOW FOR A FULL SUBLICENSING BY THE COMPANY OF ALL ITS RIGHTS UNDER SUCH
THIRD PARTY LICENSES, THE COMPANY WILL TAKE ALL ACTIONS PERMISSIBLE UNDER THE
APPLICABLE THIRD PARTY LICENSE IN ORDER TO ALLOW THE PURCHASER TO EXERCISE ITS
RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION: (I) APPOINTING THE PURCHASER TO
ACT AS A DISTRIBUTOR OR AGENT OF THE COMPANY, PROVIDED, HOWEVER, THAT THE
BENEFITS OF SUCH RELATIONSHIP SHALL BE ACCRUE TO THE PURCHASER IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT; AND (II) PERFORMING MANUFACTURING OR
DISTRIBUTION IN ACCORDANCE WITH THE TERMS OF SUCH THIRD PARTY LICENSES, THE
BENEFITS OF WHICH SHALL ACCRUE TO THE PURCHASER IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  THE COMPANY SHALL TAKE SUCH ADDITIONAL ACTIONS, INCLUDING
WITHOUT LIMITATION GRANTING ADDITIONAL RIGHTS TO THE PURCHASER OR EXECUTING
ADDITIONAL DOCUMENTS OR FILINGS, AS MAY BE REASONABLY REQUIRED BY PURCHASER IN
ORDER FOR PURCHASER TO EXERCISE THE RIGHTS GRANTED HEREUNDER.


 


ARTICLE IV


CONFIDENTIALITY


 


SECTION 4.1             CONFIDENTIAL INFORMATION.  ALL CONFIDENTIAL INFORMATION
DISCLOSED BY THE COMPANY TO THE PURCHASER DURING THE TERM OF THIS AGREEMENT
SHALL NOT BE USED BY THE PURCHASER EXCEPT IN CONNECTION WITH THE ACTIVITIES
CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE LICENSES
GRANTED PURSUANT TO SECTION 2.1), SHALL BE MAINTAINED IN CONFIDENCE BY THE
PURCHASER (EXCEPT TO THE EXTENT REASONABLY NECESSARY IN CONNECTION WITH
REGULATORY FILINGS RELATING TO THE PRODUCT AND/OR RELATING TO PRACTICING THE
LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW IN ANY WAY, IN ANY FIELD AND FOR ANY
PURPOSE; FOR THE FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS; OR TO
DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL AND IMPORT PHARMACEUTICAL
FORMULATIONS AND PRODUCTS COVERED BY THE LICENSED PATENT RIGHTS OR LICENSED
KNOW-HOW), AND SHALL NOT OTHERWISE BE DISCLOSED BY THE PURCHASER TO ANY OTHER
PERSON, FIRM, OR AGENCY, GOVERNMENTAL OR PRIVATE (EXCEPT CONSULTANTS, ADVISORS
AND AFFILIATES IN ACCORDANCE WITH SECTION 5.4), WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, EXCEPT TO THE EXTENT THAT THE CONFIDENTIAL INFORMATION:


 

--------------------------------------------------------------------------------


*CONFIDENTIAL TREATMENT REQUESTED


 


10

--------------------------------------------------------------------------------


 


(A)                                  WAS KNOWN OR USED BY THE PURCHASER OR ITS
AFFILIATES PRIOR TO ITS DATE OF DISCLOSURE TO THE PURCHASER; OR


 


(B)                                 EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO THE PURCHASER IS LAWFULLY DISCLOSED TO THE PURCHASER OR ITS
AFFILIATES BY SOURCES OTHER THAN THE COMPANY RIGHTFULLY IN POSSESSION OF THE
CONFIDENTIAL INFORMATION; OR


 


(C)                                  EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO THE PURCHASER BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC
THROUGH NO FAULT OR OMISSION ON THE PART OF THE PURCHASER; OR


 


(D)                                 IS INDEPENDENTLY DEVELOPED BY OR FOR THE
PURCHASER OR ITS AFFILIATES WITHOUT REFERENCE TO OR RELIANCE UPON THE
CONFIDENTIAL INFORMATION; OR


 


(E)                                  IS REQUIRED TO BE DISCLOSED BY THE
PURCHASER OR ITS AFFILIATES TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS, TO
DEFEND OR PROSECUTE LITIGATION OR TO COMPLY WITH LEGAL PROCESS.


 


SECTION 4.2                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS.  THE PURCHASER AGREES THAT IT AND ITS AFFILIATES SHALL
PROVIDE CONFIDENTIAL INFORMATION RECEIVED FROM THE COMPANY ONLY TO ITS AND THEIR
RESPECTIVE EMPLOYEES, CONSULTANTS AND ADVISORS WHO HAVE A NEED TO KNOW SUCH
CONFIDENTIAL INFORMATION.


 


SECTION 4.3                                      TERM.  ALL OBLIGATIONS OF
CONFIDENTIALITY IMPOSED UNDER THIS ARTICLE IV SHALL EXPIRE TEN (10) YEARS
FOLLOWING TERMINATION OR EXPIRATION OF THIS AGREEMENT.

 

Article V

Representations and Warranties

 


SECTION 5.1                                      REPRESENTATIONS OF AUTHORITY. 
THE PURCHASER AND THE COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS
OF THE EFFECTIVE DATE, IT HAS FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 5.2                                      CONSENTS.  THE PURCHASER AND
THE COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS OF THE EFFECTIVE
DATE, ALL NECESSARY CONSENTS, APPROVALS AND AUTHORIZATIONS OF ALL GOVERNMENT
AUTHORITIES AND OTHER PERSONS REQUIRED TO BE OBTAINED BY SUCH PARTY IN
CONNECTION WITH EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
OBTAINED.


 


SECTION 5.3                                      NO CONFLICT.  THE PURCHASER AND
THE COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS OF THE EFFECTIVE
DATE, THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF SUCH
PARTY’S OBLIGATIONS HEREUNDER (A) DO NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENT OF APPLICABLE LAWS OR REGULATIONS AND (B) DO NOT CONFLICT WITH,
VIOLATE OR BREACH OR CONSTITUTE A DEFAULT OF, OR REQUIRE ANY CONSENT UNDER, ANY
CONTRACTUAL OBLIGATIONS OF SUCH PARTY, EXCEPT SUCH CONSENTS AS HAVE BEEN
OBTAINED AS OF THE EFFECTIVE DATE.


 


SECTION 5.4                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS.  THE PURCHASER AND THE COMPANY EACH REPRESENTS AND WARRANTS
TO THE OTHER THAT, AS OF THE EFFECTIVE DATE, EACH OF ITS AND ITS AFFILIATES’
EMPLOYEES, CONSULTANTS AND ADVISORS HAS EXECUTED AN AGREEMENT OR HAS AN EXISTING

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

11

--------------------------------------------------------------------------------


 


OBLIGATION UNDER LAW OBLIGATING SUCH EMPLOYEE, CONSULTANT OR ADVISOR TO MAINTAIN
THE CONFIDENTIALITY OF CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED UNDER
ARTICLE IV.


 


SECTION 5.5                                      LITIGATION.  THE COMPANY
REPRESENTS AND WARRANTS THAT THERE IS NO PENDING OR, TO ITS KNOWLEDGE,
THREATENED LITIGATION AGAINST IT RELATING TO THE PRODUCTS OR THE PRODUCT
INTELLECTUAL PROPERTY, EXCEPT AS DISCLOSED IN EXHIBIT C HERETO.


 


SECTION 5.6                                      INTELLECTUAL PROPERTY.  THE
COMPANY REPRESENTS AND WARRANTS TO THE PURCHASER THAT, AS OF THE EFFECTIVE DATE,
AND EXCEPT AS DESCRIBED IN SECTION 3.5, (A) THE COMPANY OWNS THE ENTIRE RIGHT,
TITLE AND INTEREST IN AND TO THE LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW,
(B) THE COMPANY HAS THE RIGHT TO GRANT TO THE PURCHASER THE RIGHTS AND LICENSES
UNDER THE LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW GRANTED IN THIS
AGREEMENT, (C) NONE OF THE LICENSED PATENT RIGHTS WAS FRAUDULENTLY PROCURED FROM
THE RELEVANT GOVERNMENTAL PATENT GRANTING AUTHORITY, (D) AS OF THE EFFECTIVE
DATE, THERE IS NO CLAIM OR DEMAND OF ANY PERSON PERTAINING TO, OR ANY PROCEEDING
WHICH IS PENDING OR THREATENED, THAT ASSERTS THE INVALIDITY, MISUSE OR
UNENFORCEABILITY OF THE LICENSED PATENT RIGHTS OR CHALLENGES THE COMPANY’S
OWNERSHIP OF THE LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW OR MAKES ANY
ADVERSE CLAIM WITH RESPECT THERETO, AND, TO THE KNOWLEDGE OF THE COMPANY, THERE
IS NO BASIS FOR ANY SUCH CLAIM, DEMAND OR PROCEEDING, (E) TO THE KNOWLEDGE OF
THE COMPANY, AS OF THE EFFECTIVE DATE, THE LICENSED PATENT RIGHTS ARE NOT BEING
INFRINGED AND THE LICENSED KNOW-HOW IS NOT BEING USED BY ANY THIRD PARTY, (F) TO
THE KNOWLEDGE OF THE COMPANY, THE PRODUCTS AND THE PROCESSES USED TO MAKE THE
PRODUCTS DO NOT INFRINGE ANY THIRD PARTY PATENT RIGHTS, EXCEPT AS DISCLOSED IN
EXHIBIT C, AND (G) THE LICENSED PATENT RIGHTS INCLUDE ALL OF THE PATENT RIGHTS
CONTROLLED BY THE COMPANY ON THE EFFECTIVE DATE WHICH COVER THE PRODUCT, OR, IN
THE CASE OF PATENT APPLICATIONS INCLUDED IN THE PATENT RIGHTS, CLAIMS IF ISSUED,
WOULD COVER THE PRODUCT.


 


SECTION 5.7                                      NO WARRANTIES.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED.


 

Article VI

Term and Termination


 


SECTION 6.1                                      TERM.  THIS AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE EFFECTIVE DATE, MAY BE TERMINATED AS SET FORTH IN
THIS ARTICLE VI, AND OTHERWISE REMAINS IN EFFECT UNTIL THE EXPIRATION OF ALL OF
THE LICENSES DESCRIBED IN SECTION 2.1.


 


SECTION 6.2                                      TERMINATION FOR MATERIAL
BREACH.  UPON ANY MATERIAL BREACH OF THIS AGREEMENT BY EITHER PARTY (IN SUCH
CAPACITY, THE “BREACHING PARTY”), THE OTHER PARTY MAY TERMINATE THIS AGREEMENT
BY PROVIDING SIXTY (60) DAYS’ WRITTEN NOTICE TO THE BREACHING PARTY, SPECIFYING
THE MATERIAL BREACH.  THE TERMINATION SHALL BECOME EFFECTIVE AT THE END OF THE
SIXTY (60) DAY PERIOD UNLESS THE BREACHING PARTY CURES SUCH BREACH DURING SUCH
SIXTY (60) DAY PERIOD.


 


SECTION 6.3                                      VOLUNTARY ABANDONMENT.  SHOULD
THE PURCHASER DETERMINE THAT IS WISHES TO ABANDON DEVELOPMENT, COMMERCIALIZATION
OR SALE OF THE PRODUCT WITHIN ANY JURISDICTION WITHIN THE TERRITORY, IT SHALL SO
NOTIFY THE COMPANY AND SHALL TERMINATE THIS AGREEMENT SOLELY WITH RESPECT TO
SUCH JURISDICTION.

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

12

--------------------------------------------------------------------------------


 


SECTION 6.4                                      SURVIVAL.  UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO RELEASE EITHER PARTY FROM ANY OBLIGATIONS THAT MATURED PRIOR TO THE
EFFECTIVE DATE OF EXPIRATION OR TERMINATION; AND THE FOLLOWING PROVISIONS SHALL
EXPRESSLY SURVIVE ANY SUCH EXPIRATION OR TERMINATION:  ARTICLE I, SECTION 2.5,
SECTION 2.6, SECTION 2.7, ARTICLE IV, ARTICLE V AND ARTICLE VII.


 

Article VII

Miscellaneous Provisions


 


SECTION 7.1                                      INDEMNIFICATION.


 


(A)                                  THE PURCHASER.  THE PURCHASER AGREES TO
DEFEND THE COMPANY, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS AT THE PURCHASER ‘S COST AND EXPENSE, AND SHALL INDEMNIFY
AND HOLD HARMLESS THE COMPANY AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS,
DAMAGES, FEES OR EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO
(I) ANY BREACH BY THE PURCHASER OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR
OBLIGATIONS PURSUANT TO THIS AGREEMENT OR (II) PERSONAL INJURY, PROPERTY DAMAGE
OR OTHER DAMAGE RESULTING FROM THE DEVELOPMENT OR COMMERCIALIZATION BY THE
PURCHASER OR ITS AFFILIATES OR SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE
LICENSED PATENT RIGHTS.


 


(B)                                 THE COMPANY.  THE COMPANY AGREES TO DEFEND
THE PURCHASER, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS AT THE COMPANY’S COST AND EXPENSE, AND SHALL INDEMNIFY AND
HOLD HARMLESS THE PURCHASER AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS,
DAMAGES, FEES OR EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO ANY
BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS
PURSUANT TO THIS AGREEMENT OR (II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER
DAMAGE RESULTING FROM THE DEVELOPMENT OR COMMERCIALIZATION BY THE COMPANY OR ITS
AFFILIATES OR SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE LICENSED PATENT
RIGHTS.


 


(C)                                  CLAIMS FOR INDEMNIFICATION.  A PERSON
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 7.1 (AN “INDEMNIFIED PARTY”)
SHALL GIVE PROMPT WRITTEN NOTIFICATION TO THE PERSON FROM WHOM INDEMNIFICATION
IS SOUGHT (THE “INDEMNIFYING PARTY”) OF THE COMMENCEMENT OF ANY ACTION, SUIT OR
PROCEEDING RELATING TO A THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION MAY BE
SOUGHT OR, IF EARLIER, UPON THE ASSERTION OF ANY SUCH CLAIM BY A THIRD PARTY (IT
BEING UNDERSTOOD AND AGREED, HOWEVER, THAT THE FAILURE BY AN INDEMNIFIED PARTY
TO GIVE NOTICE OF A THIRD-PARTY CLAIM AS PROVIDED IN THIS SECTION 7.1(C) SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATION UNDER THIS
AGREEMENT EXCEPT AND ONLY TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS ACTUALLY
DAMAGED AS A RESULT OF SUCH FAILURE TO GIVE NOTICE).  WITHIN THIRTY (30) DAYS
AFTER DELIVERY OF SUCH NOTIFICATION, THE INDEMNIFYING PARTY MAY, UPON WRITTEN
NOTICE THEREOF TO THE INDEMNIFIED PARTY, ASSUME CONTROL OF THE DEFENSE OF SUCH
ACTION, SUIT, PROCEEDING OR CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY.  IF THE INDEMNIFYING PARTY DOES NOT ASSUME CONTROL OF SUCH
DEFENSE, THE INDEMNIFIED PARTY SHALL CONTROL SUCH DEFENSE.  THE PARTY NOT
CONTROLLING SUCH DEFENSE MAY PARTICIPATE THEREIN AT ITS OWN EXPENSE; PROVIDED
THAT, IF THE INDEMNIFYING PARTY ASSUMES CONTROL OF SUCH DEFENSE AND THE
INDEMNIFIED PARTY REASONABLY CONCLUDES, BASED ON ADVICE FROM COUNSEL, THAT THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

13

--------------------------------------------------------------------------------


 

have conflicting interests with respect to such action, suit, proceeding or
claim, the Indemnifying Party shall be responsible for the reasonable fees and
expenses of counsel to the Indemnified Party solely in connection therewith;
provided, however, that in no event shall the Indemnifying Party be responsible
for the fees and expenses of more than one counsel for all Indemnified Parties. 
The Party controlling such defense shall keep the other Party advised of the
status of such action, suit, proceeding or claim and the defense thereof and
shall consider recommendations made by the other Party with respect thereto. 
The Indemnified Party shall not agree to any settlement of such action, suit,
proceeding or claim without the prior written consent of the Indemnifying Party,
which shall not be unreasonably withheld, delayed or conditioned.  The
Indemnifying Party shall not agree to any settlement of such action, suit,
proceeding or claim or consent to any judgment in respect thereof that does not
include a complete and unconditional release of the Indemnified Party from all
liability with respect thereto or that imposes any liability or obligation on
the Indemnified Party without the prior written consent of the Indemnified
Party.

 


SECTION 7.2                                      GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE REQUIREMENTS OF LAW OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE OR THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE COURTS
HAVING THE JURISDICTION WITH RESPECT TO APPEALS FROM SUCH COURTS, FOR ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY
ACTION RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREES THAT SERVICE
OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO ITS
RESPECTIVE ADDRESS SET FORTH IN THIS AGREEMENT, OR SUCH OTHER ADDRESS AS MAY BE
GIVEN BY ONE OR MORE PARTIES TO THE OTHER PARTIES IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF SECTION 7.5, SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE
COURTS HAVING THE JURISDICTION WITH RESPECT TO APPEALS FROM SUCH COURTS, AND
HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 7.3                                      ASSIGNMENT.  NEITHER THIS
AGREEMENT NOR ANY RIGHTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR OTHERWISE
TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT
EITHER PARTY MAY ASSIGN THIS AGREEMENT AND ITS RIGHTS AND OBLIGATIONS HEREUNDER
WITHOUT THE OTHER PARTY’S CONSENT (A) IN CONNECTION WITH THE TRANSFER OR SALE OF
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF SUCH PARTY TO A THIRD PARTY, WHETHER
BY MERGER, SALE OF STOCK, SALE OF ASSETS OR OTHERWISE OR (B) TO ANY AFFILIATE;
PROVIDED THAT  NO SUCH ASSIGNMENT TO AN AFFILIATE SHALL RELIEVE THE ASSIGNING
PARTY OF ITS RESPONSIBILITIES FOR PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

14

--------------------------------------------------------------------------------


 


SECTION 7.4                                      ENTIRE AGREEMENT; AMENDMENTS. 
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS ARRANGEMENTS WITH
RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER WRITTEN OR ORAL.  ANY AMENDMENT OR
MODIFICATION TO THIS AGREEMENT SHALL BE MADE IN WRITING SIGNED BY BOTH PARTIES.


 


SECTION 7.5                                      NOTICES.


 

Notices to the Company shall be addressed to:

 

[COMPANY]

[

[              ]

Attention: Chief Executive Officer

 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention:  Lawrence S. Wittenberg

 

Notices to the Purchaser shall be addressed to:

 

[PURCHASER]

[              ]

[              ]

Attention:  General Counsel

 

with a copy, which shall not constitute notice, to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention:  Pran Jha

 

Any Party may change its address by giving notice to the other Party in the
manner herein provided.  Any notice required or provided for by the terms of
this Agreement shall be in writing and shall be (a) sent by registered or
certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable overnight or international express courier service, or (c) personally
delivered, in each case properly addressed in accordance with the paragraph
above.  The effective date of notice shall be the actual date of receipt by the
Party receiving the same.


 


SECTION 7.6                                      FORCE MAJEURE.  NO FAILURE OR
OMISSION BY THE PARTIES HERETO IN THE PERFORMANCE OF ANY OBLIGATION OF THIS
AGREEMENT SHALL BE DEEMED A BREACH OF THIS AGREEMENT OR CREATE ANY LIABILITY IF
THE SAME SHALL ARISE FROM ANY CAUSE OR CAUSES BEYOND THE CONTROL OF THE PARTIES,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING: ACTS OF GOD; ACTS OR OMISSIONS OF
ANY GOVERNMENT; ANY RULES, REGULATIONS OR ORDERS ISSUED BY ANY GOVERNMENTAL
AUTHORITY OR BY ANY OFFICER, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF;
FIRE; STORM; FLOOD; EARTHQUAKE; ACCIDENT;

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 


WAR; REBELLION; INSURRECTION; RIOT; AND INVASION.  THE PARTY CLAIMING FORCE
MAJEURE SHALL NOTIFY THE OTHER PARTY WITH NOTICE OF THE FORCE MAJEURE EVENT AS
SOON AS PRACTICABLE, BUT IN NO EVENT LONGER THAN TEN (10) BUSINESS DAYS AFTER
ITS OCCURRENCE, WHICH NOTICE SHALL REASONABLY IDENTIFY SUCH OBLIGATIONS UNDER
THIS AGREEMENT AND THE EXTENT TO WHICH PERFORMANCE THEREOF WILL BE AFFECTED.


 


SECTION 7.7                                      PUBLIC ANNOUNCEMENTS.  ANY
PUBLIC ANNOUNCEMENTS OR PUBLICITY WITH RESPECT TO THE EXECUTION OF THIS
AGREEMENT SHALL BE AGREED UPON BY THE PARTIES IN ADVANCE OF SUCH ANNOUNCEMENT,
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE INTERPRETED TO PREVENT EITHER
PARTY FROM TAKING ANY ACTIONS OR MAKING ANY DISCLOSURES WHICH ARE REQUIRED BY
ANY GOVERNMENTAL AUTHORITY OR WHICH, IN THE REASONABLE OPINION OF SUCH PARTY AND
ITS ADVISORS, ARE REQUIRED OR DESIRABLE IN CONNECTION WITH SUCH PARTY’S
REGULATORY OBLIGATIONS.


 


SECTION 7.8                                      INDEPENDENT CONTRACTORS.  IT IS
UNDERSTOOD AND AGREED THAT THE RELATIONSHIP BETWEEN THE PARTIES HEREUNDER IS
THAT OF INDEPENDENT CONTRACTORS AND THAT NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS AUTHORIZATION FOR EITHER THE COMPANY OR THE PURCHASER TO ACT AS
AGENT FOR THE OTHER.


 


SECTION 7.9                                      NO STRICT CONSTRUCTION.  THIS
AGREEMENT HAS BEEN PREPARED JOINTLY AND SHALL NOT BE STRICTLY CONSTRUED AGAINST
ANY PARTY.


 


SECTION 7.10                                HEADINGS.  THE CAPTIONS OR HEADINGS
OF THE SECTIONS OR OTHER SUBDIVISIONS HEREOF ARE INSERTED ONLY AS A MATTER OF
CONVENIENCE OR FOR REFERENCE AND SHALL HAVE NO EFFECT ON THE MEANING OF THE
PROVISIONS HEREOF.


 


SECTION 7.11                                NO IMPLIED WAIVERS; RIGHTS
CUMULATIVE.  NO FAILURE ON THE PART OF THE COMPANY OR THE PURCHASER TO EXERCISE,
AND NO DELAY IN EXERCISING, ANY RIGHT, POWER, REMEDY OR PRIVILEGE UNDER THIS
AGREEMENT, OR PROVIDED BY STATUTE OR AT LAW OR IN EQUITY OR OTHERWISE, SHALL
IMPAIR, PREJUDICE OR CONSTITUTE A WAIVER OF ANY SUCH RIGHT, POWER, REMEDY OR
PRIVILEGE OR BE CONSTRUED AS A WAIVER OF ANY BREACH OF THIS AGREEMENT OR AS AN
ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH
RIGHT, POWER, REMEDY OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR PRIVILEGE.


 


SECTION 7.12                                SEVERABILITY.  IF, UNDER APPLICABLE
LAW OR REGULATION, ANY PROVISION OF THIS AGREEMENT IS DEEMED INVALID OR
UNENFORCEABLE, OR OTHERWISE DIRECTLY OR INDIRECTLY AFFECTS THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER MATERIAL PROVISION(S) OF THIS AGREEMENT, SUCH
PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT REQUIRED TO MOST FULLY CARRY
OUT THE INTENT OF THE ORIGINAL PROVISION IN A VALID AND ENFORCEABLE MANNER.


 


SECTION 7.13                                EXECUTION IN COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO
EXECUTED AND DELIVERED (WHETHER IN PERSON, BY MAIL, COURIER, FACSIMILE OR
E-MAIL), SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH COUNTERPARTS, TAKEN
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 7.14                                NO THIRD PARTY BENEFICIARIES.  NO
PERSON OR ENTITY OTHER THAN THE COMPANY, THE PURCHASER AND THEIR RESPECTIVE
AFFILIATES AND PERMITTED ASSIGNEES HEREUNDER SHALL BE DEEMED AN INTENDED
BENEFICIARY HEREUNDER OR HAVE ANY RIGHT TO ENFORCE ANY OBLIGATION OF THIS
AGREEMENT.

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 


SECTION 7.15                                NO CONSEQUENTIAL DAMAGES.  NEITHER
PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF
ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS
SECTION 7.15 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

*CONFINDENTIAL TREATMENT REQUESTED

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[THE COMPANY]

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Signature Page to Patent License Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pending and Issued Licensed Patent Rights as of the Effective Date

 

See attached Intellectual Property Schedule.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Pending and Issued Licensed Patent Rights as of the Effective Date

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU102

 

Microencapsulated Fluorinated Gases for Use as Imaging Agents

 

 

 

 

 

 

 

 

Australia

 

Grant

 

21392/97

 

Feb 27 1997

 

721209

 

Oct 12 2000

 

 

Brazil

 

Pending

 

PI9707936-7

 

Feb 27 1997

 

 

 

 

 

 

Canada

 

Grant

 

2,247,151

 

Feb 27 1997

 

2,247,151

 

May 20 2008

 

 

China

 

Grant

 

97192870.3

 

Feb 27 1997

 

ZL97192870.3

 

Jul 02 2003

 

 

European Patent

 

Gone National

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

Hong Kong

 

Grant

 

99104237.7

 

Sep 29 1999

 

HK1020428

 

Feb 25 2005

 

 

Indonesia

 

Grant

 

P-970681

 

Mar 05 1997

 

ID 0007292

 

Jan 31 2002

 

 

Ireland

 

Grant

 

97906791.5

 

Feb 27 1997

 

0904113

 

May 12 2004

 

 

Japan

 

Grant

 

531838/97

 

Feb 27 1997

 

3,178,724

 

Apr 13 2001

 

 

Korea, Republic of (South)

 

Grant

 

98-706964

 

Feb 27 1997

 

0477857

 

Mar 10 2005

 

 

Malaysia

 

Grant

 

PI 9700858

 

Mar 05 1997

 

MY-124549-A

 

Jun 30 2006

 

 

New Zealand

 

Grant

 

331460

 

Feb 27 1997

 

331460

 

Apr 26 1999

 

 

Philippines

 

Grant

 

55726

 

Mar 04 1997

 

1-1997-55726

 

Nov 15 2000

 

 

Singapore

 

Grant

 

9805169-1

 

Feb 27 1997

 

56794

 

Nov 16 1999

 

 

South Africa

 

Grant

 

97/1812

 

Mar 03 1997

 

97/1812

 

Jan 27 1999

 

 

Taiwan

 

Grant

 

86102918

 

Mar 10 1997

 

I246426

 

Jan 01 2006

 

 

Thailand

 

Pending

 

036055

 

Mar 05 1997

 

 

 

 

 

 

United States of America

 

Grant

 

08/611,248

 

Mar 05 1996

 

5,611,344

 

Mar 18 1997

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU102CON

 

Method for Making Porous Microparticles by Spray Drying

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/745,676

 

Nov 08 1996

 

5,853,698

 

Dec 29 1998

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU102CON(2)

 

Ultrasound Contrast Agents Produced By Spray Drying

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/158,295

 

Sep 22 1998

 

6,132,699

 

Oct 17 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU103

 

Polymer-Lipid Microencapsulated Gases for Use as Imaging Agents

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

33672/97

 

Feb 27 1997

 

720727

 

Sep 21 2000

 

 

Brazil

 

Pending

 

PI9711109-0

 

Feb 27 1997

 

 

 

 

 

 

Canada

 

Grant

 

2,260,938

 

Feb 27 1997

 

2,260,938

 

May 06 2003

 

 

China

 

Grant

 

97196876.4

 

Feb 27 1997

 

ZL97196876.4

 

Oct 23 2002

 

 

European Patent

 

Gone National

 

97929669.6

 

Feb 27 1997

 

0957942

 

Jun 16 2004

 

A-2

--------------------------------------------------------------------------------


 

 

 

Hong Kong

 

Grant

 

00103029.9

 

Feb 27 1997

 

HK1023939

 

Apr 22 2005

 

 

Indonesia

 

Grant

 

P-970682

 

Mar 05 1997

 

ID0006280

 

May 03 2001

 

 

Israel

 

Grant

 

128163

 

Feb 27 1997

 

128163

 

Jun 11 2002

 

 

Japan

 

Grant

 

508764/98

 

Feb 27 1997

 

2987212

 

Oct 01 1999

 

 

Korea, Republic of (South)

 

Grant

 

99-7000708

 

Feb 27 1997

 

0477876

 

Mar 10 2005

 

 

Malaysia

 

Grant

 

PI 9700890

 

Mar 05 1997

 

MY-130324-A

 

Jun 29 2007

 

 

New Zealand

 

Grant

 

333864

 

Feb 27 1997

 

333864

 

Aug 17 1999

 

 

Philippines

 

Grant

 

55724

 

Mar 04 1997

 

1-1997-55724

 

Dec 08 1999

 

 

Singapore

 

Grant

 

9900418-6

 

Feb 27 1997

 

61311

 

May 23 2000

 

 

South Africa

 

Grant

 

97/1813

 

Mar 03 1997

 

97/1813

 

Jan 28 1998

 

 

Taiwan

 

Grant

 

86102919

 

Mar 10 1997

 

NI-153017

 

Jul 23 2002

 

 

Thailand

 

Grant

 

036054

 

Mar 05 1997

 

21009

 

Dec 06 2007

 

 

United States of America

 

Grant

 

08/681,710

 

Jul 29 1996

 

5,837,221

 

Nov 17 1998

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU104

 

Method for Enhancing the Echogenicity and Decreasing the Attenuation of
Microencapsulated Gases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brazil

 

Pending

 

PI9810371-7

 

Jun 30 1998

 

 

 

 

 

 

Canada

 

Allowed application

 

2,294,199

 

Jun 30 1998

 

 

 

 

 

 

China

 

Grant

 

98806720.X

 

Jun 30 1998

 

ZL98806720.X

 

Aug 09 2006

 

 

European Patent

 

Gone National

 

98932957.8

 

Jun 30 1998

 

0996470

 

Jan 24 2007

 

 

Hong Kong

 

Grant

 

00106986.3

 

Nov 02 2000

 

1029273

 

Aug 24 2007

 

 

Israel

 

Grant

 

133595

 

Jun 30 1998

 

133595

 

Sep 02 2004

 

 

Japan

 

Pending

 

1999-505860

 

Jun 30 1998

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

1999-7012433

 

Jun 30 1998

 

10-0637022

 

Oct 16 2006

 

 

Malaysia

 

Grant

 

PI9802974

 

Jun 30 1998

 

MY-122120-A

 

Mar 31 2006

 

 

Mexico

 

Grant

 

9911840

 

Jun 30 1998

 

236136

 

Apr 24 2006

 

 

Philippines

 

Grant

 

1-1998-01674

 

Jul 01 1998

 

1-1998-01674

 

May 26 2003

 

 

United States of America

 

Grant

 

08/885,933

 

Jun 30 1997

 

6,045,777

 

Apr 04 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU108

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

Australia

 

Grant

 

769298

 

Apr 26 2000

 

769298

 

May 06 2004

 

 

Brazil

 

Pending

 

PI0011226-7

 

Apr 26 2000

 

 

 

 

 

 

Canada

 

Grant

 

2,372,194

 

Apr 26 2000

 

2,372,194

 

Jan 18 2005

 

 

China

 

Grant

 

00807223.X

 

Apr 26 2000

 

ZL00807223.X

 

Apr 21 2004

 

 

European Patent

 

Gone National

 

00928391.2

 

Apr 26 2000

 

1175257

 

Mar 03 2004

 

 

Israel

 

Grant

 

146265

 

Apr 26 2000

 

146265

 

Apr 25 2005

 

 

Japan

 

Pending

 

2000-615133

 

Apr 26 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

2001-7013974

 

Apr 26 2000

 

0464065

 

Dec 20 2004

 

 

Malaysia

 

Grant

 

PI20001901

 

May 03 2000

 

MY-125075-A

 

Jul 31 2006

 

 

New Zealand

 

Grant

 

515684

 

Apr 26 2000

 

515684

 

Sep 08 2003

 

 

Philippines

 

Grant

 

1-2000-01120

 

May 03 2000

 

1-2000-01120

 

Feb 07 2006

 

 

Singapore

 

Grant

 

200106762-8

 

Apr 26 2000

 

84699

 

Feb 28 2005

 

A-3

--------------------------------------------------------------------------------


 

 

 

South Africa

 

Grant

 

2001/9553

 

Apr 26 2000

 

2001/9553

 

Aug 27 2003

 

 

Taiwan

 

Grant

 

89108409

 

Jul 13 2000

 

NI-187729

 

Feb 05 2004

 

 

Thailand

 

Grant

 

057275

 

May 03 2000

 

23591

 

Apr 21 2008

 

 

United States of America

 

Grant

 

09/304,257

 

May 03 1999

 

6,223,455

 

May 01 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU108CIP

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/756,950

 

Jan 09 2001

 

6,308,434

 

Oct 30 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU108CIP(2)

 

Spray Drying Apparatus And Methods Of Use

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/045,419

 

Oct 26 2001

 

6,560,897

 

May 13 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU116

 

Ultrasound Contrast Agent Dosage Formulation

 

 

 

 

 

 

 

 

 

 

Australia

 

Pending

 

2004320514

 

Jun 04 2004

 

 

 

 

 

 

Brazil

 

Pending

 

PI0418879-9

 

Jun 04 2004

 

 

 

 

 

 

Canada

 

Pending

 

2,569,134

 

Jun 04 2004

 

 

 

 

 

 

China

 

Pending

 

200480043713.0

 

Jun 04 2004

 

 

 

 

 

 

European Patent

 

Pending

 

04014021.2

 

Jun 15 2004

 

 

 

 

 

 

Hong Kong

 

Pending

 

06106371.0

 

Jun 02 2006

 

 

 

 

 

 

India

 

Pending

 

7358/DELNP/2006

 

Jun 04 2004

 

 

 

 

 

 

Indonesia

 

Pending

 

W00200603448

 

Jun 04 2004

 

 

 

 

 

 

Israel

 

Pending

 

179594

 

Jan 04 2004

 

 

 

 

 

 

Japan

 

Pending

 

Jun 04 2004

 

 

 

 

 

 

 

 

Korea, Republic of (South)

 

Pending

 

2007-7000082

 

Jun 04 2004

 

 

 

 

 

 

Mexico

 

Pending

 

PA/a/2006/01411

 

Jun 04 2004

 

 

 

 

 

 

New Zealand

 

Pending

 

551986

 

Jun 04 2004

 

 

 

 

 

 

Philippines

 

Pending

 

1-2006-502433

 

Jun 04 2004

 

 

 

 

 

 

Singapore

 

Pending

 

200608260-6

 

Jun 04 2004

 

 

 

 

 

 

South Africa

 

Allowed application

 

2006/09760

 

Jun 04 2004

 

 

 

 

 

 

United States of America

 

Pending

 

11/143,170

 

Jun 02 2005

 

 

 

 

 

 

United States of America

 

Pending

 

11/834,111

 

Aug 06 2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118CNT3

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

United States of America

 

Grant

 

08/072,748

 

Jun 07 1993

 

5,425,366

 

Jun 20 1995

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU118CNT5

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

United States of America

 

Grant

 

08/477,642

 

Jun 07 1995

 

6,071,496

 

Jun 06 2000

 

A-4

--------------------------------------------------------------------------------


 

ACU118CNT6

 

Ultrasonic Contrast Agents, Process for Their Preparation and Their Use as a
Diagnostic and Therapeutic Agent

 

 

 

 

 

 

United States of America

 

Grant

 

08/474,468

 

Jun 07 1995

 

6,177,062

 

Jan 23 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU122

 

Microparticle Preparations Made From Biodegradable Copolymers

 

 

 

 

 

 

United States of America

 

Grant

 

08/897,319

 

Jul 21 1997

 

6,383,470

 

May 07 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU123

 

Active Principles and Gas Conatining Microparticles

 

 

 

 

 

 

 

United States of America

 

Grant

 

08/605,174

 

Aug 05 1996

 

6,068,857

 

May 30 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU123DIV

 

New Microparticles Containing Active Ingredients, Agents Containing These
Microparticles, Their Use for Ultrasound-Controlled Release of Active
Ingredients, as well as a Process for their Production

 

 

United States of America

 

Grant

 

09/459,578

 

Dec 13 1999

 

6,284,280

 

Sep 04 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU124

 

Microparticles That Contain Gas, Media That Contain The Latter, Their Use In
Ultrasound Diagnosis, As Well As Process For The Production Of The Particles And
Media

 

 

Japan

 

Pending

 

7-522099

 

Feb 10 1995

 

 

 

 

 

 

United States of America

 

Grant

 

09/129,953

 

Aug 06 1998

 

6,306,366

 

Oct 22 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU125

 

Multi-State Method For Producing Gas-FIlled Microcapsules

 

 

 

 

 

 

Hong Kong

 

Grant

 

03102710.2

 

Apr 15 2003

 

HK1050492

 

Sep 16 2005

 

 

Korea, Republic of (South)

 

Grant

 

10-2001-7015097

 

May 23 2000

 

681369

 

Feb 05 2007

 

 

Mexico

 

Grant

 

PA/A/2001/011998

 

May 23 2000

 

228943

 

Jul 06 2005

 

 

New Zealand

 

Grant

 

515147

 

May 23 2000

 

515147

 

Nov 03 2003

 

 

United States of America

 

Grant

 

09/979,554

 

Mar 27 2002

 

6,652,782

 

Nov 25 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU126

 

Device and Process for Quantifying Bodies

 

 

 

 

 

European Patent

 

Pending

 

03745194.5

 

Mar 27 2003

 

 

 

 

 

 

Japan

 

Pending

 

2003-579664

 

Mar 27 2003

 

 

 

 

 

 

United States of America

 

Grant

 

10/400,928

 

Mar 28 2003

 

6,872,180

 

Mar 29 2005

 

A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

Third Party Licenses

 

1.  License Agreement between the Company and GE Healthcare AS, dated June 1,
2006, as amended by the First Amendment to License Agreement between the Company
and GE Healthcare AS, dated May 11, 2007, and the Second Amendment to License
Agreement between the Company and GE Healthcare AS, dated May 15, 2008

 

2.  Patent License Agreement between the Company and Bracco International BV,
dated June 1, 2006, as amended by the Amendment to License Agreement between the
Company and Bracco International BV, dated July 29, 2008

 

3. Patent Transfer Agreement between Schering Aktiengesellschaft and the
Company, dated May 11, 2005, as amended by the Amendment to Patent Transfer
Agreement between Bayer Schering Pharma AG and the Company, dated April 27,
2007, and the Second Amendment to Patent Transfer Agreement between Bayer
Schering Pharma AG and the Company, dated May 15, 2008

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Litigation and Infringement Disclosure

 

Although the Company does not believe it infringes such patent rights, the
Company has obtained the licenses referenced on Exhibit B.  The Company has
complied with the licenses referenced on Exhibit B since the dates thereof.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Manufacturing Agreement

 

D-1

--------------------------------------------------------------------------------


 

Exhibit D

 

TOLL MANUFACTURING AND PACKAGING AGREEMENT

 

This Toll Manufacturing and Packaging Agreement (this “Agreement”) is made as of
this              day of         ,  2006 (the “Effective Date”), by and between
Purchaser (“PURCHASER”) and                                                    
(“[MANUFACTURER]”).

 

WHEREAS, PURCHASER holds certain rights to manufacture, market and sell in the
United States the pharmaceutical product [PRODUCT];

 

WHEREAS, PURCHASER wishes to engage [MANUFACTURER] to formulate and package
[PRODUCT] for subsequent commercial sale by PURCHASER in the United States and
for certain clinical and other purposes; and

 

WHEREAS, [MANUFACTURER] has suitable facilities and equipment and sufficient
qualified personnel to formulate and package commercial quantities of [PRODUCT]
in dosage form, and is willing to provide such services on the terms and
conditions set forth below.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

I.              DEFINITIONS

 

As used in this Agreement:

 

1.1                                 “Active Drug Substance” means [CHEMICAL
NAME] having those specifications as set forth on Schedule A hereto.

 

1.2                                 “Adverse Experience” or “AE” shall mean any
unfavorable and unintended change in the structure, function, or chemistry of
the body temporally associated with any use of a Product or of a derivative
thereof, whether or not the adverse experience is considered to be related to
the use of the Product, including but not limited to any of the following:  an
unexpected side effect, injury, toxicity or sensitivity reaction, which may
include an experience of unexpected incidence and severity; an adverse
experience occurring in the course of the use of a drug product in professional
practice; an adverse experience occurring in clinical studies; an adverse
experience occurring from drug overdose, whether accidental or intentional; an
adverse experience occurring from drug abuse; an adverse experience occurring
from drug withdrawal; and any significant failure of expected pharmacological
action.

 

1.3                                 “Affiliate” means any corporation or other
business entity which, directly or indirectly, is controlled by, controls, or is
under common control with PURCHASER or [MANUFACTURER].  For this purpose,
“control” shall be deemed to mean ownership of fifty percent (50%) or more of
the stock or other equity of such entity.

 

D-2

--------------------------------------------------------------------------------


 

1.4                                 “cGMP” means the then current good
manufacturing practices promulgated by the FDA under the U.S. Food, Drug and
Cosmetic Act, 21 C.F.R. Sections 210-211, as amended from time to time.

 

1.5                                 “Commodities” means the raw materials
necessary to package the Product as set forth in Schedule A hereto.

 

1.6                                 “Components” means the raw material
necessary to formulate the Product as set forth in Schedule A hereto.

 

1.7                                 “Confidential Information” means all
information, data, know-how and all other business, technical and financial data
disclosed hereunder by one party or any of its Affiliates to the other party or
any of its Affiliates, except any portion thereof which:

 

(a)           at the time of disclosure, is public knowledge;

 

(b)                                 after disclosure, becomes public knowledge
by publication or otherwise, except by breach of this Agreement by the
recipient;

 

(c)                                  the recipient can demonstrate by its
written records was in the recipient’s possession at the time of such
disclosure, and which was not acquired, directly or indirectly, from the
disclosing party;

 

(d)                                 is lawfully disclosed to the recipient on a
non-confidential basis by a third party who is not obligated to the disclosing
party or any other third party to retain such Confidential Information in
confidence;

 

(e)                                  results from research and development by
the recipient independent of such disclosure as shown by competent evidence; or

 

(f)                                    is required to be disclosed by legal
process; provided, in each case the party so disclosing information timely
informs the other party and uses its reasonable efforts to limit the disclosure
and maintain confidentiality to the extent possible and, if possible, permits
the other party to attempt by appropriate legal means to limit such disclosure.

 

1.8                                 “FDA” means the United States Food and Drug
Administration or any successor agency.

 

1.9                                 “Product” means [PRODUCT] in final packaged
dosage form meeting the Specifications set forth in Schedule A hereto.

 

1.10                           “Quality Technical Agreement” means the form of
quality assurance/quality control agreement to be entered into by PURCHASER and
[MANUFACTURER] as set forth in Schedule B

 

D-3

--------------------------------------------------------------------------------


 

1.11                           “Specifications” means the Commodities-and /or
Component and/or Product specifications seth forth in Schedule A as the case may
be.

 

1.12.                        “Territory” means the United States of America,
including Puerto Rico, and any other territories and possessions of the United
States of America.

 

1.13                           “Trademark” or “Trademarks” shall mean [PRODUCT],
as well as any other trademark owned or used by PURCHASER in connection with the
Product, including, but not limited to, those trademarks listed on Schedule A
hereto.

 

II.            APPOINTMENT AND TERM

 

2.1                                 Appointment.  PURCHASER hereby appoints
[MANUFACTURER], and [MANUFACTURER] hereby accepts appointment, as a toll
manufacturer to formulate and package the Product.

 

2.2                                 Manufacturing and Packaging Services. 
During the term of this Agreement, [MANUFACTURER] shall formulate Product, and
prepare the Product for PURCHASER commercial sale to customers and for clinical
and other purposes.  In addition, [MANUFACTURER] shall label and package Product
in accordance with those specifications and instructions set forth in Schedule A
hereto, or otherwise as may be provided by PURCHASER and reasonably agreed to by
[MANUFACTURER] in writing.  PURCHASER will supply approved artwork for labels,
package inserts and packaging.  The content of the labels, package inserts and
packaging shall be the sole and exclusive responsibility of PURCHASER.

 

2.3                                 Cooperation.  PURCHASER and [MANUFACTURER]
will cooperate with each other as may be necessary and customary in
consideration of industry practice, and will disclose all material information
necessary to enable each other to perform under this Agreement in a timely
fashion.

 

2.4                                 Specific Duties.  In addition to its general
obligations relating to formulating and packaging, [MANUFACTURER] shall perform
the following services at [MANUFACTURER]’s cost, except where indicated:

 

 (i)                                  placing orders for, acquiring and storing
all Commodities and Components;

 

(ii)           quality control and testing of all Active Drug Substance,
Commodities and Components, in process materials and finished dosage Product, 
in order to monitor compliance with all applicable standards and specifications
required by this Agreement, including any Schedules hereto;

 

D-4

--------------------------------------------------------------------------------


 

(iii)          conducting stability testing of Product in accordance with the
procedures set forth in the Quality Technical Agreement;

 

(iv)                              summarizing implemented changes and supplying
latest versions of approved critical documentation, and providing other
information necessary for PURCHASER to prepare, submit, obtain and maintain all
regulatory filings relating to the manufacture of the Product under the terms of
this Agreement; and

 

(v)           performing such other services as agreed upon in writing by the
parties.

 

III.           PRODUCT QUANTITY, QUALITY AND MANUFACTURING PROCESSES

 

3.1                                 Quantity.  Subject to the terms and
conditions of this Agreement, [MANUFACTURER] will manufacture, package and
supply to PURCHASER quantities of Product ordered by PURCHASER or an Affiliate
thereof for subsequent sale by PURCHASER or an Affiliate or sublicensee thereof,
or for certain clinical or other purposes in the Territory.    [MANUFACTURER]
agrees to reserve capacity for the quantities of Product as defined in Schedule
C.    [MANUFACTURER] shall have no obligation to supply quantities in excess of
those set forth in Schedule C, but shall use its commercially reasonable efforts
to accommodate PURCHASER demand for excess quantities.

 

3.2                                 Quality.  All Product manufactured and
packaged by [MANUFACTURER] for PURCHASER under this Agreement will meet the
Specifications as well as the quality assurance standards established in the
Quality Technical Agreement.   The Specifications, as well as the terms and
conditions of the Quality Technical Agreement, are subject to modification from
time to time by mutual written agreement of the parties. Prior to implementation
of any Specification changes, the Parties agree to negotiate in good faith in an
attempt to reach agreement on (a) the new price for any Product manufactured
hereunder by [MANUFACTURER] which embodies such changes, based solely on the
effect of such changes on [MANUFACTURER]’s manufacturing costs for the Product
and (b) any other amendments to this Agreement which may be necessitated by such
changes (i.e., an adjustment to the lead time for purchase orders).  PURCHASER
agrees to reimburse [MANUFACTURER] for the reasonable, documented expenses
incurred by [MANUFACTURER] as a result of such changes, including, but not
limited to, reimbursing [MANUFACTURER] for its validation and development costs,
capital expenditure costs and costs for any packaging components or other
materials and in-process materials rendered unusable as a result of such
changes.  If during the term of this Agreement PURCHASER amends or is required
by law to amend the Specifications so as to render Commodities or Components or
in-process materials for the Product obsolete, PURCHASER shall purchase from
[MANUFACTURER], at [MANUFACTURER]’s cost that amount of inventory of Commodities
and/or Components,  in-process materials and/or Product, as the case may be, so
rendered obsolete.

 

D-5

--------------------------------------------------------------------------------


 

3.3           Manufacturing Processes.  [MANUFACTURER] has furnished to
PURCHASER a copy of its production procedures and in the Quality Technical
Agreement the parties will agree upon the equipment to be used to produce the
Product. Costs incurred by [MANUFACTURER] as a result of any changes or
modifications requested by the FDA or by PURCHASER and relating solely to the
production of the Product will be borne by PURCHASER; costs for other changes
affecting [MANUFACTURER]’s cGMP compliance or affecting other products generally
will be borne by [MANUFACTURER].

 

3.4           Documentation.   PURCHASER shall provide [MANUFACTURER] with
initial methods and specifications for manufacturing and packaging the Product
as set forth in the attached Schedule A.   PURCHASER shall also promptly provide
[MANUFACTURER] with all available safety data and information concerning the
Product, process and related materials, including without limitation all
Material Safety Data Sheets (“MSDS”).

 

3.5           Communication.  [MANUFACTURER] and PURCHASER will respond to
requests for support, information and approvals within ten (10) business days. 
If a complete response is not possible within such ten (10) business day period,
the party owing the response shall communicate within such ten (10) business day
period the reason for the delay and when the response will be available.

 

3.6           Quality Technical Agreement.  Within sixty (60) days after the
date of this Agreement, representatives of the parties’ Quality Assurance
departments shall meet to develop, agree and approve a Quality Technical
Agreement outlining responsibilities and key contacts for quality and compliance
related issues.  [MANUFACTURER] will provide PURCHASER with certain production
and control information for review prior to release as specified in the Quality
Technical Agreement.  The Quality Technical Agreement will also address, without
limitation, annual product reviews, returned goods, regulatory audits,
compliance with FDA cGMPs,  and such other quality related concerns deemed
appropriate.

 

IV.           CONFIDENTIAL INFORMATION

 

4.1                                 The parties acknowledge that they have
provided Confidential Information to each other in connection with the
formulation and packaging of the Product, and further acknowledge that all such
Confidential Information (as well as any additional Confidential Information
provided by one party to the other hereunder) shall be subject to the provisions
of this Article IV.  Any and all information, knowledge, technology, and trade
secrets relating to the Product and provided by PURCHASER shall be deemed
Confidential Information.

 

4.2                                 [MANUFACTURER] will disclose to PURCHASER
all Confidential Information concerning the Product developed by or for
[MANUFACTURER] during the term of this Agreement, promptly as it is developed.

 

D-6

--------------------------------------------------------------------------------


 

4.3           During the term of this Agreement and for five (5) years
thereafter, all Confidential Information disclosed or confirmed in writing and
designated as confidential by the disclosing party, shall be held in confidence
by the receiving party, shall not be used by the receiving party for any purpose
except as provided hereunder and shall not be disclosed to third parties except
for disclosure to its Affiliates or governmental authorities, or except as
otherwise necessary to carry out the receiving party’s obligations under this
Agreement.  If a receiving party finds it necessary to disclose such
Confidential Information to a third party, the receiving party will not do so
without first obtaining the written consent of the disclosing party (which shall
not be unreasonably withheld) and entering into an agreement with the third
party which binds the third party to the same obligations of restricted use and
disclosure as are undertaken by the parties in this Agreement.

 

4.4           Neither party shall distribute any Confidential Information of the
other except to its employees or agents who have a need to know in connection
with the performance of their duties in satisfying the obligations of such party
hereunder.  Any employee or agent who receives Confidential Information shall be
advised as to the confidential nature thereof and the prohibitions contained
herein.  All copies of any portions of any Confidential Information distributed
as provided in this section will be identified as confidential.  Upon
termination of this Agreement, and upon the request of the disclosing party, the
receiving party shall return or destroy all such Confidential Information and
any copies thereof in its possession, except that each party may retain one copy
of Confidential Information solely for archival purposes.

 

4.5                                 Termination of this Agreement shall not
operate to extinguish either party’s obligation to treat Confidential
Information as provided herein.

 

4.6                                 Nothing contained herein shall be deemed to
grant either party, either express or implied, a license or other right or
interest in the Confidential Information of the other or in any patent,
trademark or other similar property of the other, except as expressly provided
hereunder.

 

4.7                                 [MANUFACTURER] shall use the name of
CEPAHLON, nor disclose the existence or terms of this Agreement for any purpose,
without the prior written consent of PURCHASER, which shall not be unreasonably
withheld or delayed.

 

V.            COMPONENT AND COMMODITY SUPPLY; PACKAGING

 

5.1           Commodities and Components.  [MANUFACTURER] will obtain at its
expense, Commodities and Components which meets the Specifications . 
[MANUFACTURER] assumes full responsibility and liability for the storage and
handling of all Commodities and Components.

 

5.2                                 Packaging.  [MANUFACTURER] will label and
package the Product in

 

D-7

--------------------------------------------------------------------------------


 

accordance with instructions and Specifications provided by PURCHASER. 
[MANUFACTURER] will submit to PURCHASER for PURCHASER’s approval,   which
approval shall not be unreasonably withheld or delayed, artwork proofs of all
labels, package inserts and packaging prior to labeling and packaging by
[MANUFACTURER].

 

VI.           [INTENTIONALLY OMITTED]

 

VII.          FORECASTS AND ORDERS

 

7.1           Orders.  PURCHASER will submit firm written purchase orders to
[MANUFACTURER] not less than          ( ) days lead time in advance of the
requested delivery date.

 

7.2                                 Forecasts.  Upon the Effective Date,
PURCHASER shall provide [MANUFACTURER] with a binding purchase order with
PURCHASER’s Product requirements, for the        ( ) month period commencing
with the month which contains the Effective Date of this Agreement.  PURCHASER
shall also provide a forecast of its requirements for Product, for an additional
       ( ) month period following the initial        ( ) month period.  The
       ( ) month forecast shall represent PURCHASER’s reasonable estimates only,
not purchase orders, to facilitate [MANUFACTURER]’s planning.

 

7.3                                 Forecasts Changes and Forecast Updates.   On
or before the tenth (10th) day of each month thereafter, PURCHASER shall provide
[MANUFACTURER] with an additional one (1) month purchase order to supplement the
remaining            ( ) months of firm purchase orders, thereby establishing a
new        ( ) month period of purchase orders, and shall provide an updated
forecast of its estimated requirements of Product for the          ( ) months
succeeding such new        ( ) month period of firm purchase orders.  Provided
PURCHASER’s purchase orders do not exceed [MANUFACTURER]’s reserve capacity set
forth in Schedule C, [MANUFACTURER] shall accept all PURCHASER purchase orders
and shall supply PURCHASER in accordance with them.  PURCHASER can increase or
decrease its firm order quantities with [MANUFACTURER]’s prior agreement and
[MANUFACTURER] can adjust its shipping quantities with PURCHASER’s prior
agreement.  Both parties shall use their commercially reasonable efforts to
accommodate reasonable change requests from the other.

 

VIII.        PRICE, SHIPMENT AND PAYMENT

 

8.1                                 [MANUFACTURER]’s Responsibilities. 
[MANUFACTURER] will properly prepare the Product so that it may be lawfully and
safely shipped to PURCHASER or its designee in the United States. [MANUFACTURER]
will prepare and execute all reasonably necessary shipping documents, including
a packing list, Dangerous Goods Declaration, and MSDS’s.  PURCHASER will choose
the carrier by indicating the same on its purchase order provided to
[MANUFACTURER].

 

D-8

--------------------------------------------------------------------------------


 

8.2           Terms of Shipment.  [MANUFACTURER] will ship Product [INSERT
SHIPPPING CODE].   Shipment shall be made by common carrier designated by
PURCHASER to the shipping point designated by PURCHASER.  If PURCHASER does not
designate a common carrier, [MANUFACTURER] may select the common carrier.  Risk
of loss shall pass from [MANUFACTURER] to PURCHASER when the Product is
delivered to the common carrier.   All transport costs will be borne by
PURCHASER.

 

8.3           Price.   [MANUFACTURER] shall invoice PURCHASER for (i) the
applicable fee for all Product delivered and (ii) other fees, each as set forth
in Schedule D.

 

8.4           Terms of Payment.  PURCHASER will pay [MANUFACTURER] the toll fee
within thirty (30) days after the date on which PURCHASER receives said invoice
from [MANUFACTURER], together with copies of all documentation required for
Product release as provided herein and in the Technical Quality Agreement.  
Late payments shall bear interest at the rate of 1 1/2 % per month, or if less,
the highest rate permitted under applicable law.  The invoice for Product shall
not be generated prior to date of shipment.  Invoices for other fees shall be
delivered to PURCHASER promptly as incurred

 

IX.           INSPECTION AND ANALYSIS

 

9.1           Inspection by [MANUFACTURER].  [MANUFACTURER] will analyze each
Product lot for compliance with the Specifications set forth in Schedule A. 
[MANUFACTURER] will send to PURCHASER a certificate of analysis and a
certificate of release (together with any other documentation required under the
Technical Quality Agreement ) prior to, or together with, each shipment of
Product.  In this regard, [MANUFACTURER] agrees to retain all records and
documents necessary to fulfill the requirements established by all applicable
regulatory agencies.

 

9.2           Inspection by PURCHASER.  PURCHASER or its authorized
representative will inspect all shipments upon their receipt and will report any
reasonably discernible defects in the Product to [MANUFACTURER] within thirty
(30) days of its receipt of the Product and related records.  Any defects not
reasonably discernible will be reported to [MANUFACTURER] by PURCHASER within
ten (10) days of PURCHASER’s discovery of the same.

 

9.3           Non-Conforming Product.  If any Product does not meet the
warranties set forth in Section XI, as determined by PURCHASER’s testing and
inspection of the Product, then at its option PURCHASER may, as its sole remedy,
either (i) require that [MANUFACTURER] remanufacture or repackage (as
appropriate) said Product at no charge to PURCHASER and pay all round-trip
shipping charges to and from the destination of the original shipment,  or
(ii) be relieved of

 

D-9

--------------------------------------------------------------------------------


 

any obligation to pay [MANUFACTURER] the tolling fees otherwise payable for the
manufacture of said Product, and [MANUFACTURER] shall reimburse PURCHASER for
the reasonable costs incurred by PURCHASER in properly disposing of such
non-conforming Product.  Any notice given hereunder shall specify the manner in
which the Product fails to conform to the purchase order therefor or fails to
meet such warranty or the Specifications.

 

9.4                                 Independent Testing.  If PURCHASER notifies
[MANUFACTURER] that any Product does not meet the warranties in Section 10, and
[MANUFACTURER] does not agree with PURCHASER’s position, the parties will
attempt to reach a mutually acceptable resolution of the dispute.  If they are
unable to do so after a reasonable period of time (such period not to exceed
thirty (30) days from the date of original notification), the matter will be
submitted to an independent testing laboratory acceptable to both parties.  Both
parties will accept the judgment of the independent laboratory.  The cost of
such testing will be borne by the party whose position is determined to have
been in error.  If the Product is determined by said independent laboratory to
have been conforming, then the provisions of Section 9.3 hereof shall not apply,
and PURCHASER shall not be relieved of its obligations to pay [MANUFACTURER] for
the production of such Product.

 

X.            REGULATORY MATTERS; REGULATORY FILINGS AND APPROVALS

 

General.  [MANUFACTURER] shall be responsible for obtaining and maintaining all
site licenses for the manufacture of the Product and shall comply on behalf of
PURCHASER with other applicable laws and regulations promulgated by, but not
limited to, the FDA in connection with [MANUFACTURER]’s manufacture of the
Product.

 

XI.           REPRESENTATIONS AND WARRANTIES

 

11.1                           General.

 

(a)           [MANUFACTURER] represents and warrants to PURCHASER that (i) it
has and will maintain throughout the pendency of this Agreement, the expertise,
with respect to personnel and equipment, to fulfill the obligations established
hereunder, and has obtained all requisite material licenses, authorizations and
approvals (the “Permits”) required by federal, state or local government
authorities including, but not limited to, the FDA,  Environmental Protection
Agency (“EPA”), and the Occupational Safety and Health Administration (“OSHA”)
(or such analogous government authorities) to manufacture the Product; (ii) the
production facility, equipment and personnel to be employed to formulate and
package the Product will be qualified to manufacture product according to cGMP
at the time each such batch of Product is produced, and that the production
facility to be employed is in compliance with all applicable material laws and
regulations;  (iii) there are no pending or uncorrected citations or adverse
conditions noted in any inspection of the production facility to be

 

D-10

--------------------------------------------------------------------------------


 

employed to manufacture the Product that would cause the Product to be
misbranded or adulterated within the meaning of the US Food, Drug and Cosmetic
Act, as amended; (iv)  the execution, delivery and performance of this Agreement
by [MANUFACTURER] does not conflict with, or constitute a breach of any order,
judgment, agreement, or instrument to which [MANUFACTURER] is a party; (v) the
execution, delivery and performance of this Agreement by [MANUFACTURER] does not
require the consent of any person or the authorization of (by notice or
otherwise) any governmental or regulatory authority (other than those relating
to the granting of approval to commercialize the Product); and
(vi) [MANUFACTURER] has not been debarred by the United States Food and Drug
Administration under the Generic Drug Enforcement Act of 1992 (or by any
analogous agency or under any analogous law or regulation), and neither it nor,
to its knowledge, any of its officers or directors has ever been convicted of a
felony under the laws of the United States for conduct relating to the
development or approval of a drug product or relating to the marketing or sale
of a drug product, and further, to its knowledge, that no individual or firm
debarred by any governmental authority will participate in the performance,
supervision, management or review of the production of Product supplied to
PURCHASER under this Agreement.

 

(b)                                 PURCHASER represents and warrants to
[MANUFACTURER] that (i) the execution, delivery and performance of this
Agreement by PURCHASER does not conflict with, or constitute a breach of any
order, judgment, agreement, or instrument to which PURCHASER is a party; and
(ii) the execution, delivery and performance of this Agreement by PURCHASER does
not require the consent of any person or the authorization of (by notice or
otherwise) any governmental or regulatory authority (other than those relating
to the granting of approval to commercialize the Product).

 

11.2                           Manufacturing Warranty.  [MANUFACTURER] warrants
that all Products supplied to PURCHASER will be manufactured in accordance with
cGMPs and the Quality Technical Agreement in effect at the time of manufacture.

 

11.3                           Product Warranty.  [MANUFACTURER] hereby warrants
that all Product delivered to PURCHASER (i) will not be adulterated, misbranded,
or otherwise prohibited within the meaning of any national, state or local law
or regulation in the Territory, and (ii) will conform to Specifications as
established in Schedule A hereto.

 

11.3                           Warranty Disclaimer.    EXCEPT AS EXPRESSLY
STATED IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY WARRANTIES,
INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

D-11

--------------------------------------------------------------------------------


 

XII.         QUALITY CONTROL, RECORDS AND INSPECTIONS

 

12.1         Product and Component Samples.  [MANUFACTURER] will maintain a
sample of each chemical component (including Active Drug Substance) as required
by applicable regulatory standards or as otherwise mutually agreed by PURCHASER
and [MANUFACTURER].  [MANUFACTURER] will be responsible for maintaining
retention samples of the Product as may be required by applicable regulatory
standards.

 

12.2         Validation.  [MANUFACTURER] will validate all process, methods,
equipment, utilities, facilities and computers used in the formulation,
packaging, storage, testing and release of Product in conformance with all
applicable laws and regulations.  PURCHASER will have the right to review the
results of said validation upon request.

 

12.3         Quality Compliance.  [MANUFACTURER] will provide PURCHASER with
timely notification of all significant deviations, notes to file, and other
deficiencies that may reasonably be expected to impact the quality of the
Product, as well as all FDA reports regarding testing, manufacture, packaging or
labeling of the Product.

 

12.4         Manufacturing Records.  [MANUFACTURER] will maintain complete and
accurate records relating to the Product and the manufacture, packaging,
labeling and testing thereof for the period required by applicable regulatory
standards, and [MANUFACTURER] shall provide copies thereof to PURCHASER upon
PURCHASER’s request.  The records shall be subject to audit and inspection under
this Article XII.

 

12.5         Batch Records. Records which include the information relating to
the manufacturing, packaging and quality operation for each lot of Product will
be prepared by [MANUFACTURER] at the time such operations occur. [MANUFACTURER]
will prepare such records in accordance with cGMP’s, the Specifications and the
Technical Quality Agreement.

 

12.6         Records Retention.  [MANUFACTURER] will retain records and
documents for periods meeting all applicable regulations of the FDA.

 

12.7         Regulatory Inspections.  [MANUFACTURER] will without undue delay
inform PURCHASER of any contact, inspection or audit by any governmental agency
(other than EPA and OSHA inspections) related to or affecting the Product (other
than contacts, inspections or audits affecting products generally). 
[MANUFACTURER] will without undue delay provide PURCHASER with copies of any
government-issued inspection observation reports (including without limitation
FDA Form 483s and equivalent forms from other regulatory bodies) and agency
correspondence that may reasonably be expected to adversely affect the Product. 
[MANUFACTURER] and PURCHASER will cooperate in resolving any concerns with any
governmental agency.  [MANUFACTURER] will also inform PURCHASER of any action
taken by any governmental agency

 

D-12

--------------------------------------------------------------------------------


 

against [MANUFACTURER] or any of its officers and employees which may reasonably
be expected to adversely affect the Product or [MANUFACTURER]’s ability to
supply Product hereunder within 24 hours after the action is taken.

 

12.8         PURCHASER Inspections.  PURCHASER employees or PURCHASER authorized
representatives will have the right during normal business hours, at reasonable
intervals and on reasonable prior notice, to conduct inspections, at PURCHASER’s
expense, of [MANUFACTURER]’s facilities used in the manufacturing, packaging,
storage, testing, shipping or receiving of Product, Commodities and Components. 
All such employees and representatives shall be qualified to conduct such
inspections, shall be escorted by [MANUFACTURER] employees or representatives at
all times while at [MANUFACTURER]’s facility, shall be bound by the same
confidentiality obligations as contained herein, and shall abide at all times
with [MANUFACTURER]’s rules and regulations, including without limitation safety
rules and regulations.  Such inspections may include cGMP inspections and system
audits. Persons conducting such inspections will have access only to documents,
records, reports, data, procedures, facilities, regulatory submissions, and all
other information required to be maintained by applicable law and government
regulations relating to the Product.  [MANUFACTURER] shall take appropriate
actions to adopt reasonable suggestions of PURCHASER to correct any deficiencies
identified by such inspection or audit.  In addition, PURCHASER shall have the
right to observe from time to time the manufacture, packaging and quality
control testing of the Product by [MANUFACTURER]. No testing of the Product by
PURCHASER and no inspection or audit by PURCHASER of the [MANUFACTURER]
production facility under this Agreement shall operate as a waiver of or
otherwise diminish [MANUFACTURER]’s responsibility with respect to Product
quality under this Agreement.  The duration of an audit will be limited to no
more than 3 days, and audits may not interfere with [MANUFACTURER]’s normal
operations.

 

XIII.        COMPLAINTS, ADVERSE EXPERIENCES AND RECALLS

 

13.1         Product Complaints and AE’s. PURCHASER shall maintain complaint
files with respect to the Product in accordance with cGMPs.  [MANUFACTURER] will
promptly notify PURCHASER by facsimile transmission of all Product complaints
and AEs received by [MANUFACTURER] within two (2) days of its receipt thereof. 
All such notices shall be sent to the attention of the Director, Medical Affairs
at PURCHASER, facsimile number (610) 738-6313. PURCHASER shall promptly provide
[MANUFACTURER] with copies of any complaints received by PURCHASER relating to
the manufacture or packaging of the Product. PURCHASER shall have responsibility
for responding to all complaints, and for promptly providing [MANUFACTURER] with
a copy of any responses to complaints relating to the manufacture or packaging
of the Product.  PURCHASER or its affiliates shall have responsibility for
reporting all complaints relating to the Product to the FDA and any other
regulatory

 

D-13

--------------------------------------------------------------------------------


 

authorities, including, but not limited to, complaints relating to the
manufacture or packaging of the Product as well as adverse experience (AE)
reports.  PURCHASER will correspond with complainants as to any complaints
associated with Product, whether received during or after the term hereof. 
[MANUFACTURER] will assist PURCHASER in investigating Product complaints
relating to the manufacture or packaging of the Product by analyzing Product,
manufacturing processes and components to determine the nature and cause of an
alleged Product manufacturing defect or alleged Product failure.  [MANUFACTURER]
will also assist PURCHASER in the investigation of any Adverse Experience (AE)
reported to either party when such AEs are reasonably believed to be
attributable to the manufacture or packaging of the Product.  If PURCHASER
determines that any reasonable physical, chemical, biological or other
evaluation should be conducted in relation to an AE or Product complaint
relating to the manufacture or packaging of the Product, [MANUFACTURER] will
conduct the evaluation and provide PURCHASER with a written report of such
evaluation within thirty (30) days from receipt of PURCHASER’s written request
for same, together with samples of the Product from the relevant lot.

 

13.2         Recall Action.  If PURCHASER should elect or be required to
initiate a Product recall, withdrawal or field correction because of (i) supply
by [MANUFACTURER] of Product that does not conform to the Specifications and
warranties established by this Agreement or (ii) the negligent or intentional
wrongful act or omission of [MANUFACTURER], PURCHASER will notify [MANUFACTURER]
and provide [MANUFACTURER] a copy of its recall letter prior to initiation of
the recall.  [MANUFACTURER] will assist PURCHASER (and its designated Affiliate)
in an investigation to determine the cause and extent of the problem.  All
regulatory authority contacts and coordination of any recall activities will be
initiated by, and will be the sole responsibility of, PURCHASER.

 

13.3         Recall Expenses.  If any Product is recalled as a result of
(i) supply by [MANUFACTURER] of Product that does not conform to the warranties
contained in Sections 11.1, 11.2 or 11.3 hereof or (ii) the negligent or
intentional wrongful act or omission of [MANUFACTURER], then [MANUFACTURER] will
bear all reasonable costs and expenses of such recall. Recalls for any other
reason will be at PURCHASER’s sole expense.

 

13.4         Recall Records.  [MANUFACTURER] will maintain complete and accurate
records for such periods as may be required by applicable law or regulation.

 

XIV.        INSURANCE

 

14.1         During the term hereof, [MANUFACTURER] shall maintain product
liability/completed operations insurance, providing coverage of not less than
TEN MILLION AND 00/100 DOLLARS ($10,000,000.00) per occurrence and in the
aggregate, insuring [MANUFACTURER] against all costs, fees, judgments, and

 

D-14

--------------------------------------------------------------------------------


 

liabilities arising out of or alleged to arise out of its obligations and
representations and warranties under this Agreement.  In addition,
[MANUFACTURER] will maintain at all times sufficient property casualty insurance
to cover the total quantity of Active Drug Substance and Product on hand at its
full cost of replacement.  [MANUFACTURER] will provide to PURCHASER, upon
request, evidence of such insurance coverages.  [MANUFACTURER] further agrees to
cause such policies to name PURCHASER as an additional insured at no cost to
CEPHLAON.

 

14.2         During the term hereof, PURCHASER agrees to maintain, and upon
request, to provide evidence of product liability insurance for and providing
coverage of not less than TEN MILLION AND 00/100 DOLLARS ($10,000,000.00) per
occurrence and in the aggregate providing a defense for and insuring PURCHASER
against all costs, fees, judgments and liabilities arising out of or alleged to
arise out of its obligations and representations and warranties under this
Agreement.  PURCHASER will provide to [MANUFACTURER], upon request, evidence of
such insurance coverages.

 

XV.         TRADEMARKS

 

15.1         [MANUFACTURER] shall have the non-exclusive right to use the
Trademarks in packaging the Product in connection with fulfilling its
obligations hereunder.  The rights granted [MANUFACTURER] hereunder to use the
Trademarks shall in no way affect PURCHASER’s ownership of such Trademarks.  No
other right, title or interest in the Trademarks is established hereby, and
nothing herein shall be construed to grant any right or license to
[MANUFACTURER] to use the PURCHASER trademark or the name PURCHASER, other than
as specifically set forth herein.

 

15.2         [MANUFACTURER] will only manufacture the Product using the relevant
Trademarks as listed in Schedule A during the term of this Agreement.  Upon
termination of this Agreement, [MANUFACTURER] will cease all use of the
Trademarks and cancel any license to such Trademarks granted hereunder.

 

15.3         [MANUFACTURER] will use the Trademarks in strict accordance with
the instructions given by PURCHASER, and shall refrain from making any changes
in connection therewith without first obtaining PURCHASER’s written consent.

 

15.4         In the event of any claim or litigation by a third party against
[MANUFACTURER] alleging that any of the Trademarks imitates or infringes a
trademark of such third party or is invalid, [MANUFACTURER] shall promptly give
notice of such claims or litigation to PURCHASER and PURCHASER shall assume
responsibility for and control of the handling, defense, or settlement thereof.
[MANUFACTURER] shall cooperate fully with PURCHASER during the pendency of any
such claim or litigation, at PURCHASER’s expense. PURCHASER shall keep
[MANUFACTURER] notified of the current status of

 

D-15

--------------------------------------------------------------------------------


 

any trademark claim, litigation or infringement of any of the Trademarks and
shall permit [MANUFACTURER] to assume the handling, defense or settlement
thereof if PURCHASER declines to do so, at [MANUFACTURER]’s expense.  PURCHASER
may at any time modify, adopt or withdraw from use any Trademark without any
liability to [MANUFACTURER].

 

XVI.     INVENTIONS

 

Any patentable or unpatentable inventions, discoveries, improvements, or trade
secrets made by [MANUFACTURER] (the “Developments”) in the performance of this
Agreement as they may specifically relate to the Product or its manufacture
(including any new use or any change in the method of producing, testing or
storing the Product) shall be owned by PURCHASER.   [MANUFACTURER] shall execute
such instruments as shall be required to evidence or effectuate the other
party’s ownership of any such Developments, shall cooperate upon reasonable
request (and at the expense of the requesting party) in the prosecution of
patents and other intellectual property rights related to any such Developements
and shall diligently respond to all reasonable requests on the part of PURCHASER
to secure information that may be otherwise necessary to secure or perfect an
intellectual property right in any such Developments.

 

XVII.    INDEMNIFICATION

 

17.1         By [MANUFACTURER].  [MANUFACTURER] will indemnify, defend and hold
harmless PURCHASER, its Affiliates, directors, officers, employees, agents,
successors, and assigns from any and all liability, damage, loss, cost, or
expense (including reasonable attorneys’ fees) arising out of third-party
claims, which arise from i) [MANUFACTURER]’s breach of any of the warranties,
and representations contained in Article XI hereof, or ii) [MANUFACTURER]’s
negligence or other willful misconduct.  .

 

17.2         By PURCHASER.  PURCHASER will indemnify, defend and hold harmless
[MANUFACTURER], its Affiliates, directors, officers, employees, agents,
successors, and assigns harmless from any and all liability, damage, loss, cost,
or expense (including reasonable attorneys’ fees) arising out of third-party
claims which arise from i)  PURCHASER’s breach of any of the warranties and
representations contained in Article XI hereof or ii)  PURCHASER’s negligence or
other willful misconduct.

 

17.3         By Each Party.  In the event that negligence or willful misconduct
of both [MANUFACTURER] and PURCHASER contribute to any such loss, damage, claim,
injury, cost or expense, [MANUFACTURER] and PURCHASER will each indemnify and
hold harmless the other with respect to that portion of the loss, damage, claim,
injury, cost or expense attributable to its negligence or willful misconduct.

 

D-16

--------------------------------------------------------------------------------


 

17.4         LIMITATION OF LIABILITY.  IN NO EVENT SHALL ABBOTT OR PURCHASER BE
LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT
DAMAGES ARISING IN ANY WAY OUT OF THE MANUFACTURE AND SUPPLY OF THE PRODUCT TO
THE OTHER HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY; PROVIDED
HOWEVEER, THIS LIMIATION SHALL NOT APPLY TO THIRD PARTY CLIAMS FOR WHICH THE
OTHER PARTY IS INEDMNIFIED HEREUNDER.

 

17.5         Procedures.  In the event that one party receives notice of a
claim, lawsuit, or liability for which it is entitled to indemnification by the
other party, the party receiving notice shall give prompt notification to the
indemnifying party.  The party being indemnified shall cooperate fully with the
indemnifying party throughout the pendency of the claim, lawsuit or liability,
and the indemnifying party shall have complete control over the conduct and
disposition of the claim, lawsuit, or liability including the retention of legal
counsel engaged to handle such matter.  The indemnifying party hereunder will
not be liable for any costs associated with the settlement of any claim or
action brought against it or the other party unless it has received prior notice
of the settlement negotiations and has agreed to the settlement.

 


XVIII.     TERM; TERMINATION


 

18.1         Term.  Unless terminated in accordance with the provisions of this
Article XVIII, this Agreement will remain in effect for a period of
[                      ] from the Effective Date (the “Initial Term”), and,
unless either party gives written notice of non-renewal at least
[                                  ] prior to the end of the Initial Term (or
any renewal term), this Agreement shall be renewed for consecutive terms of two
years.


 

18.2         Breach.  If either party hereto commits a material breach of any of
its obligations hereunder, the non-breaching party may, at its option, terminate
this Agreement by giving the other party at least ninety (90) days prior written
notice of its intent to terminate this Agreement, which notice shall specify the
breach and the termination date, unless the breaching party cures said breach
prior to the specified termination date (or prior to the expiration of a longer
period as may be reasonably necessary to cure a breach, provided that the
breaching party is making diligent efforts to cure such breach, and provided
further that such longer period shall not in any event exceed one hundred twenty
(120) days from the date of notice).

 

18.3         Insolvency.  Either party may terminate this Agreement immediately
in its entirety if the other Party files a petition of bankruptcy, is adjudged
bankrupt, takes advantage of any insolvency act, or executes a bill of sale,
deed of trust, or assignment for the benefit of creditors.

 

D-17

--------------------------------------------------------------------------------


 

18.4         Survival.  The rights and obligations in the following Articles
will survive any termination or expiration of this Agreement: IV, XI, XIII, XVI,
XVII, XVIII and XX will survive termination of this Agreement, as will any
rights to payment or other rights or obligations that have accrued under this
Agreement prior to termination.  Termination will not affect the liability of
either party by reason of any act, default, or occurrence prior to said
termination.

 

18.5         Transfer.  If either party terminates this Agreement,
[MANUFACTURER] will upon request and at PURCHASER’s expense provide reasonable
assistance in transferring production of Product to a facility owned by
PURCHASER or a third party selected by PURCHASER.

 

18.6         Return of Product and Components.  Upon termination under this
Article XVIII, [MANUFACTURER] shall, at PURCHASER’s expense, return promptly to
PURCHASER all Product, Active Drug Substance, Commodities, Components and in
process materials in its possession on the effective date of termination.

 


XIX.        DISPUTE RESOLUTION


 

Any dispute concerning or arising out of this Agreement or concerning the
existence or validity hereof, shall be determined by the following procedure.

 

19.1         Both parties understand and appreciate that their long term mutual
interest will be best served by effecting a rapid and fair resolution of any
claims or disputes which may arise out of services performed under this contract
or from any dispute concerning contract terms.  Therefore, both parties agree to
use their best efforts to resolve all such disputes as rapidly as possible on a
fair and equitable basis.  Toward this end both parties agree to develop and
follow a process for presenting, rapidly assessing, and settling claims on a
fair and equitable basis.

 

19.2         If any dispute or claim arising under this contract cannot be
readily resolved by the parties pursuant to the process described in
Section 19.1, the parties agree to refer the matter to a panel consisting of one
(1) senior executive employed by each party who is not directly involved in the
claim or dispute for review and resolution.  A copy of the contract terms,
agreed upon facts (and areas of disagreement), and concise summary of the basis
for each side’s contentions will be provided to both such senior executives who
shall review the same, confer, and attempt to reach a mutual resolution of the
issue.

 

19.3         If the matter has not been resolved utilizing the process set forth
in this Article XIX, and the parties are unwilling to accept the non-binding
decision of the panel, either or both parties may elect to pursue resolution
through litigation according to Section 20.9.

 

D-18

--------------------------------------------------------------------------------


 


XX.         MISCELLANEOUS

 

20.1         Headings.  The headings and captions used herein are for the
convenience of the parties only and are not to be construed to define, limit or
affect the construction or interpretation hereof.

 

20.2         Severability. In the event that any provision of this Agreement is
found to be invalid or unenforceable, then the offending provision shall not
render any other provision of this Agreement invalid or unenforceable, and all
other provisions shall remain in full force and effect and shall be enforceable,
unless the provisions which have been found to be invalid or unenforceable shall
substantially affect the remaining rights or obligations granted or undertaken
by either party.

 

20.3         Entire Agreement.  This Agreement, including all those Schedules
appended hereto, contains the entire agreement of the Parties regarding the
subject matter hereof and supersedes all prior agreements, understandings or
conditions (whether oral or written) regarding the same.  Further, this
Agreement may not be changed, modified, amended or supplemented except by a
written instrument signed by both parties.

 

20.4         Assignability.  This Agreement and the rights hereunder may not be
assigned or transferred by either party without the prior written consent of the
other party; provided however, that either party may assign this Agreement to an
Affiliate, and provided further that in the event of a merger, acquisition or
sale of substantially all of the assets of either party, the rights and
obligations of such party under this Agreement may be assigned to the survivor
or purchaser in that transaction.  In the event that this Agreement is assigned,
it shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns.

 

20.5         Further Assurances.  Each party hereto agrees to execute,
acknowledge and deliver such further instruments, and to take such other
actions, as may be necessary or appropriate in order to carry out the purposes
and intent of this Agreement.

 

20.6         Waiver.  The waiver by either party of a breach of any provisions
contained herein shall be effective only if made in writing and shall in no way
be construed as a waiver of any succeeding breach of such provision or the
waiver of the provision itself.

 

20.7         Force Majeure.  A party shall not be liable for nonperformance or
delay in performance (other than of obligations regarding any payments or of
confidentiality) caused by any event reasonably beyond the control of such party
including, without limitation, wars, hostilities, revolutions, riots, civil
disturbances, national emergencies, strikes, lockouts, unavailability of
supplies, epidemics, fires, floods, earthquakes, other forces of nature,
explosions, embargoes, or any other Acts of God, or any laws, proclamations,
regulations, ordinances, or other acts or orders of any court, government or
governmental agency.  Any occurrence of Force Majeure shall be reported promptly
to the other

 

D-19

--------------------------------------------------------------------------------


 

party.  A party whose performance has been excused will perform such obligation
as soon as is reasonably practicable after the termination or cessation of such
event or circumstance.

 

20.8         Remedies.  Each party agrees and acknowledges that its disclosure
of Confidential Information in breach of this Agreement may cause irreparable
harm to other party, and therefore that any such breach or threatened breach may
entitle such party to injunctive relief, in addition to any other legal remedies
available in a court of competent jurisdiction.

 

20.9         Governing Law and Dispute Settlement.  This Agreement shall in all
respects be construed and enforced in accordance with the law of the State of
Delaware disregarding its conflicts of laws principles.

 

20.10       Independent Contractors.  The parties are independent contractors
under this Agreement.  Nothing contained in this Agreement is to be construed so
as to constitute PURCHASER and [MANUFACTURER] as partners, agents or employees
of the other, including with respect to this Agreement.  Neither party hereto
shall have any express or implied right or authority to assume or create any
obligations on behalf of, or in the name of, the other party or to bind the
other party to any contract, agreement or undertaking with any third party
unless expressly so authorized in writing by the other party.

 

20.11       Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be considered and shall have the force and
effect of an original.

 

20.12       Notices.  Except as set forth in Section 13.1 above, or as otherwise
stated herein, all notices, consents or approvals required by this Agreement
shall be in writing and sent by certified or registered mail, postage prepaid,
by commercial overnight courier service, or by facsimile (confirmed by such
certified, registered or overnight mail) to the parties at the following
addresses or such other addresses as may be designated in writing by the
respective parties.  Notices shall be deemed effective on the date of mailing.

 

If to PURCHASER:

 

All [MANUFACTURER] invoices and/or charges in billing should be directed to the
Accounting Department at:

 

If to [MANUFACTURER]:

 

Attention:

Facsimile:

 

D-20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the date first above written.

 

 

PURCHASER, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

[MANUFACTURER]

 

 

 

By:

 

 

D-21

--------------------------------------------------------------------------------


 


SCHEDULE A

 

Active Drug Substance, Commodities and Components Specifications

 

The parties have agreed upon all those applicable specifications for the Active
Drug Substance, Commodities and Components as set forth in the following
documents.  The parties shall agree upon any modifications to any such
specifications.

 

TRADEMARKS

 

D-22

--------------------------------------------------------------------------------


 


SCHEDULE B

 

Quality Technical Agreement

 

D-23

--------------------------------------------------------------------------------


 

Schedule C

 

[MANUFACTURER] Reserve Capacity

 

The minimum annual capacity to be reserved by [MANUFACTURER], is as follows for
the Initial Term of this agreement:

 

D-24

--------------------------------------------------------------------------------


 

Schedule D

 


PRICING

 

D-25

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Trademark License

 

E-1

--------------------------------------------------------------------------------


 

Exhibit E

 

TRADEMARK LICENSE AGREEMENT

 

This Trademark License Agreement (the “Agreement”), dated the [    ]  day of
[      ], 2008 (the “Effective Date”), is entered into by and between
[PURCHASER], a Delaware corporation (“Purchaser”), and [THE COMPANY], a Delaware
corporation (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, the Company is the owner of the Licensed Marks (as such term is defined
herein);

 

WHEREAS, the Purchaser is in the business of developing and marketing
pharmaceutical products;

 

WHEREAS, the Parties have entered into the Patent License Agreement (as such
term is defined herein);

 

WHEREAS, the Company and the Purchaser are interested in establishing a
licensing relationship pursuant to which the Company shall grant the Purchaser
certain rights and licenses under the Licensed Marks.

 

NOW, THEREFORE, the Purchaser and the Company agree as follows:

 


1.             DEFINITIONS.  WHEN USED IN THIS AGREEMENT, EACH OF THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS SET FORTH IN THIS SECTION 1.


 


1.1.          “AFFILIATE” SHALL MEAN, WITH RESPECT TO A PARTY, ANY PERSON THAT
CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH SUCH PARTY.  FOR
PURPOSES OF THIS SECTION 1.1, “CONTROL” SHALL REFER TO (A) IN THE CASE OF A
PERSON THAT IS A CORPORATE ENTITY, DIRECT OR INDIRECT OWNERSHIP OF FIFTY PERCENT
(50%) OR MORE OF THE STOCK OR SHARES HAVING THE RIGHT TO VOTE FOR THE ELECTION
OF DIRECTORS OF SUCH PERSON AND (B) IN THE CASE OF A PERSON THAT IS NOT A
CORPORATE ENTITY, THE POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO
DIRECT, OR CAUSE THE DIRECTION OF, THE MANAGEMENT OR POLICIES OF SUCH PERSON,
WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES BY CONTRACT OR OTHERWISE.


 


1.2.          “CONFIDENTIAL INFORMATION” SHALL MEAN NON-PUBLIC INFORMATION
DISCLOSED BY THE COMPANY TO THE PURCHASER RELATING TO THE PRODUCTS AND LICENSED
MARKS.


 


1.3.          “LICENSED MARKS” SHALL MEAN THE TRADEMARKS SET FORTH IN SCHEDULE
A.


 


1.4.          “PARTIES” SHALL MEAN THE PURCHASER AND THE COMPANY.


 


1.5.          “PARTY” SHALL MEAN THE PURCHASER OR THE COMPANY, AS THE CONTEXT
MAY REQUIRE.


 


1.6.          “PATENT LICENSE AGREEMENT” SHALL MEAN THE LICENSE

 

E-2

--------------------------------------------------------------------------------


 


AGREEMENT BETWEEN THE PARTIES DATED AS OF [**].


 


1.7.          “PERSON” SHALL MEAN ANY NATURAL PERSON OR ANY CORPORATION,
COMPANY, PARTNERSHIP, JOINT VENTURE, FIRM OR OTHER ENTITY, INCLUDING WITHOUT
LIMITATION A PARTY.


 


1.8.          “PRODUCT” AND COGNATES THEREOF SHALL MEAN IMAGIFY™ (PERFLUBUTANE
POLYMER MICROSPHERES) IN ALL DELIVERY METHODS, FORMULATIONS AND DOSAGES.


 


1.9.          “TERRITORY” SHALL MEAN WORLDWIDE, EXCEPT FOR ALBANIA, ANDORRA,
ARMENIA, AUSTRIA, AZERBAIJAN, BELARUS, BELGIUM, BOSNIA AND HERZEGOVINA,
BULGARIA, CROATIA, CYPRUS, CZECH REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE,
GEORGIA, GERMANY, GREECE, HUNGARY, ICELAND, IRELAND, ITALY, KAZAKHSTAN,
KYRGYZSTAN, LATVIA, LIECHTENSTEIN, LITHUANIA, LUXEMBOURG, MALTA, MONACO,
NETHERLANDS, NORWAY, POLAND, PORTUGAL, REPUBLIC OF MOLDOVA, ROMANIA, RUSSIAN
FEDERATION, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN, SWITZERLAND, THE FORMER YUGOSLAV
REPUBLIC OF MACEDONIA, TURKEY, TADZHIKISTAN, TURKMENISTAN, UKRAINE, UZBEKISTAN,
UNITED KINGDOM AND YUGOSLAVIA.


 


1.10.        “THIRD PARTY” SHALL MEAN ANY PERSON OR ENTITY OTHER THAN A PARTY OR
ANY OF ITS AFFILIATES.


 


2.             LICENSE.


 


2.1.          GRANT.  THE COMPANY GRANTS TO THE PURCHASER AN EXCLUSIVE,
ROYALTY-FREE, PERPETUAL, IRREVOCABLE LICENSE, TO USE THE LICENSED MARKS IN THE
APPLICABLE JURISDICTIONS FOR THE PURPOSE OF MANUFACTURING, ADVERTISING,
MARKETING, SALE, AND DISTRIBUTION OF THE PRODUCTS IN THE TERRITORY, IN
CONNECTION WITH THE EXERCISE OF PURCHASER’S RIGHTS UNDER THE PATENT LICENSE
AGREEMENT.  PURCHASER SHALL BE ENTITLED TO GRANT ONE OR MORE SUBLICENSES UNDER
THE LICENSE GRANTED PURSUANT TO THIS AGREEMENT AND IN CONNECTION WITH
SUBLICENSES GRANTED UNDER THE PATENT LICENSE AGREEMENT, PROVIDED, HOWEVER, THAT
THE PURCHASER SHALL NOT BE PERMITTED TO SUBLICENSE RIGHTS BROADER THAN THOSE
GRANTED HEREUNDER.


 


2.2.          ADDITIONAL JURISDICTIONS.  TO THE EXTENT THAT THE PURCHASER WISHES
TO ESTABLISH REGISTERED TRADEMARK RIGHTS IN JURISDICTIONS IN ADDITION TO THOSE
IN WHICH THE LICENSED MARKS ARE CURRENTLY REGISTERED, THE COMPANY SHALL TAKE ALL
COMMERCIALLY REASONABLE ACTIONS AS MAY BE REQUIRED FOR THE PURCHASER TO DO SO,
INCLUDING EXECUTING SUCH ADDITIONAL DOCUMENTS OR TAKING SUCH ADDITIONAL ACTIONS
AS THE PURCHASER MAY REASONABLY REQUIRE.  THE COMPANY AGREES THAT IT DOES NOT
CURRENTLY, AND WILL NOT DURING THE TERM OF THIS AGREEMENT, USE MARKS SIMILAR TO
THE LICENSED MARKS IN ANY JURISDICTIONS OUTSIDE OF THE JURISDICTIONS IN WHICH
THE LICENSED MARKS ARE REGISTERED.


 


3.             ENFORCEMENT.


 


3.1.          IF ANY INFRINGEMENTS OR SUSPECTED INFRINGEMENT OR ILLEGAL USE OR
SUSPECTED ILLEGAL USE OF THE LICENSED MARKS BY ANY PERSON IN THE TERRITORY OR
ELSEWHERE SHALL COME TO THE ATTENTION OF THE PURCHASER, THE PURCHASER SHALL
PROMPTLY GIVE NOTICE THEREOF IN WRITING TO THE COMPANY.  COMPANY SHALL TAKE ALL
REASONABLE ACTIONS NECESSARY TO PRESERVE THE PURCHASER’S RIGHTS HEREUNDER,
INCLUDING, AS THE CASE

 

E-3

--------------------------------------------------------------------------------


 


MAY REQUIRE, FILING SUIT AGAINST SUSPECTED INFRINGERS OR ILLEGAL USERS OF THE
LICENSED MARKS.  IF REQUESTED, THE PURCHASER WILL COOPERATE FULLY IN STOPPING
ANY SUCH CONDUCT IN THE TERRITORY AND PARTICIPATE IN THE CONDUCT OF THE ACTION
AT THE COMPANY’S EXPENSE.  IF THE COMPANY DETERMINES NOT TO BRING ANY SUCH
ACTION, PURCHASER MAY THEN BRING SUCH ACTION IN ORDER TO PROTECT ITS RIGHTS
HEREUNDER IN ITS OWN NAME AT ITS OWN EXPENSE PROVIDED IT OBTAINS THE CONSENT OF
THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. IF REQUESTED TO
DO SO, THE COMPANY SHALL COOPERATE WITH THE PURCHASER IN ANY SUCH ACTION AT THE
PURCHASER’S EXPENSE.


 


3.2.          IN THE EVENT A THIRD PARTY INSTITUTES AN INFRINGEMENT ACTION
AGAINST THE PURCHASER FOR ITS USE OF THE LICENSED MARKS AS PROVIDED IN THIS
AGREEMENT, THE PURCHASER SHALL PROMPTLY NOTIFY THE COMPANY OF SUCH SUIT IN
WRITING. COMPANY SHALL DEFEND, AT ITS OWN EXPENSE, ANY SUCH ACTION, AND THE
PURCHASER SHALL COOPERATE IN SUCH DEFENSE AS REASONABLY REQUESTED BY THE
COMPANY, AT THE COMPANY’S EXPENSE. COMPANY SHALL PAY ALL JUDGMENTS AND
SETTLEMENTS RESULTING FROM SUCH SUITS.


 


4.             MAINTENANCE.  AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, THE
COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO MAINTAIN THE LICENSED MARKS AS VALID
AND IN FULL FORCE AND EFFECT.  TO THE EXTENT THAT THE COMPANY FAILS TO SO
MAINTAIN THE LICENSED MARKS, THE COMPANY SHALL PROMPTLY NOTIFY THE PURCHASER AND
THE PURCHASER SHALL BE ENTITLED TO TAKE ANY AND ALL ACTIONS WHICH MAY BE
NECESSARY TO MAINTAIN THE LICENSED MARKS AS VALID AND IN FULL FORCE AND EFFECT. 
TO THE EXTENT SO REQUIRED IN ORDER FOR THE PURCHASER TO SO MAINTAIN SUCH
LICENSED MARKS, THE COMPANY SHALL TAKE ALL SUCH ADDITIONAL ACTIONS, INCLUDING
EXECUTING ADDITIONAL DOCUMENTS, AS MAY BE REASONABLY REQUIRED BY THE PURCHASER
IN ORDER FOR THE PURCHASER TO SO MAINTAIN SUCH LICENSED MARKS.


 


5.             QUALITY CONTROL.  PURCHASER SHALL MAINTAIN THE QUALITY OF THE
PRODUCTS USING THE LICENSED MARKS IN A MANNER CONSISTENT WITH THE PAST BUSINESS
PRACTICES OF THE THE COMPANY AND THE GOODWILL ASSOCIATED WITH THE LICENSED
MARKS.


 


6.             REPRESENTATIONS AND WARRANTIES.


 


6.1.          THE PURCHASER.  THE PURCHASER REPRESENTS AND WARRANTS TO THE OTHER
THAT IT HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND PERFORM
ITS OBLIGATIONS AS SET FORTH HEREIN.


 


6.2.          THE COMPANY.  THE COMPANY REPRESENTS AND WARRANTS TO THE OTHER
THAT:


 


6.2.1.  THE COMPANY HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT
AND PERFORM ITS OBLIGATIONS AS SET FORTH HEREIN;


 


6.2.2.  THE COMPANY IS THE OWNER OF ALL RIGHT, TITLE, AND INTEREST IN AND TO THE
LICENSED MARKS AND NO THIRD PARTY HAS MADE OR ASSERTED A CLAIM OF ANY
INFRINGEMENT, MISAPPROPRIATION, VIOLATION OR DILUTION OF THE LICENSED MARKS.


 


6.3.          DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE
PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED.

 

E-4

--------------------------------------------------------------------------------


 


7.             INDEMNIFICATION.


 


7.1.          THE PURCHASER.  THE PURCHASER AGREES TO DEFEND THE COMPANY, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AT THE
PURCHASER’S COST AND EXPENSE, AND SHALL INDEMNIFY AND HOLD HARMLESS THE COMPANY
AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM AND AGAINST ANY THIRD PARTY CLAIM SOLELY TO THE EXTENT RELATING TO
THE PURCHASER’S USE OR SUBLICENSE OF THE LICENSED MARKS, OR THE SALE OR USE OF
ANY PRODUCT SOLD UNDER ANY OF THE LICENSED MARKS (INCLUDING PRODUCTS LIABILITY
CLAIMS), EXCEPT FOR THIRD PARTY CLAIMS RELATING TO INFRINGEMENT BY THE PURCHASER
OR ITS AFFILIATES OR SUBLICENSEES OF ANY THIRD PARTY TRADEMARK, SERVICE MARK, OR
TRADE NAME.


 


7.2.          THE COMPANY.  THE COMPANY AGREES TO DEFEND THE PURCHASER, ITS
AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS AT THE
COMPANY’S COST AND EXPENSE, AND SHALL INDEMNIFY AND HOLD HARMLESS THE PURCHASER
AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS, DAMAGES, FEES OR
EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO (I) ANY BREACH BY THE
COMPANY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS PURSUANT TO
THIS AGREEMENT, (II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER DAMAGE RESULTING
FROM THE DEVELOPMENT OR COMMERCIALIZATION BY THE COMPANY OR ITS AFFILIATES OR
SUBLICENSEES OF THE LICENSED MARKS OR (III) ANY CLAIM THAT THE USE BY THE
PURCHASER OR ITS AFFILIATES OR SUBLICENSEES OF THE LICENSED MARKS AS PROVIDED IN
THIS AGREEMENT INFRINGES UPON ANY THIRD PARTY TRADEMARK, SERVICE MARK, OR TRADE
NAME.


 


8.             CONFIDENTIAL INFORMATION.  ALL CONFIDENTIAL INFORMATION DISCLOSED
BY THE COMPANY TO THE PURCHASER DURING THE TERM OF THIS AGREEMENT SHALL NOT BE
USED BY THE PURCHASER EXCEPT IN CONNECTION WITH THE ACTIVITIES CONTEMPLATED BY
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE LICENSES GRANTED PURSUANT TO
SECTION 2), SHALL BE MAINTAINED IN CONFIDENCE BY THE PURCHASER (EXCEPT TO THE
EXTENT REASONABLY NECESSARY IN CONNECTION WITH REGULATORY FILINGS RELATING TO
THE PRODUCT AND/OR RELATING TO USING THE LICENSED MARKS IN ANY WAY, IN ANY FIELD
AND FOR ANY PURPOSE, AND SHALL NOT OTHERWISE BE DISCLOSED BY THE PURCHASER TO
ANY OTHER PERSON, FIRM, OR AGENCY, GOVERNMENTAL OR PRIVATE, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, EXCEPT TO THE EXTENT THAT THE CONFIDENTIAL
INFORMATION:


 


8.1.          WAS KNOWN OR USED BY THE PURCHASER OR ITS AFFILIATES PRIOR TO ITS
DATE OF DISCLOSURE TO THE PURCHASER; OR


 


8.2.          EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO THE PURCHASER
IS LAWFULLY DISCLOSED TO THE PURCHASER OR ITS AFFILIATES BY SOURCES OTHER THAN
THE COMPANY RIGHTFULLY IN POSSESSION OF THE CONFIDENTIAL INFORMATION; OR


 


8.3.          EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO THE PURCHASER
BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC THROUGH NO FAULT OR OMISSION
ON THE PART OF THE PURCHASER; OR


 


8.4.          IS INDEPENDENTLY DEVELOPED BY OR FOR THE PURCHASER OR ITS
AFFILIATES WITHOUT REFERENCE TO OR RELIANCE UPON THE CONFIDENTIAL INFORMATION;
OR


 


8.5.          IS REQUIRED TO BE DISCLOSED BY THE PURCHASER OR ITS AFFILIATES TO
COMPLY WITH APPLICABLE LAWS OR REGULATIONS, TO DEFEND OR PROSECUTE LITIGATION OR
TO

 

E-5

--------------------------------------------------------------------------------


 


COMPLY WITH LEGAL PROCESS.


 


9.             MISCELLANEOUS.


 


9.1.          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND THE
RESPECTIVE RIGHTS OF THE PARTIES DETERMINED ACCORDING TO THE SUBSTANTIVE LAWS OF
THE STATE OF DELAWARE, USA, NOTWITHSTANDING THE PROVISIONS GOVERNING CONFLICT OF
LAWS UNDER SUCH DELAWARE LAW TO THE CONTRARY.


 


9.2.          ASSIGNMENT.  THE COMPANY MAY NOT ASSIGN THIS AGREEMENT IN WHOLE OR
IN PART WITHOUT THE CONSENT OF THE PURCHASER, INCLUDING IN THE CASE OF
ASSIGNMENT BY OPERATION OF LAW OR IN CONNECTION WITH THE SALE OR TRANSFER OF ALL
OR SUBSTANTIALLY ALL OF THE BUSINESS AND ASSETS OF THE COMPANY.  THE PURCHASER
MAY TRANSFER OR ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT IN WHOLE
OR IN PART, INCLUDING TO AN AFFILIATE OR IN CONNECTION WITH A SALE OF ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE PURCHASER, PROVIDED, HOWEVER,
THAT THE PURCHASER SHALL NOTIFY THE COMPANY OF SUCH TRANSFER OR ASSIGNMENT
PROMPTLY AFTER THE PERFORMANCE THEREOF.


 


9.3.          ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND SUPERSEDES ALL PREVIOUS ARRANGEMENTS WITH RESPECT TO THE SUBJECT MATTER
HEREOF, WHETHER WRITTEN OR ORAL.  ANY AMENDMENT OR MODIFICATION TO THIS
AGREEMENT SHALL BE MADE IN WRITING SIGNED BY BOTH PARTIES.


 


9.4.          NOTICES.


 

Notices to the Company shall be addressed to:

 

[COMPANY]

 

[              

 

[              ]

 

Attention: Chief Executive Officer

 

 

 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

 

53 State Street

 

Boston, MA 02109

 

Attention: Lawrence S. Wittenberg

 

 

 

Notices to the Purchaser shall be addressed to:

 

[PURCHASER]

 

[              ]

 

[              ]

 

Attention: General Counsel

 

 

 

with a copy, which shall not constitute notice, to:

 

Sidley Austin LLP

 

One South Dearborn Street

 

Chicago, IL 60603

 

Attention: Pran Jha

 

 

E-6

--------------------------------------------------------------------------------


 

Any Party may change its address by giving notice to the other Party in the
manner herein provided.  Any notice required or provided for by the terms of
this Agreement shall be in writing and shall be (a) sent by registered or
certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable overnight or international express courier service, or (c) personally
delivered, in each case properly addressed in accordance with the paragraph
above.  The effective date of notice shall be the actual date of receipt by the
Party receiving the same.

 


9.5.          FORCE MAJEURE.  NO FAILURE OR OMISSION BY THE PARTIES HERETO IN
THE PERFORMANCE OF ANY OBLIGATION OF THIS AGREEMENT SHALL BE DEEMED A BREACH OF
THIS AGREEMENT OR CREATE ANY LIABILITY IF THE SAME SHALL ARISE FROM ANY CAUSE OR
CAUSES BEYOND THE CONTROL OF THE PARTIES, INCLUDING, BUT NOT LIMITED TO, THE
FOLLOWING: ACTS OF GOD; ACTS OR OMISSIONS OF ANY GOVERNMENT; ANY RULES,
REGULATIONS OR ORDERS ISSUED BY ANY GOVERNMENTAL AUTHORITY OR BY ANY OFFICER,
DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF; FIRE; STORM; FLOOD; EARTHQUAKE;
ACCIDENT; WAR; REBELLION; INSURRECTION; RIOT; AND INVASION.  THE PARTY CLAIMING
FORCE MAJEURE SHALL NOTIFY THE OTHER PARTY WITH NOTICE OF THE FORCE MAJEURE
EVENT AS SOON AS PRACTICABLE, BUT IN NO EVENT LONGER THAN TEN (10) BUSINESS DAYS
AFTER ITS OCCURRENCE, WHICH NOTICE SHALL REASONABLY IDENTIFY SUCH OBLIGATIONS
UNDER THIS AGREEMENT AND THE EXTENT TO WHICH PERFORMANCE THEREOF WILL BE
AFFECTED.


 


9.6.          PUBLIC ANNOUNCEMENTS.  ANY PUBLIC ANNOUNCEMENTS OR PUBLICITY WITH
RESPECT TO THE EXECUTION OF THIS AGREEMENT SHALL BE AGREED UPON BY THE PARTIES
IN ADVANCE OF SUCH ANNOUNCEMENT.


 


9.7.          INDEPENDENT CONTRACTORS.  IT IS UNDERSTOOD AND AGREED THAT THE
RELATIONSHIP BETWEEN THE PARTIES HEREUNDER IS THAT OF INDEPENDENT CONTRACTORS
AND THAT NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS AUTHORIZATION FOR
EITHER THE COMPANY OR THE PURCHASER TO ACT AS AGENT FOR THE OTHER.


 


9.8.          NO STRICT CONSTRUCTION.  THIS AGREEMENT HAS BEEN PREPARED JOINTLY
AND SHALL NOT BE STRICTLY CONSTRUED AGAINST ANY PARTY.


 


9.9.          HEADINGS.  THE CAPTIONS OR HEADINGS OF THE SECTIONS OR OTHER
SUBDIVISIONS HEREOF ARE INSERTED ONLY AS A MATTER OF CONVENIENCE OR FOR
REFERENCE AND SHALL HAVE NO EFFECT ON THE MEANING OF THE PROVISIONS HEREOF.


 


9.10.        NO IMPLIED WAIVERS; RIGHTS CUMULATIVE.  NO FAILURE ON THE PART OF
THE COMPANY OR THE PURCHASER TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT,
POWER, REMEDY OR PRIVILEGE UNDER THIS AGREEMENT, OR PROVIDED BY STATUTE OR AT
LAW OR IN EQUITY OR OTHERWISE, SHALL IMPAIR, PREJUDICE OR CONSTITUTE A WAIVER OF
ANY SUCH RIGHT, POWER, REMEDY OR PRIVILEGE OR BE CONSTRUED AS A WAIVER OF ANY
BREACH OF THIS AGREEMENT OR AS AN ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER, REMEDY OR PRIVILEGE PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE.


 


9.11.        SEVERABILITY.  IF, UNDER APPLICABLE LAW OR REGULATION, ANY
PROVISION OF THIS AGREEMENT IS DEEMED INVALID OR UNENFORCEABLE, OR OTHERWISE
DIRECTLY OR INDIRECTLY AFFECTS THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
MATERIAL PROVISION(S) OF THIS AGREEMENT, SUCH PROVISION SHALL BE DEEMED MODIFIED
TO THE EXTENT REQUIRED TO

 

E-7

--------------------------------------------------------------------------------


 


MOST FULLY CARRY OUT THE INTENT OF THE ORIGINAL PROVISION IN A VALID AND
ENFORCEABLE MANNER.


 


9.12.        EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED
(WHETHER IN PERSON, BY MAIL, COURIER, FACSIMILE OR E-MAIL), SHALL BE DEEMED TO
BE AN ORIGINAL, AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 


9.13.        NO THIRD PARTY BENEFICIARIES.  NO PERSON OR ENTITY OTHER THAN THE
COMPANY, THE PURCHASER AND THEIR RESPECTIVE AFFILIATES AND PERMITTED ASSIGNEES
HEREUNDER SHALL BE DEEMED AN INTENDED BENEFICIARY HEREUNDER OR HAVE ANY RIGHT TO
ENFORCE ANY OBLIGATION OF THIS AGREEMENT.


 


9.14.        NO CONSEQUENTIAL DAMAGES.  NEITHER PARTY HERETO WILL BE LIABLE FOR
INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES
ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR
LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS SECTION 9.14 IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.

 

E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

[PURCHASER]

 

By:

 

 

Name:

Title:

 

[THE COMPANY]

 

By:

 

 

Name:

Title:

 

E-9

--------------------------------------------------------------------------------


 

Schedule A

 

Licensed Trademarks

 

Trademark

 

Country

 

Status

 

Appl. No.

 

Reg No.

 

Filing Date

 

RegDate

 

IMAGIFY

 

Brazil

 

Published

 

828.898.464

 

 

 

21-Dec-2006

 

 

 

IMAGIFY

 

Canada

 

Approved for Publ

 

1307213

 

 

 

28-Jun-2006

 

 

 

IMAGIFY

 

China (Peoples Republic)

 

Pending

 

5752532

 

 

 

28-Nov-2006

 

 

 

IMAGIFY

 

European Community

 

Registered

 

5170378

 

5170378

 

29-Jun-2006

 

07-Jun-2007

 

IMAGIFY

 

Japan

 

Registered

 

2006-110894

 

5043084

 

30-Nov-2006

 

20-Apr-2007

 

IMAGIFY

 

Mexico

 

Registered

 

826468

 

1003404

 

19-Dec-2006

 

21-Sep-2007

 

IMAGIFY

 

United States of America

 

ExtReq#1

 

78/919287

 

 

 

28-Jun-2006

 

 

 

XACTURIS

 

Canada

 

Approved for Publ

 

1307215

 

 

 

28-Jun-2006

 

 

 

XACTURIS

 

European Community

 

Registered

 

5170535

 

5170535

 

29-Jun-2006

 

29-Aug-2007

 

XACTURIS

 

United States of America

 

ExtReq#1

 

78/919263

 

 

 

28-Jun-2006

 

 

 

ZACUNOST

 

Brazil

 

Published

 

828.898.456

 

 

 

21-Dec-2006

 

 

 

ZACUNOST

 

Canada

 

Approved for Publ

 

1307214

 

 

 

28-Jun-2006

 

 

 

ZACUNOST

 

China (Peoples Republic)

 

Pending

 

5752533

 

 

 

28-Nov-2006

 

 

 

ZACUNOST

 

European Community

 

Registered

 

5170469

 

5170469

 

29-Jun-2006

 

29-Aug-2007

 

ZACUNOST

 

Japan

 

Registered

 

2006-110893

 

5043083

 

30-Nov-2006

 

20-Apr-2007

 

ZACUNOST

 

Mexico

 

Registered

 

826473

 

1004021

 

19-Dec-2006

 

26-Sep-2007

 

ZACUNOST

 

United States of America

 

ExtReq#1

 

78/919274

 

 

 

28-Jun-2006

 

 

 

 

E-10

--------------------------------------------------------------------------------


 

Exhibit F

 

Assignment Agreement

 

F-1

--------------------------------------------------------------------------------


 

Exhibit F

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Assignment”) is dated as of [          ], by
and between CEPHALON, INC., a Delaware corporation (the “Purchaser”), and
ACUSPHERE, INC., a Delaware corporation (the “Company”). Capitalized terms used
and not otherwise defined herein are used as defined in the Purchase Agreement
(as defined below).

 

Reference is hereby made to that certain Note Purchase Agreement, dated as
October 24, 2008 (the “Purchase Agreement”), by and between the Purchaser and
the Company.

 

1.             The Company hereby sells, assigns, transfers and otherwise
conveys to the Purchaser all right, title and interest in and to the Contracts,
documents and correspondence listed on Schedule I attached hereto and the
Product Clinical Data (as defined in the Imagify License Agreement (the
“Assigned Property”) and free and clear of all Liens;

 

2.             The Company covenants and agrees, at the cost and expense of the
Company, to do, execute, acknowledge and deliver to, or cause to be done,
executed, acknowledged and delivered to, the Purchaser, its successors and
assigns, all such further acts, deeds, assignments, transfers, conveyances and
assurances that may be required or reasonably requested by the Purchaser to
fully effect the purpose of this Assignment.

 

3.             This Assignment shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit and be enforceable by the
Purchaser and its successors and assigns.

 

4.             This Assignment may be executed in any number of counterparts and
by the parties hereto in separate counterparts, all of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

5.             This Assignment shall be governed by and construed in accordance
with the Requirements of Law of the State of Delaware without giving effect to
the principles of conflict of laws.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

ACUSPHERE, INC.

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CEPHALON, INC.

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

Assignment Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

THE ASSIGNED PROPERTY

 

--------------------------------------------------------------------------------